--------------------------------------------------------------------------------

Exhibit 10.1
EXECUTION VERSION
 
[image00001.jpg]


THIRD AMENDED AND RESTATED
CREDIT AGREEMENT


dated as of
October 28, 2016


among


SYSTEMAX INC.
GLOBAL EQUIPMENT COMPANY INC.
NEXEL INDUSTRIES, INC.
GLOBAL INDUSTRIAL DISTRIBUTION INC.
C&H DISTRIBUTORS, LLC
INDUSTRIALSUPPLIES.COM, LLC
PRODUCTS FOR INDUSTRY, LLC
(each a Borrower and collectively, the Borrowers),


The Guarantors Party Hereto,


The Lenders Party Hereto,


JPMORGAN CHASE BANK, N.A.,
as Administrative Agent, Sole Bookrunner and Sole Lead Arranger
 

--------------------------------------------------------------------------------

TABLE OF CONTENTS



   
Page
     
ARTICLE I. Definitions
1
 
Section 1.01.
Defined Terms
1
 
Section 1.02.
Classification of Loans and Borrowings
33
 
Section 1.03.
Terms Generally
33
 
Section 1.04.
Accounting Terms; GAAP
34
     
ARTICLE II. The Credits
34
 
Section 2.01.
Commitments
34
 
Section 2.02.
Loans and Borrowings
34
 
Section 2.03.
Requests for Borrowings
35
 
Section 2.04.
Protective Advances
35
 
Section 2.05.
Swingline Loans
36
 
Section 2.06.
Letters of Credit
37
 
Section 2.07.
Funding of Borrowings
42
 
Section 2.08.
Interest Elections
43
 
Section 2.09.
Termination, Increase, or Reduction of Commitments
44
 
Section 2.10.
Repayment and Amortization of Loans; Evidence of Debt
45
 
Section 2.11.
Prepayment of Loans
46
 
Section 2.12.
Fees
48
 
Section 2.13.
Interest
49
 
Section 2.14.
Alternate Rate of Interest
49
 
Section 2.15.
Increased Costs
50
 
Section 2.16.
Break Funding Payments
51
 
Section 2.17.
Withholding of Taxes; Gross-Up
51
 
Section 2.18.
Payments Generally; Allocation of Proceeds; Sharing of Set-offs
55
 
Section 2.19.
Mitigation Obligations; Replacement of Lenders
57
 
Section 2.20.
Defaulting Lenders
58
 
Section 2.21.
Returned Payments
59
 
Section 2.22.
Banking Services and Swap Agreements
60
     
ARTICLE III. Representations and Warranties
60
 
Section 3.01.
Organization; Powers
60
 
Section 3.02.
Authorization; Enforceability
60
 
Section 3.03.
Governmental Approvals; No Conflicts
60
 
Section 3.04.
Financial Condition; No Material Adverse Change
60
 
Section 3.05.
Properties
61
 
Section 3.06.
Litigation and Environmental Matters
61
 
Section 3.07.
Compliance with Laws and Agreements; No Default
61
 
Section 3.08.
Investment Company Status
62
 
Section 3.09.
Taxes
62
 
Section 3.10.
ERISA
62
 
Section 3.11.
Disclosure
62
 
Section 3.12.
Material Agreements
62
 
Section 3.13.
Solvency
62
 
Section 3.14.
Insurance
63
 
Section 3.15.
Capitalization and Subsidiaries
63
 
Section 3.16.
Security Interest in Collateral
63

 
i

--------------------------------------------------------------------------------

 
Section 3.17.
Employment Matters
63
 
Section 3.18.
Use of Proceeds
64
 
Section 3.19.
Common Enterprise
64
 
Section 3.20.
Governing Law and Judgments
64
 
Section 3.21.
Federal Reserve Regulations
64
 
Section 3.22.
Adverse Consequences
64
 
Section 3.23.
No Burdensome Restrictions
64
 
Section 3.24.
Anti-Corruption Laws and Sanctions
64
 
Section 3.25.
EEA Financial Institutions
64
     
ARTICLE IV. Conditions
65
 
Section 4.01.
Third Restatement Date
65
 
Section 4.02.
Each Credit Event
67
   
ARTICLE V. Affirmative Covenants
68
 
Section 5.01.
Financial Statements; Borrowing Base and Other Information
68
 
Section 5.02.
Notices of Material Events
72
 
Section 5.03.
Existence; Conduct of Business
73
 
Section 5.04.
Payment of Obligations
73
 
Section 5.05.
Maintenance of Properties
74
 
Section 5.06.
Books and Records; Inspection Rights
74
 
Section 5.07.
Compliance with Laws and Material Contractual Obligations
74
 
Section 5.08.
Use of Proceeds
74
 
Section 5.09.
Accuracy of Information
75
 
Section 5.10.
Insurance
75
 
Section 5.11.
Casualty and Condemnation
76
 
Section 5.12.
Appraisals
76
 
Section 5.13.
Depository Banks
76
 
Section 5.14.
Additional Collateral; Further Assurances
77
 
Section 5.15.
Full Cash Dominion; Collateral Deposit Account; Lock Boxes, Collections, Etc.
78
 
Section 5.16.
Benefit Plans Payments
79
 
Section 5.17.
Merger and Dissolution of Subsidiaries
79
 
Section 5.18.
Post-Closing
80
     
ARTICLE VI. Negative Covenants
80
 
Section 6.01.
Indebtedness
80
 
Section 6.02.
Liens
82
 
Section 6.03.
Fundamental Changes
83
 
Section 6.04.
Investments, Loans, Advances, Guarantees and Acquisitions
83
 
Section 6.05.
Asset Sales
85
 
Section 6.06.
Sale and Leaseback Transactions
86
 
Section 6.07.
Swap Agreements
86
 
Section 6.08.
Restricted Payments; Certain Payments of Indebtedness
86
 
Section 6.09.
Transactions with Affiliates
87
 
Section 6.10.
Restrictive Agreements
87
 
Section 6.11.
Amendment of Material Documents
87
 
Section 6.12.
Intentionally Omitted
87
 
Section 6.13.
Fixed Charge Coverage Ratio
87
 
Section 6.14.
Floorplanning
88
 
Section 6.15.
Intentionally Omitted
88

 
ii

--------------------------------------------------------------------------------

 
Section 6.16.
Leases
88
 
Section 6.17.
Holding Companies
88
 
Section 6.18.
Proceeds re: Anti-Corruption Laws and Sanctions
88
 
 
 
ARTICLE VII. Events of Default
88
 
 
 
ARTICLE VIII. The Administrative Agent
91
 
Section 8.01.
Appointment
91
 
Section 8.02.
Rights
92
 
Section 8.03.
Duties and Obligations
92
 
Section 8.04.
Reliance
92
 
Section 8.05.
Actions through Sub-Agents
93
 
Section 8.06.
Resignation
93
 
Section 8.07.
Non-Reliance
94
 
Section 8.08.
Other Agency Titles
94
 
Section 8.09.
Not Partners or Co-Venturers; Administrative Agent as Representative of the
Secured Parties
94
 
Section 8.10.
Flood Laws
95
 
 
 
ARTICLE IX. Miscellaneous
95
 
Section 9.01.
Notices
95
 
Section 9.02.
Waivers; Amendments
97
 
Section 9.03.
Expenses; Indemnity; Damage Waiver
99
 
Section 9.04.
Successors and Assigns
101
 
Section 9.05.
Survival
104
 
Section 9.06.
Counterparts; Integration; Effectiveness; Electronic Execution
104
 
Section 9.07.
Severability
105
 
Section 9.08.
Right of Setoff
105
 
Section 9.09.
Governing Law; Jurisdiction; Consent to Service of Process
105
 
Section 9.10.
WAIVER OF JURY TRIAL
106
 
Section 9.11.
Headings
106
 
Section 9.12.
Confidentiality
106
 
Section 9.13.
Several Obligations; Nonreliance; Violation of Law
107
 
Section 9.14.
USA PATRIOT Act
107
 
Section 9.15.
Disclosure
107
 
Section 9.16.
Appointment for Perfection
107
 
Section 9.17.
Interest Rate Limitation
108
 
Section 9.18.
Marketing Consent
108
 
Section 9.19.
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
108
 
 
 
ARTICLE X. Loan Guaranty
109
 
Section 10.01.
Guaranty
109
 
Section 10.02.
Guaranty of Payment
109
 
Section 10.03.
No Discharge or Diminishment of Loan Guaranty
109
 
Section 10.04.
Defenses Waived
110
 
Section 10.05.
Rights of Subrogation
110
 
Section 10.06.
Reinstatement; Stay of Acceleration
110
 
Section 10.07.
Information
110
 
Section 10.08.
Termination
111
 
Section 10.09.
Taxes
111

 
iii

--------------------------------------------------------------------------------

 
Section 10.10.
Maximum Liability
111
 
Section 10.11.
Contribution
111
 
Section 10.12.
Liability Cumulative
112
 
Section 10.13.
Keepwell
112
 
 
 
ARTICLE XI. The Borrower Representative
113
 
Section 11.01.
Appointment; Nature of Relationship
113
 
Section 11.02.
Powers
113
 
Section 11.03.
Employment of Agents
113
 
Section 11.04.
Notices
113
 
Section 11.05.
Successor Borrower Representative
113
 
Section 11.06.
Execution of Loan Documents; Borrowing Base Certificate
113
 
Section 11.07.
Reporting
113

 
iv

--------------------------------------------------------------------------------

SCHEDULES:


Schedule 1(a)
Commitment Schedule
Schedule 1(b)
Existing Letters of Credit
Schedule 3.05
Properties
Schedule 3.06
Disclosed Matters
Schedule 3.12
Material Agreements
Schedule 3.14
Insurance
Schedule 3.15
Capitalization and Subsidiaries
Schedule 5.15
Collateral Deposit Accounts and Banks with Lock Boxes
Schedule 6.01
Existing Indebtedness
Schedule 6.02
Existing Liens
Schedule 6.04
Existing Investments
Schedule 6.03
Permitted Mergers
Schedule 6.09
Existing Transactions with Related Persons
Schedule 6.10
Existing Restrictions
Schedule 6.16
Existing Leases



EXHIBITS:


Exhibit A
Form of Assignment and Assumption
Exhibit B
Form of Opinion of Loan Parties’ Counsel
Exhibit C
Form of Borrowing Base Certificate
Exhibit D
Form of Compliance Certificate
Exhibit E
Form of Joinder Agreement
Exhibit F-1
U.S. Tax Certificate (For Foreign Lenders that are not Partnerships for U.S.
Federal Income Tax Purposes)
Exhibit F-2
U.S. Tax Certificate (For Foreign Participants that are not Partnerships for
U.S. Federal Income Tax Purposes)
Exhibit F-3
U.S. Tax Certificate (For Foreign Participants that are Partnerships for U.S.
Federal Income Tax Purposes)
Exhibit F-4
U.S. Tax Certificate (For Foreign that are Partnerships for U.S. Federal Income
Tax Purposes)

 
v

--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED CREDIT AGREEMENT dated as of October 28, 2016 (as it
may be amended or modified from time to time, this “Agreement”), among SYSTEMAX
INC., a corporation organized under the laws of the State of Delaware (“SYX”),
each Borrower listed on the signature pages below (together with SYX, each a
“Borrower” and collectively, the “Borrowers”), each Guarantor listed on the
signature pages below (the “Guarantors” and together with the Borrowers, the
“Loan Parties”), the Lenders party hereto and JPMORGAN CHASE BANK, N.A., as
Administrative Agent, Sole Bookrunner and Sole Lead Arranger.
 
Each of the Borrowers and Guarantors, certain other loan parties named therein,
the Administrative Agent and the lenders party thereto are parties to the Second
Amended and Restated Loan and Security Agreement dated as of October 27, 2010
(the “Second Restatement Date”) (as amended or otherwise supplemented prior to
the date hereof, the “Second Restated Credit Agreement”) pursuant to which the
lenders party thereto agreed to provide the Borrowers party thereto with certain
financial accommodations.
 
The Borrowers have requested the Administrative Agent and the Lenders to
continue the financing of the Borrowers established under the Second Restated
Credit Agreement for an additional period of five (5) years, and to decrease the
aggregate credit facility to $75,000,000, subject to further reduction or
increase as provided in Section 2.09 hereof.  The Administrative Agent and the
Lenders party hereto have agreed to continue to provide such financing upon the
terms and conditions herein set forth, and this Agreement is being entered into
for the purpose of amending and restating the Second Restated Credit Agreement
on the terms and conditions herein set forth.
 
IN CONSIDERATION of the mutual covenants and undertakings herein contained, the
parties hereto hereby agree as follows:
 
Amendment and Restatement.
 
As of the date of this Agreement, the terms, conditions, covenants, agreements,
representations and warranties contained in the Second Restated Credit Agreement
shall be deemed amended and restated in their entirety as follows and as
provided in the Security Agreement (as hereinafter defined), and the Second
Restated Credit Agreement shall be consolidated with and into and superseded by
this Agreement and the Security Agreement; provided, however, that nothing
contained in this Agreement or the Security Agreement shall impair, limit or
affect the Liens heretofore granted, pledged and/or assigned to the
Administrative Agent and/or the lenders party thereto as security for the
Obligations under, and as defined in, the Second Restated Credit Agreement,
except as otherwise herein provided.
 
ARTICLE I.
 
Definitions
 
Section 1.01.          Defined Terms.  As used in this Agreement, the following
terms have the meanings specified below:
 
“ABR” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, bear interest at a rate determined
by reference to the Alternate Base Rate.
 
“Account” has the meaning assigned to such term in the Security Agreement.
 
“Account Debtor” means any Person obligated on an Account.
 

--------------------------------------------------------------------------------

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the Third Restatement Date, by which any Loan Party (a)
acquires any going business or all or substantially all of the assets of any
Person, whether through purchase of assets, merger or otherwise or (b) directly
or indirectly acquires (in one transaction or as the most recent transaction in
a series of transactions) at least a majority (in number of votes) of the Equity
Interests of a Person which has ordinary voting power for the election of
directors or other similar management personnel of a Person (other than Equity
Interests having such power only by reason of the happening of a contingency) or
a majority of the outstanding Equity Interests of a Person.
 
“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period or for any ABR Borrowing, an interest rate per annum (rounded
upwards, if necessary, to the next 1/16 of 1%) equal to (a) the LIBO Rate for
such Interest Period multiplied by (b) the Statutory Reserve Rate.
 
“Administrative Agent” means JPMCB, in its capacity as administrative agent for
the Lenders hereunder.
 
“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.
 
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the specified Person.
 
“Aggregate Revolving Commitment” means, at any time, the aggregate of the
Revolving Commitments of all of the Lenders, as increased or reduced from time
to time pursuant to the terms and conditions hereof.  As of the Third
Restatement Date, the Aggregate Revolving Commitment is $75,000,000.
 
“Aggregate Revolving Exposure” means, at any time, the aggregate Revolving
Exposure of all the Lenders at such time.
 
“Agreement” has the meaning assigned to such term in the introductory paragraph
of this Agreement.
 
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%, provided that, the Adjusted LIBO Rate for any
day shall be based on the LIBO Rate at approximately 11:00 a.m. London time on
such day, subject to the interest rate floors set forth therein.  Any change in
the Alternate Base Rate due to a change in the Prime Rate, the NYFRB Rate or the
Adjusted LIBO Rate shall be effective from and including the effective date of
such change in the Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate,
respectively.  If the Alternate Base Rate is being used as an alternate rate of
interest pursuant to Section 2.14 hereof, then the Alternate Base Rate shall be
the greater of clause (a) and (b) above and shall be determined without
reference to clause (c) above.
 
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Loan Parties or any of their Affiliates from time
to time concerning or relating to bribery or corruption.
 
2

--------------------------------------------------------------------------------

“Applicable Percentage” means, with respect to any Lender, a percentage equal to
a fraction the numerator of which is such Lender’s Revolving Commitment and the
denominator of which is the Aggregate Revolving Commitment (if the Revolving
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon such Lender’s share of the Aggregate Revolving Exposure at
that time); provided that, in accordance with Section 2.20, so long as any
Lender shall be a Defaulting Lender, such Defaulting Lender’s Commitment shall
be disregarded in the calculation of Applicable Percentage.
 
“Applicable Rate” means, for any day, with respect to any Loan, as the case may
be, the applicable rate per annum set forth below under the caption “ABR
Spread”, or “Eurodollar Spread”, as the case may be, based upon the Trailing
Quarterly Borrowing Base Availability during the most recently ended fiscal
quarter of SYX; provided that the “Applicable Rate” shall be the applicable rate
per annum set forth below in Category 2 during the period from the Third
Restatement Date to, and including, the last day of the fiscal quarter of SYX
ending on or about December 31, 2016:
 
Trailing Quarterly Borrowing
Base Availability
Eurodollar Spread
ABR Spread
Category 1
Less than $25,000,000
2.25%
1.25%
     
Category 2
$25,000,000 or more but less than $50,000,000
2.00%
1.00%
     
Category 3
$50,000,000 or more
1.75%
0.75%



For purposes of the foregoing, (a) the Applicable Rate shall be determined by
the Administrative Agent as of the end of each fiscal quarter of SYX on a
Consolidated Basis based upon Trailing Quarterly Borrowing Base Availability
during the quarter then ended and (b) each change in the Applicable Rate
resulting from a change in Trailing Quarterly Borrowing Base Availability shall
be effective on the first day of the next quarter; provided that Trailing
Quarterly Borrowing Base Availability shall be deemed to be in Category 1 if
Loan Parties fail to deliver the Borrowing Base Certificate to the
Administrative Agent within five (5) days of the times required pursuant to
5.01(g) or Loan Parties fail to deliver any other financial information pursuant
to Section 5.01 within five (5) days of when due or any other Event of Default
has occurred which is then continuing; provided, further, that notwithstanding
anything to the contrary herein any change in the Applicable Rate in respect of
a Eurodollar Loan outstanding at the time of such change shall not be effective
until the first day of the next Interest Period in respect of such Eurodollar
Loan.
 
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
 
“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.
 
3

--------------------------------------------------------------------------------

“Availability Period” means the period from and including the Third Restatement
Date to but excluding the earlier of the Maturity Date and the date of
termination of the Commitments.
 
“Available Revolving Commitment” means, at any time, the Aggregate Revolving
Commitment then in effect minus the Aggregate Revolving Exposure (calculated,
with respect to any Defaulting Lender, as if such Defaulting Lender had funded
its Applicable Percentage of all outstanding Borrowings).
 
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
 
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
 
“Banking Services” means each and any of the following bank services provided to
any Loan Party by any Lender or any of their respective Affiliates: (a) credit
cards for commercial customers (including, without limitation, “commercial
credit cards” and purchasing cards), (b) stored value cards, (c) merchant
processing services, and (d) treasury management services (including, without
limitation, controlled disbursement, automated clearinghouse transactions,
return items, any direct debit scheme or arrangement, overdrafts and interstate
depository network services).
 
“Banking Services Obligations” means any and all obligations of the Loan
Parties, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.
 
“Banking Services Reserves” means all Reserves which the Administrative Agent
from time to time establishes in its Permitted Discretion for Banking Services
then provided or outstanding.
 
“Bankruptcy Event” means, with respect to any Person, when such Person becomes
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business, appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, unless such  ownership
interest results in or provides such Person with immunity from the jurisdiction
of courts within the U.S. or from the enforcement of judgments or writs of
attachment on its assets or permits such Person (or such Governmental Authority
or instrumentality), to reject, repudiate, disavow or disaffirm any contracts or
agreements made by such Person.
 
“Beneficial Owner” means, with respect to any U.S. Federal withholding Tax, the
beneficial owner, for U.S. Federal income tax purposes, to whom such Tax
relates.
 
“Board” means the Board of Governors of the Federal Reserve System of the U.S.
 
“Borrower” or “Borrowers” shall each have the meaning set forth in the
introductory paragraph of this Agreement.
 
4

--------------------------------------------------------------------------------

“Borrower Representative” has the meaning assigned to such term in Section
11.01.
 
“Borrowers on a Consolidated Basis” means the consolidation of SYX and the
Borrowers and the Subsidiaries of any Borrower (without duplication) in
accordance with GAAP, but (i) excluding Misco Germany and (ii) excluding all
Subsidiaries of any Borrower not organized under the laws of any of the fifty
States of the U.S.
 
“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, (b) Swingline Loans and (c) a Protective
Advance.
 
“Borrowing Base” means, at any time, the sum of (a) up to 90% of the Eligible
Credit Card Accounts Receivable at such time, plus (b) up to 85% of the Eligible
Accounts at such time, plus (c) the lesser of (i) the sum of 60% of the Eligible
Inventory consisting of domestic industrial finished goods, valued at the lower
of cost (determined on a standard cost basis) or market value, determined on a
first-in-first-out basis, at such time and (ii) the product of 85% of the Net
Orderly Liquidation Value identified in the most recent inventory appraisal
ordered by the Administrative Agent multiplied by such Borrower’s Eligible
Inventory, valued at the lower of cost or market value, determined on a
first-in-first-out basis, minus (d) Reserves.  The Administrative Agent may, in
its Permitted Discretion, reduce the advance rates set forth above, adjust
Reserves or reduce one or more of the other elements used in computing the
Borrowing Base.
 
“Borrowing Base Availability” means, at any time, an amount equal to (a) the
lesser of the Aggregate Revolving Commitment and the Borrowing Base minus (b)
the Aggregate Revolving Exposure of all Lenders (calculated, with respect to any
Defaulting Lender, as if such Defaulting Lender had funded its Applicable
Percentage of all outstanding Borrowings), all as determined by the
Administrative Agent in its Permitted Discretion.
 
“Borrowing Base Certificate” means a certificate, signed and certified as
accurate and complete by a Financial Officer of the Borrower Representative, in
substantially the form of Exhibit C (with such changes therein as may be
required by the Administrative Agent to reflect the components of and reserves
against the Borrowing Base as provided for hereunder from time to time) or
another form which is reasonably acceptable to the Administrative Agent in its
sole discretion.
 
“Borrowing Request” means a request by Borrower Representative for a Borrowing,
in accordance with Section 2.03.
 
“Burdensome Restrictions” means any consensual encumbrance or restriction of the
type described in clause (a) or (b) of Section 6.10.
 
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for general business in London.
 
“Capital Expenditures” means, without duplication, any expenditure or commitment
to expend money for any purchase or other acquisition of any asset which would
be classified as a fixed or capital asset on a balance sheet of SYX on a
Consolidated Basis prepared in accordance with GAAP including, without
limitation, Capital Lease Obligations.
 
5

--------------------------------------------------------------------------------

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
 
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof) of Equity Interests representing
more than 50% of the aggregate ordinary voting power represented by the issued
and outstanding Equity Interests of SYX or (b) such time as (i) a “person” or
“group” (within the meaning of Sections 13(d) and 14(d)(2) of the Exchange Act)
who, at the time of the execution of this Agreement, does not own 5% or more of
the Equity Interests of a Borrower, becomes the ultimate “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act) of Equity Interests representing
more than 50% of the total voting power of the Equity Interests of such Borrower
on a fully diluted basis, (ii) the occupation of a majority of the seats (other
than vacant seats) on the Board of Directors of SYX by Persons who were neither
(A) nominated by the Board of Directors of SYX nor (B) appointed by directors so
nominated, or (iii) SYX shall cease to own 100% of the fully diluted Equity
Interests of any other Borrower (exclusive of directors’ qualifying shares).
 
“Change in Law” means the occurrence after the date of this Agreement (or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement) of any of the following: (a) the adoption of or taking effect of
any law, rule, regulation or treaty; (b) any change in any law, rule, regulation
or treaty or in the administration, interpretation or application thereof by any
Governmental Authority; or (c) compliance by any Lender or the Issuing Bank (or,
for purposes of Section 2.15(b), by any lending office of such Lender or by such
Lender’s or the Issuing Bank’s holding company, if any) with any request,
guideline, requirement or directive (whether or not having the force of law) of
any Governmental Authority made or issued after the date of this Agreement;
provided that notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements or directives thereunder or issued in connection
therewith or in the implementation thereof, and (y) all requests, rules,
guidelines, requirements or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted, issued or implemented.
 
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Swingline
Loans or Protective Advances.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
 
“Collateral” means any and all property owned, leased or operated by a Person
covered by the Collateral Documents and any and all other property of any Loan
Party, now existing or hereafter acquired, that may at any time be, become or be
intended to be, subject to a security interest or Lien in favor of the
Administrative Agent, on behalf of itself and the Lenders, to secure the Secured
Obligations.
 
“Collateral Access Agreement” has the meaning assigned to such term in the
Security Agreement.
 
“Collateral Deposit Account” has the meaning set forth in Section 5.15(a).
 
6

--------------------------------------------------------------------------------

“Collateral Documents” means, collectively, the Security Agreement, each Control
Agreement and any other agreements, instruments and documents executed in
connection with this Agreement that are intended to create, perfect or evidence
Liens to secure the Secured Obligations, including, without limitation, all
other security agreements, pledge agreements, mortgages, deeds of trust, loan
agreements, notes, guarantees, subordination agreements, pledges, powers of
attorney, consents, assignments, contracts, fee letters, notices, leases,
financing statements and all other written matter whether theretofore, now or
hereafter executed by any Loan Party and delivered to the Administrative Agent.
 
“Collection Account” has the meaning set forth in Section 5.15(a).
 
“Commitment” means, with respect to each Lender, such Lender’s Revolving
Commitment, together with the commitment of such Lender to acquire
participations in Protective Advances hereunder.
 
“Commitment Schedule” means schedule 1(a) attached hereto and identified as the
“Commitment Schedule”.
 
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
 
“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed by the Administrative Agent, any Lender or the Issuing Bank
by means of electronic communications pursuant to this Section, including
through an Electronic System.
 
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.
 
“Control Agreement” means an agreement, in form and substance satisfactory to
the Administrative Agent, among any Loan Party, a banking institution holding
such Loan Party’s funds, and the Administrative Agent with respect to collection
and control of all deposits and balances held in a deposit account maintained by
any Loan Party with such banking institution.
 
“Controlled Disbursement Accounts” means, collectively, the accounts of any of
the Borrowers maintained with the Administrative Agent as a zero balance, cash
management account pursuant to and under any agreement between any Borrower and
the Administrative Agent, as modified and amended from time to time, and through
which all disbursements of the Borrowers (or any other Loan Party) are made and
settled on a daily basis with no uninvested balance remaining overnight.
 
“Credit Card Receivables” means each “Account” (as defined in Article 9 of the
UCC) together with all income, payments and proceeds thereof, owed by an issuer
of credit cards to a Loan Party resulting from charges by a customer of a Loan
Party on credit cards issued by such issuer in connection with the sale of goods
by a Loan Party, or services performed by a Loan Party, in each case in the
ordinary course of its business.
 
“Credit Party” means the Administrative Agent, the Issuing Bank, the Swingline
Lender or any other Lender.
 
7

--------------------------------------------------------------------------------

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
 
“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
Swingline Loans or (iii) pay over to any Credit Party any other amount required
to be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent  to funding
(specifically identified and including the particular Default, if any) has not
been satisfied; (b) has notified any Borrower or any Credit Party in writing, or
has made a public statement, to the effect that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular Default, if any) to funding a Loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
request by a Credit Party, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Loans and participations in then outstanding Letters of Credit and
Swingline Loans under this Agreement, provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon such Credit Party’s
receipt of such certification in form and substance satisfactory to it and the
Administrative Agent, or (d) has become the subject of (i) a Bankruptcy Event or
(ii) a Bail-In Action.
 
“Dilution Factors” means, without duplication, with respect to any period, the
aggregate amount, as determined by Administrative Agent in its Permitted
Discretion, of all returns, allowances, discounts, rebills, credits, write-offs,
coop advertising sold (only to the extent considered by Borrowers in their
agings) and/or any other offsets asserted or assertable by Customers which may
have the effect of reducing collections received with respect to such Accounts.
 
“Dilution Ratio” means, at any date, the amount (expressed as a percentage)
equal to (a) the aggregate amount of the applicable Dilution Factors during the
12 months most recently ended as of the most recent Field Examination Report
Date divided by (b) the total amount of gross sales during the 12 months most
recently ended as of the most recent Field Examination Report Date, determined
for Borrowers as a whole.
 
“Dilution Reserve” means, at any date, the amount by which the applicable
Dilution Ratio exceeds five percent (5%), multiplied by the Eligible Accounts.
 
“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.
 
“Document” has the meaning assigned to such term in the Security Agreement.
 
“Dollars” or “$” refers to lawful money of the U.S.
 
“EBITDA” means, for any period, Net Income for such period plus (a) without
duplication and to the extent deducted in determining Net Income for such
period, the sum of (i) Interest Expense for such period, (ii) income tax expense
for such period, (iii) all amounts attributable to depreciation and amortization
expense for such period, (iv) any extraordinary non-cash charges for such period
and (v) any other non-cash charges for such period (but excluding any non-cash
charge in respect of an item that was included in Net Income in a prior period,
minus (b) without duplication and to the extent included in Net Income, (i) any
cash payments made during such period in respect of non-cash charges described
in clause (a)(v) taken in a prior period and (ii) any extraordinary gains and
any non-cash items of income for such period, all calculated for Borrowers on a
Consolidated Basis in accordance with GAAP.
 
8

--------------------------------------------------------------------------------

“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.
 
“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.
 
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
 
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
 
“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.
 
“Electronic System” means any electronic system, including e-mail, e-fax, web
portal access for such Borrower, Intralinks®, ClearPar®, Debt Domain, Syndtrak
and any other Internet or extranet-based site, whether such electronic system is
owned, operated or hosted by the Administrative Agent and the Issuing Bank and
any of its respective Related Parties or any other Person, providing for access
to data protected by passcodes or other security system.
 
“Eligible Accounts” means and includes at any time, with respect to each
Borrower, the Accounts of any Borrower other than Credit Card Receivables which,
in accordance with the terms hereof and in the Permitted Discretion of the
Administrative Agent, are eligible as the basis for the extension of Revolving
Loans, Swingline Loans and the issuance of Letters of Credit hereunder.  An
Account shall not be deemed eligible unless such Account is evidenced by an
invoice, bill of lading or other documentary evidence satisfactory to
Administrative Agent.  Eligible Accounts shall not include any Account:
 
(a)           which is not subject to a first priority perfected security
interest in favor of the Administrative Agent;
 
(b)           which is subject to any Lien other than (i) a Lien in favor of the
Administrative Agent and (ii) a Permitted Encumbrance which does not have
priority over the Lien in favor of the Administrative Agent;
 
(c)           with respect to which is unpaid more than 90 days after the date
of the original invoice therefor or more than 60 days after the original due
date, or which has been written off the books of the applicable Borrower or
otherwise designated as uncollectible (in determining the aggregate amount from
the same Account Debtor that is unpaid hereunder there shall be excluded the
amount of any net credit balances relating to Accounts due from an Account
Debtor which are unpaid more than 90 days from the date of invoice or more than
60 days from the due date);
 
9

--------------------------------------------------------------------------------

(d)           which is owing by an Account Debtor for which more than 50% of the
Accounts owing from such Account Debtor and its Affiliates are ineligible
hereunder;
 
(e)           which is owing by an Account Debtor to the extent the aggregate
amount of Accounts owing from such Account Debtor and its Affiliates to the
Borrowers exceeds 10% of the aggregate Eligible Accounts;
 
(f)           with respect to which any covenant, representation, or warranty
contained in this Agreement or in the Security Agreement has been breached or is
not true;
 
(g)           which (i) does not arise from the sale of goods or performance of
services in the ordinary course of business, (ii) is not evidenced by an invoice
or other documentation satisfactory to the Administrative Agent which has been
sent to the Account Debtor, (iii) represents a progress billing, (iv) is
contingent upon the applicable Borrower’s completion of any further performance,
(v) represents a sale on a bill-and-hold, guaranteed sale, sale-and-return, sale
on approval, consignment, cash-on-delivery or any other repurchase or return
basis or (vi) relates to payments of interest;
 
(h)           for which the goods giving rise to such Account have not been
shipped to the Account Debtor or for which the services giving rise to such
Account have not been performed by the applicable Borrower or if such Account
was invoiced more than once;
 
(i)           with respect to which any check or other instrument of payment has
been returned uncollected for any reason;
 
(j)            which is owed by an Account Debtor which has: (i) applied for,
suffered, or consented to the appointment of any receiver, custodian, trustee,
or liquidator of its assets, (ii) had possession of all or a material part of
its property taken by any receiver, custodian, trustee or liquidator, (iii)
filed, or had filed against it, any request or petition for liquidation,
reorganization, arrangement, adjustment of debts, adjudication as bankrupt,
winding-up, or voluntary or involuntary case under any state or federal
bankruptcy laws, (iv) admitted in writing its inability, or is generally unable
to, pay its debts as they become due, (v) become insolvent, or (vi) ceased
operation of its business;
 
(k)           which is owed by any Account Debtor which has sold all or a
substantially all of its assets;
 
(l)            which is owed by an Account Debtor which (i) does not maintain
its chief executive office in the U.S. or Canada (other than the Province of
Newfoundland) or (ii) is not organized under applicable law of the US, any state
of the US, Canada, or any province of Canada (other than the Province of
Newfoundland) unless, in either case, such Account is backed by a Letter of
Credit reasonably acceptable to the Administrative Agent which is in the
possession of, has been assigned to and is directly drawable by the
Administrative Agent;
 
(m)          which is owed in any currency other than Dollars;
 
(n)           which is owed by (i) any Governmental Authority of any country
other than the U.S. unless such Account is backed by a Letter of Credit
reasonably acceptable to the Administrative Agent which is in the possession,
and is directly drawable by, of the Administrative Agent, or (ii) any
Governmental Authority of the U.S., or any department, agency, public
corporation, or instrumentality thereof, unless the Federal Assignment of Claims
Act of 1940, as amended (31 U.S.C.  § 3727 et seq.  and 41 U.S.C.  § 15 et
seq.), and any other steps necessary to perfect the Lien of the Administrative
Agent in such Account have been complied with to the Administrative Agent’s
satisfaction;
 
10

--------------------------------------------------------------------------------

(o)           which is owed by a Borrower or any Affiliate, employee, officer,
director or agent of any other Loan Party or by a Person controlled by an
Affiliate of any Loan Party;
 
(p)           which, for any Account Debtor, exceeds a credit limit determined
by the Administrative Agent in its Permitted Discretion, to the extent of such
excess;
 
(q)           which is owed by an Account Debtor or any Affiliate of such
Account Debtor to which any Loan Party is indebted, but only to the extent of
such indebtedness or is subject to any security, deposit, progress payment,
retainage or other similar advance made by or for the benefit of an Account
Debtor, in each case to the extent thereof;
 
(r)            which is subject to any counterclaim, deduction, defense, setoff
or dispute but only to the extent of any such counterclaim, deduction, defense,
setoff or dispute;
 
(s)           which is evidenced by any promissory note, chattel paper or
instrument, unless such promissory note, chattel paper or instrument has been
endorsed over and delivered to the Administrative Agent;
 
(t)            which is owed by an Account Debtor (i) located in any
jurisdiction which requires filing of a “Notice of Business Activities Report”
or other similar report in order to permit the applicable Borrower to seek
judicial enforcement in such jurisdiction of payment of such Account, unless
such Borrower has filed such report or qualified to do business in such
jurisdiction or (ii) which is a Sanctioned Person;
 
(u)           with respect to which the applicable Borrower has made any
agreement with the Account Debtor for any reduction thereof, other than
discounts and adjustments given in the ordinary course of business, or any
Account which was partially paid and such Borrower created a new receivable for
the unpaid portion of such Account;
 
(v)           which does not comply in all material respects with the
requirements of all applicable laws and regulations, whether Federal, state or
local, including without limitation the Federal Consumer Credit Protection Act,
the Federal Truth in Lending Act and Regulation Z of the Board;
 
(w)          which is for goods that have been sold under a purchase order or
pursuant to the terms of a contract or other agreement or understanding (written
or oral) that indicates or purports that any Person other than the applicable
Borrower has or has had an ownership interest in such goods, or which indicates
any party other than the applicable Borrower as payee or remittance party;
 
(x)            which was created on cash on delivery terms;
 
(y)           which the Administrative Agent in its Permitted Discretion
determines may not be paid by reason of the Account Debtor’s inability to pay;
or
 
(z)           which the Administrative Agent otherwise determines in its
exercise of Permitted Discretion is unacceptable.
 
In the event that an Account which was previously an Eligible Account ceases to
be an Eligible Account hereunder, the Borrower Representative shall notify the
Administrative Agent thereof on and at the time of submission to the
Administrative Agent of the next Borrowing Base Certificate.  In determining the
amount of an Eligible Account, the face amount of an Account shall be reduced
by, without duplication, to the extent not reflected in such face amount, (i)
the amount of all accrued and actual discounts, claims, credits or credits
pending, promotional program allowances, price adjustments, finance charges or
other allowances (including any amount that the applicable Borrower may be
obligated to rebate to an Account Debtor pursuant to the terms of any agreement
or understanding (written or oral)) and (ii) the aggregate amount of all cash
received in respect of such Account but not yet applied by the applicable
Borrower to reduce the amount of such Account.
 
11

--------------------------------------------------------------------------------

“Eligible Credit Card Accounts Receivable” means at the time of any
determination thereof, each Credit Card Receivable that, in the Permitted
Discretion of the Administrative Agent, satisfies the following criteria at the
time of creation and continues to meet the same at the time of such
determination: such Credit Card Receivable (i) has been earned and represents
the bona fide amounts due to a Borrower from a credit card payment processor
and/or credit card issuer, and in each case originated in the ordinary course of
business of a Borrower and (ii) is not ineligible for inclusion in the
calculation of the Borrowing Base pursuant to any of clauses (a) through (i)
below.  Without limiting the foregoing, to qualify as an Eligible Credit Card
Account Receivable, an Account shall indicate no person other than a Borrower as
payee or remittance party and a Borrower shall have caused the applicable credit
card processor to execute and deliver to the Administrative Agent an agreement
in form and substance satisfactory to Administrative Agent, pursuant to which
such credit card processor agrees to deposit all sums due to the Borrowers (or
any of them) pursuant to such arrangement directly to a Collateral Deposit
Account.  In determining the amount to be so included, the face amount of an
Account shall be reduced by, without duplication, to the extent not reflected in
such face amount, (i) the amount of all accrued and actual discounts, claims,
credits or credits pending, promotional program allowances, price adjustments,
finance charges or other allowances (including any amount that the applicable
Borrower may be obligated to rebate to a customer, a credit card payment
processor, or credit card issuer pursuant to the terms of any agreement or
understanding (written or oral)) and (ii) the aggregate amount of all cash
received in respect of such Account but not yet applied by the applicable
Borrower to reduce the amount of such Credit Card Receivable.  Eligible Credit
Card Accounts Receivables shall not include any Credit Card Receivables if,
without duplication:
 
(a)           such Credit Card Receivables are not owned by a Borrower and a
Borrower does not have good or marketable title to such Credit Card Receivables
free and clear of any Lien of any Person other than the Administrative Agent;
 
(b)           such Credit Card Receivables do not constitute “accounts” (as
defined in Article 9 of the UCC) or such Credit Card Receivables have been
outstanding for more than seven (7) Business Days;
 
(c)           the issuer or payment processor of the applicable credit card with
respect to such Credit Card Receivables is the subject of any bankruptcy or
insolvency proceedings;
 
(d)          such Credit Card Receivables are not valid, legally enforceable
obligations of the applicable issuer with respect thereto;
 
(e)           such Credit Card Receivables are not subject to a perfected
security interest in favor of the Administrative Agent or are subject to any
Lien whatsoever other than Permitted Encumbrances contemplated by the processor
agreements and for which appropriate reserves (as determined by the
Administrative Agent) have not been established or maintained by the Borrowers;
 
(f)           the Credit Card Receivables do not conform to all representations,
warranties or other provisions in the Loan Documents relating to Credit Card
Receivables;
 
12

--------------------------------------------------------------------------------

(g)          such Credit Card Receivables are subject to risk of set-off,
non-collection or not being processed due to unpaid and/or accrued credit card
processor fee balances, to the extent of the lesser of the balance of such
Credit Card Receivables or unpaid credit card processor fees;
 
(h)          such Credit Card Receivable is evidenced by “chattel paper” or an
“instrument” of any kind unless such “chattel paper” or “instrument” is in the
possession of the Administrative Agent, and to the extent necessary or
appropriate, endorsed to the related Administrative Agent;
 
(i)            such Credit Card Receivable is not subject to a credit card
notification agreement or credit card processor agreement, as applicable, in
form and substance reasonably satisfactory to Administrative Agent; or
 
(j)            such Credit Card Receivables do not meet such other usual and
customary eligibility criteria for Credit Card Receivables as the Administrative
Agent may determine from time to time in the exercise of its Permitted
Discretion.
 
“Eligible Inventory” means, at any time, the Inventory of the Borrowers which,
in accordance with the terms hereof and in the Permitted Discretion of the
Administrative Agent, are eligible as the basis for the extension of Revolving
Loans, Swingline Loans and the issuance of Letters of Credit hereunder. 
Eligible Inventory shall not include any Inventory:
 
(a)            which is not subject to a first priority perfected Lien in favor
of the Administrative Agent;
 
(b)           which is subject to any Lien other than (i) a Lien in favor of the
Administrative Agent and (ii) a Permitted Encumbrance which does not have
priority over the Lien in favor of the Administrative Agent;
 
(c)           which is, in the Administrative Agent’s opinion, slow moving,
obsolete, unmerchantable, defective, used, unfit for sale, not salable at prices
approximating at least the cost of such Inventory in the ordinary course of
business or unacceptable due to age, type, category and/or quantity;
 
(d)          with respect to which any covenant, representation, or warranty
contained in this Agreement or the Security Agreement has been breached or is
not true and which does not conform to all standards imposed by any Governmental
Authority;
 
(e)            in which any Person other than the applicable Borrower shall (i)
have any direct or indirect ownership, interest or title to such Inventory or
(ii) be indicated on any purchase order or invoice with respect to such
Inventory as having or purporting to have an interest therein;
 
(f)          which is not finished goods or which constitutes work-in-process,
raw materials, subassemblies, manufacturing supplies, samples, prototypes,
displays or display items, folding components and other “components”, packaging
and shipping materials or other supplies consumed (or intended to be consumed)
in Borrowers’ business, shrink and warranty reserves, bill-and-hold goods, goods
that are returned or marked for return, repossessed goods, defective or damaged
goods, goods held on consignment, or goods which are not of a type held for sale
in the ordinary course of business;
 
(g)           which is not located in the U.S. or is in transit with a common
carrier from vendors and suppliers;
 
13

--------------------------------------------------------------------------------

(h)           which is located in any location leased by the applicable Borrower
unless (i) the lessor has delivered to the Administrative Agent a Collateral
Access Agreement with respect to such location or (ii) a Reserve for rent,
charges and other amounts due or to become due with respect to such location has
been established by the Administrative Agent in its Permitted Discretion;
 
(i)            which is located in any third party warehouse or is in the
possession of a bailee (other than a third party processor) and is not evidenced
by a Document, unless such warehouseman or bailee has delivered to the
Administrative Agent a Collateral Access Agreement and such other documentation
as the Administrative Agent may require with respect to such location;
 
(j)            which is being processed offsite at a third party location or
outside processor, or is in-transit to or from said third party location or
outside processor;
 
(k)           which is a discontinued product or component thereof;
 
(l)            which is the subject of a consignment by a Borrower as consignor;
 
(m)          which is perishable;
 
(n)           which contains or bears any intellectual property rights licensed
to a Borrower unless the Administrative Agent is satisfied in its Permitted
Discretion that it may sell or otherwise dispose of such Inventory without (i)
infringing the rights of such licensor, (ii) violating any contract with such
licensor, or (iii) incurring any liability with respect to payment of royalties
other than royalties incurred pursuant to sale of such Inventory under the
current licensing agreement;
 
(o)           which is not reflected in a current perpetual inventory report of
a Borrower;
 
(p)           which the Administrative Agent deems not to be Eligible Inventory
based upon such credit and collateral considerations as the Administrative
Agent, in its Permitted Discretion, deems appropriate;
 
(q)           for which reclamation rights have been asserted by the seller; or
 
(r)            which has been acquired from a Sanctioned Person.
 
In the event that Inventory which was previously Eligible Inventory ceases to be
Eligible Inventory hereunder, the Borrower Representative shall notify the
Administrative Agent thereof on and at the time of submission to the
Administrative Agent of the next Borrowing Base Certificate.
 
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, Release or threatened Release of any Hazardous Material or to health
and safety matters.
 
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Borrower or Subsidiary directly or indirectly
resulting from or based upon (a) any violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) any exposure to any Hazardous Materials, (d) the
Release or threatened Release of any Hazardous Materials into the environment or
(e) any contract, agreement or other consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.
 
14

--------------------------------------------------------------------------------

“Equipment” has the meaning set forth in Article 9 of the UCC.
 
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with a Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.
 
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder, with respect to a Plan (other than
an event for which the 30 day notice period is waived); (b) the failure to
satisfy the “minimum funding standard” (as defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived; (c) the filing pursuant to Section
412(c) of the Code or Section 302(c) of ERISA of an application for a waiver of
the minimum funding standard with respect to any Plan; (d) the incurrence by any
Borrower or any ERISA Affiliate of any liability under Title IV of ERISA with
respect to the termination of any Plan; (e) the receipt by any Borrower or any
ERISA Affiliate from the PBGC or a plan administrator of any notice relating to
an intention to terminate any Plan or Plans or to appoint a trustee to
administer any Plan; (f) the incurrence by any Borrower or any ERISA Affiliate
of any liability with respect to the withdrawal or partial withdrawal of any
Borrower or any ERISA Affiliate from any Plan or Multiemployer Plan; or (g) the
receipt by any Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from any Borrower or any ERISA Affiliate of any notice,
concerning the imposition upon any Borrower or any ERISA Affiliate of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
insolvent or in reorganization, within the meaning of Title IV of ERISA.
 
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
 
“Eurodollar” means, when used in reference to any Loan or Borrowing, whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the applicable Adjusted LIBO Rate.
 
“Event of Default” has the meaning assigned to such term in Article VII.
 
“Excluded Subsidiaries” means, collectively, each of the Subsidiaries of the
Loan Parties listed in clauses (a), (b) and (c) of Section 5.17 which are to
either be sold, dissolved, or merged into a Loan Party.
 
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
ECP at the time the Guarantee of such Guarantor or the grant of such security
interest becomes or would become effective with respect to such Swap
Obligation.  If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.
 
15

--------------------------------------------------------------------------------

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes; (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan, Letter of Credit or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan, Letter of Credit or Commitment (other than
pursuant to an assignment request by the Borrowers under Section 2.19(b)) or
(ii) such Lender changes its lending office, except in each case to the extent
that, pursuant to Section 2.17, amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender acquired the
applicable interest in a Loan, Letter of Credit or Commitment or to such Lender
immediately before it changed its lending office; (c) Taxes attributable to such
Recipient’s failure to comply with Section 2.17(f); and (d) any U.S. Federal
withholding Taxes imposed under FATCA.
 
“Existing Letters of Credit” means the letters of credit issued prior to and
outstanding as of the Third Restatement Date, which were issued under either the
Original Restated Credit Agreement or the Second Restated Credit Agreement and
are listed on Schedule 1(b) hereof under the caption “Existing Letters of
Credit”.
 
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.
 
“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate.
 
“Fee Letter” means that certain Fee Letter dated as of October 6, 2016, between
JPMCB and SYX.
 
“Field Examination Report Date” means any date subsequent to the Third
Restatement Date on which Administrative Agent shall have received a report from
its examiner with respect to Borrowers’ Receivables, Inventory, assets,
liabilities, books and records and financial statements.
 
“Finance Parties” has the meaning set forth in Section 3.22.
 
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of SYX or, if the context otherwise indicates,
any other applicable Borrower.
 
“Fixed Charge Coverage Ratio” means, the ratio, determined as of the end of each
fiscal quarter of Borrowers on a Consolidated Basis for the most-recently ended
four fiscal quarters, of (a) EBITDA minus Unfinanced Capital Expenditures to (b)
Fixed Charges, all calculated for Borrowers on a Consolidated Basis in
accordance with GAAP.
 
16

--------------------------------------------------------------------------------

“Fixed Charge Coverage Ratio Compliance Period” means the period commencing on
the date on which a Fixed Charge Coverage Ratio Event occurs and ending on the
date on which (i) no Event of Default has occurred and is continuing and (ii)
Borrowing Base Availability has been not less than the greater of (a) 15% of the
then applicable aggregate Commitment or (b) Ten Million Dollars ($10,000,000),
for a period of sixty (60) consecutive days.
 
“Fixed Charge Coverage Ratio Event” means the date upon which Borrowing Base
Availability is less than the greater of (a) 15% of the then applicable
aggregate Commitment or (b) Ten Million Dollars ($10,000,000).
 
“Fixed Charges” means, with reference to any period, without duplication, cash
Interest Expense, plus scheduled principal payments on Indebtedness made during
such period, plus expense for taxes paid in cash, plus dividends or
distributions paid in cash (including share repurchases), plus Capital Lease
Obligation payments, all calculated for Borrowers on a Consolidated Basis in
accordance with GAAP.
 
“Fixtures” has the meaning set forth in Article 9 of the UCC.
 
“Foreign Lender” means (a) if a Borrower is a U.S. Person, a Lender, with
respect to such Borrower, that is not a U.S. Person, and (b) if a Borrower is
not a U.S. Person, a Lender, with respect to such Borrower, that is resident or
organized under the laws of a jurisdiction other than that in which such
Borrower is resident for tax purposes.
 
“Foreign Subsidiary” means any Subsidiary of a Loan Party which is not organized
under the laws of one of the fifty States of the U.S.
 
“Foreign Subsidiary Acquisition” means any transaction, or any series of related
transactions, consummated on or after the Third Restatement Date, by which any
Foreign Subsidiary (a) acquires any going business or all or substantially all
of the assets of any Person, whether through purchase of assets, merger or
otherwise or (b) directly or indirectly acquires (in one transaction or as the
most recent transaction in a series of transactions) at least a majority (in
number of votes) of the Equity Interests of a Person which has ordinary voting
power for the election of directors or other similar management personnel of a
Person (other than Equity Interests having such power only by reason of the
happening of a contingency) or a majority of the outstanding Equity Interests of
a Person.
 
“Funding Account” has the meaning assigned to such term in Section 4.01(h).
 
“Full Cash Dominion Event” means (i) the occurrence and continuation of an Event
of Default, or (ii) Borrowing Base Availability ceasing to be in excess of the
greater of (x) 17.5% of the then applicable aggregate Commitment or (y) Twelve
Million Five Hundred Thousand Dollars ($12,500,000).
 
“Full Cash Dominion Period” means the period commencing on the date on which a
Full Cash Dominion Event occurs and ending on the date a Full Cash Dominion
Satisfaction Event occurs.
 
“Full Cash Dominion Satisfaction Event” means the date on which (i) no Event of
Default is continuing and (ii) Borrowing Base Availability has been not less
than the greater of (a) 17.5% of the then applicable aggregate Commitment or (b)
Twelve Million Five Hundred Thousand Dollars ($12,500,000), for a period of
sixty (60) consecutive days; provided that there shall be no more than two (2)
Full Cash Dominion Satisfaction Events in any twelve (12) month period.
 
17

--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles in the U.S.
 
“Governmental Authority” means the government of the U.S., any other nation or
any political subdivision thereof, whether state or local, and any agency,
authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.
 
“Guarantee” or “Guaranty” of or by any Person (the “guarantor”) means any
obligation, contingent or otherwise, of the guarantor guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other obligation of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or to purchase (or to advance or
supply funds for the purchase of) any security for the payment thereof, (b) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Indebtedness or other obligation of the payment thereof, (c)
to maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation or (d) as an account party
in respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or obligation; provided, that the term Guarantee shall not include
endorsements for collection or deposit in the ordinary course of business.
 
“Guaranteed Obligations” has the meaning assigned to such term in Section 10.01.
 
“Hazardous Materials” means (a) any substance, material, or waste that is
included within the definitions of “hazardous substances,” “hazardous
materials,” “hazardous waste,” “toxic substances,” “toxic materials,” “toxic
waste,” or words of similar import in any Environmental Law; (b) those
substances listed as hazardous substances by the United States Department of
Transportation (or any successor agency) (49 C.F.R. 172.101 and amendments
thereto) or by the Environmental Protection Agency (or any successor agency) (40
C.F.R.  Part 302 and amendments thereto); and (c) any substance, material, or
waste that is petroleum, petroleum-related, or a petroleum by-product, asbestos
or asbestos-containing material, polychlorinated biphenyls, flammable,
explosive, radioactive, freon gas, radon, or a pesticide, herbicide, or any
other agricultural chemical.
 
“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.
 
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others, (h)
all Capital Lease Obligations of such Person, (i) all obligations, contingent or
otherwise, of such Person as an account party in respect of letters of credit
and letters of guaranty, (j) all obligations, contingent or otherwise, of such
Person in respect of bankers’ acceptances, (k) obligations under any liquidated
earn-out, (l) any other Off-Balance Sheet Liability and (m) obligations, whether
absolute or contingent and howsoever and whensoever created, arising, evidenced
or acquired (including all renewals, extensions and modifications thereof and
substitutions therefor), under (i) any and all Swap Agreements, and (ii) any and
all cancellations, buy backs, reversals, terminations or assignments of any Swap
Agreement transaction.  The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor.
 
18

--------------------------------------------------------------------------------

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by, or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
the foregoing clause (a) hereof, Other Taxes.
 
“Ineligible Institution” means a (a) natural person, (b) a Defaulting Lender or
its Parent, (c) holding company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural person or relative(s) thereof;
provided that, such holding company, investment vehicle or trust shall not
constitute an Ineligible Institution if it (x) has not been established for the
primary purpose of acquiring any Loans or Commitments, (y) is managed by a
professional advisor, who is not such natural person or a relative thereof,
having significant experience in the business of making or purchasing commercial
loans, and (z) has assets greater than $25,000,000 and a significant part of its
activities consist of making or purchasing commercial loans and similar
extensions of credit in the ordinary course of its business; provided that upon
the occurrence of an Event of Default, any Person (other than a Lender) shall be
an Ineligible Institution if after giving effect to any proposed assignment to
such Person, such Person would hold more than 25% of the then outstanding
Aggregate Revolving Exposure or Commitments, as the case may be or (d) a Loan
Party or a Subsidiary or other Affiliate of a Loan Party.
 
“Interest Election Request” means a request by Borrower Representative to
convert or continue a Borrowing in accordance with Section 2.08.
 
“Interest Expense” means, with reference to any period, total interest expense
(including that attributable to Capital Lease Obligations) of Borrowers on a
Consolidated Basis for such period with respect to all outstanding Indebtedness
of Borrowers on a Consolidated Basis (including all commissions, discounts and
other fees and charges owed with respect to letters of credit and bankers’
acceptances and net costs under Swap Agreements in respect of interest rates to
the extent such net costs are allocable to such period in accordance with GAAP),
calculated in accordance with GAAP.
 
“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the first day of each calendar month and the Maturity Date, and
(b) with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period
and the Maturity Date.
 
“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Eurodollar Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two, three or
six months thereafter, as the Borrower Representative may elect; provided, that
(i) if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day and
(ii) any Interest Period that commences on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
last calendar month of such Interest Period) shall end on the last Business Day
of the last calendar month of such Interest Period.  For purposes hereof, the
date of a Borrowing initially shall be the date on which such Borrowing is made
and, thereafter, shall be the effective date of the most recent conversion or
continuation of such Borrowing.
 
19

--------------------------------------------------------------------------------

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period (for which the LIBO Screen Rate is available) that is shorter
than the Impacted Interest Period and (b) the LIBO Screen Rate for the shortest
period (for which the LIBO Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time.
 
“Inventory” has the meaning assigned to such term in the Security Agreement.
 
“Issuing Bank” means, individually and collectively, each of JPMCB, in its
capacity as the issuer of Letters of Credit hereunder, and any other Lender from
time to time designated by the Borrower Representative as an Issuing Bank, with
the consent of such Lender and the Administrative Agent, and their respective
successors in such capacity as provided in Section 2.06(i).  Any Issuing Bank
may, in its discretion, arrange for one or more Letters of Credit to be issued
by its Affiliates, in which case the term “Issuing Bank” shall include any such
Affiliate with respect to Letters of Credit issued by such Affiliate (it being
agreed that such Issuing Bank shall, or shall cause such Affiliate to, comply
with the requirements of Section 2.06 with respect to such Letters of Credit). 
At any time there is more than one Issuing Bank, all singular references to the
Issuing Bank shall mean any Issuing Bank, either Issuing Bank, each Issuing
Bank, the Issuing Bank that has issued the applicable Letter of Credit, or both
(or all) Issuing Banks, as the context may require.
 
“Joinder Agreement” has the meaning assigned to such term in Section 5.16.
 
“JPMCB” means JPMorgan Chase Bank, N.A., a national banking association, in its
individual capacity, and its successors.
 
“LC Collateral Account” has the meaning assigned to such term in Section
2.06(j).
 
 “LC Disbursement” means a payment made by the applicable Issuing Bank pursuant
to a Letter of Credit issued for the account of any Borrower.
 
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time issued on behalf of the Borrower
plus (b) the aggregate amount of all LC Disbursements that have not yet been
reimbursed by or on behalf of the Borrower at such time.  The LC Exposure of any
Lender at any time shall be its Applicable Percentage of the total LC Exposure
at such time.
 
“Lenders” means the Persons listed on the Commitment Schedule and any other
Person that shall have become a Lender hereunder pursuant to Section 2.09 or an
Assignment and Assumption, other than any such Person that ceases to be a Lender
hereunder pursuant to an Assignment and Assumption.  Unless the context
otherwise requires, the term “Lenders” includes the Swingline Lender and the
Issuing Bank.
 
“Letters of Credit” means the letters of credit issued pursuant to this
Agreement, and the term “Letter of Credit” means any one of them or each of them
singularly, as the context may require.
 
“LIBO Rate” means, with respect to any Eurodollar Borrowing for any applicable
Interest Period or for any ABR Borrowing, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate for Dollars) for a period equal in length
to such Interest Period as displayed on pages LIBOR01 or LIBOR02 of the Reuters
screen that displays such rate (or, in the event such rate does not appear on a
Reuters page or screen, on any successor or substitute page on such screen that
displays such rate, or on the appropriate page of such other information service
that publishes such rate from time to time as shall be selected by the
Administrative Agent in its reasonable discretion, in each case (the “LIBO
Screen Rate”) at approximately 11:00 a.m., London time, two (2) Business Days
prior to the commencement of such Interest Period; provided that, (x) if the
LIBO Screen Rate shall be less than zero, such rate shall be deemed to be zero
for the purposes of this Agreement and (y) if the LIBO Screen Rate shall not be
available at such time for a period equal in length to such Interest Period (an
“Impacted Interest Period”), then the LIBO Rate shall be the Interpolated Rate
at such time, subject to Section 2.14 in the event that the Administrative Agent
shall conclude that it shall not be possible to determine such Interpolated Rate
(which conclusion shall be conclusive and binding absent manifest error);
provided further, that, if any Interpolated Rate shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement.  Notwithstanding
the above, to the extent that “LIBO Rate” or “Adjusted LIBO Rate” is used in
connection with an ABR Borrowing, such rate shall be determined as modified by
the definition of Alternate Base Rate.
 
20

--------------------------------------------------------------------------------

“LIBO Screen Rate” has the meaning assigned to such term in the definition of
“LIBO Rate”.
 
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
 
“Loan Documents” means, collectively, this Agreement, the Fee Letter, any
promissory notes issued pursuant to this Agreement, any Letter of Credit
applications, the Collateral Documents, each Loan Guaranty and all other
agreements, instruments, documents and certificates identified in Section 4.01
executed and delivered to, or in favor of, the Administrative Agent or any
Lender and including all other pledges, powers of attorney, consents,
assignments, contracts, notices, letter of credit agreements, letter of credit
applications, and all other written matter whether heretofore, now or hereafter
executed by or on behalf of any Loan Party, or any employee of any Loan Party,
and delivered to the Administrative Agent or any Lender in connection with this
Agreement or the transactions contemplated hereby.  Any reference in this
Agreement or any other Loan Document to a Loan Document shall include all
appendices, exhibits or schedules thereto, and all amendments, restatements,
supplements or other modifications thereto, and shall refer to this Agreement or
such Loan Document as the same may be in effect at any and all times such
reference becomes operative.
 
“Loan Guarantor” means each Loan Party.
 
“Loan Guaranty” means Article X of this Agreement and, if and when applicable,
each separate Guarantee (or Guaranty), in form and substance satisfactory to the
Administrative Agent, delivered by each Loan Guarantor to the Administrative
Agent, as each may be amended or modified and in effect from time to time.
 
“Loan Parties” means each Borrower, each Guarantor, and each Subsidiary of any
Borrower (if organized under the laws of any of the fifty States of the U.S.)
and any other Person who becomes a party to this Agreement pursuant to a Joinder
Agreement and their successors and assigns, and the term “Loan Party” shall mean
any one of them or all of them individually, as the context may require. For the
avoidance of doubt, Loan Parties shall exclude Misco Germany and each of the
Excluded Subsidiaries.
 
21

--------------------------------------------------------------------------------

“Loans” means the loans and advances made by the Lenders pursuant to this
Agreement, including Swingline Loans and Protective Advances.
 
“Lock Boxes” has the meaning set forth in Section 5.15(b).
 
“Lock Box Agreement” has the meaning set forth in Section 5.15(b).
 
“Material Adverse Effect” means a material adverse effect on (a) the condition,
operations, assets, business or prospects of the applicable Loan Party or Loan
Parties, (b) the ability of any Loan Party to perform any of its obligations
under the Loan Documents to which it is a party, (c) the Collateral, or the
Administrative Agent’s Liens (on behalf of itself and the other Secured Parties)
on the Collateral or the priority of such Liens, or (d) the rights of or
benefits available to the Administrative Agent, the Issuing Bank or the Lenders
under any of the Loan Documents.
 
“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Borrowers and their respective Subsidiaries in an aggregate
principal amount exceeding $5,000,000.  For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of the Borrowers and
their respective Subsidiaries in respect of any Swap Agreement at any time shall
be the maximum aggregate amount (giving effect to any netting agreements) that
such Borrower or such Subsidiary would be required to pay if such Swap Agreement
were terminated at such time.
 
“Maturity Date” means October 28, 2021 or any earlier date on which the
Revolving Commitments are reduced to zero or otherwise terminated pursuant to
the terms hereof.
 
“Maximum Rate” has the meaning assigned to such term in Section 9.17.
 
“Misco Germany” means Misco Germany, Inc., a New York corporation.
 
“Moody’s” means Moody’s Investors Service, Inc.
 
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
 
“Net Income” means, for any period, the net income (or loss) of Borrowers on a
Consolidated Basis, determined in accordance with GAAP; provided that there
shall be excluded (a) the income (or deficit) of any Person accrued prior to the
date it becomes a Subsidiary of a Borrower or is merged into or consolidated
with a Borrower or any of its Subsidiaries, (b) the income (or deficit) of any
Person (other than a Subsidiary of a Borrower) in which a Borrower or any of its
Subsidiaries has an ownership interest, except to the extent that any such
income is actually received by such Borrower or such Subsidiary in the form of
dividends or similar distributions and (c) the undistributed earnings of any
Subsidiary of a Borrower to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary is not at the time
permitted by the terms of any contractual obligation (other than under any Loan
Document) or Requirement of Law applicable to such Subsidiary.
 
“Net Orderly Liquidation Value” means, with respect to Inventory of any Person,
the orderly liquidation value thereof as determined in a manner acceptable to
the Administrative Agent by an appraiser acceptable to the Administrative Agent
(net of all related costs of liquidation).
 
22

--------------------------------------------------------------------------------

“Net Proceeds” means, with respect to any event, (a) the cash proceeds received
in respect of such event including (i) any cash received in respect of any
non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but excluding any interest payments),
but only as and when received, (ii) in the case of a casualty, insurance
proceeds and (iii) in the case of a condemnation or similar event, condemnation
awards and similar payments, minus (b) the sum of (i) all reasonable fees and
out-of-pocket expenses paid to third parties (other than Affiliates) in
connection with such event, (ii) in the case of a sale, transfer or other
disposition of an asset (including pursuant to a sale and leaseback transaction
or a casualty or a condemnation or similar proceeding), the amount of all
payments required to be made as a result of such event to repay Indebtedness
(other than Loans) secured by such asset or otherwise subject to mandatory
prepayment as a result of such event and (iii) the amount of all taxes paid (or
reasonably estimated to be payable) and the amount of any reserves established
to fund contingent liabilities reasonably estimated to be payable, in each case
during the year that such event occurred or the next succeeding year and that
are directly attributable to such event (as determined reasonably and in good
faith by a Financial Officer).
 
“NYFRB” means the Federal Reserve Bank of New York.
 
“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day(or for any day that is not a Banking Day, for the immediately preceding
Banking Day); provided that if none of such rates are published for any day that
is a Business Day, the term “NYFRB Rate” means the rate for a federal funds
transaction quoted at 11:00 a.m. on such day received to the Administrative
Agent from a Federal funds broker of recognized standing selected by it;
provided, further, that if any of the aforesaid rates shall be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement.
 
“Obligated Party” has the meaning assigned to such term in Section 10.02.
 
“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations and indebtedness (including
interest and fees accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), obligations and liabilities of any of the Loan
Parties to any of the Lenders, the Administrative Agent, the Issuing Bank or any
indemnified party, individually or collectively, existing on the Third
Restatement Date or arising thereafter, direct or indirect, joint or several,
absolute or contingent, matured or unmatured, liquidated or unliquidated,
secured or unsecured, arising by contract, operation of law or otherwise,
arising or incurred under this Agreement or any of the other Loan Documents or
in respect of any of the Loans made or reimbursement or other obligations
incurred or any of the Letters of Credit or other instruments at any time
evidencing any thereof.
 
“Off-Balance Sheet Liability” of a Person means (a) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (b) any indebtedness, liability or obligation under any so-called
“synthetic lease” transaction entered into by such Person, or (c) any
indebtedness, liability or obligation arising with respect to any other
transaction which is the functional equivalent of or takes the place of
borrowing but which does not constitute a liability on the balance sheets of
such Person (other than operating leases).
 
“Original Restated Credit Agreement” means that certain Amended and Restated
Loan and Security Agreement dated as of October 27, 2005 by and among certain of
the Borrowers and Guarantors, certain additional loan parties party thereto,
Administrative Agent and the other lenders party thereto.
 
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to, or enforced, any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
any Loan Document).
 
23

--------------------------------------------------------------------------------

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).
 
“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).
 
“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.
 
“Participant” has the meaning assigned to such term in Section 9.04(c).
 
“Participant Register” has the meaning assigned to such term in Section 9.04(c).
 
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
 
“Permitted Acquisition” means any Acquisition by any Loan Party in a transaction
that satisfies each of the following requirements:
 
(a)            such Acquisition is not a hostile or contested acquisition;
 
(b)           the business acquired in connection with such Acquisition is not
engaged, directly or indirectly, in any line of business other than the
businesses in which the Loan Parties are engaged on the Third Restatement Date
and any business activities that are substantially similar, related, or
incidental thereto;
 
(c)           both before and after giving effect to such Acquisition and the
Loans (if any) requested to be made in connection therewith, no Default exists,
will exist, or would result therefrom and each of the representations and
warranties in the Loan Documents is true and correct (except (i) any such
representation or warranty which relates to a specified prior date (but which
shall continue to be true as of such prior date) and (ii) to the extent the
Administrative Agent has been notified in writing by the Loan Parties that any
representation or warranty is not correct and the Administrative Agent and the
Required Lenders have explicitly waived in writing compliance with such
representation or warranty);
 
(d)           as soon as available, but not less than thirty (30) days prior to
any such Acquisition which is not the creation of a Subsidiary, SYX has provided
the Administrative Agent (i) notice of such Acquisition and (ii) a copy of all
business and financial information reasonably requested by the Administrative
Agent including pro forma balance sheet, income statements, statements of cash
flow, and projections (including availability projections);
 
24

--------------------------------------------------------------------------------

(e)           if the Accounts and Inventory acquired in connection with such
Acquisition are proposed to be included in the determination of the Borrowing
Base and the Administrative Agent elects in its Permitted Discretion, the
Administrative Agent shall have conducted an audit and field examination and
appraisal of such Accounts and Inventory to its reasonable satisfaction;
 
(f)            if such Acquisition is an acquisition of the Equity Interests of
a Person, the Acquisition is structured so that the acquired Person shall become
a wholly-owned Subsidiary of the applicable Loan Party and, a Loan Party
pursuant to the terms of this Agreement;
 
(g)           if such Acquisition is an acquisition of assets, the Acquisition
is structured so that the applicable Loan Party shall acquire such assets;
 
(h)           if such Acquisition is an acquisition of Equity Interests, such
Acquisition will not result in any violation of Regulation U;
 
(i)            no Loan Party shall, as a result of or in connection with any
such Acquisition, assume or incur any direct or contingent liabilities (whether
relating to environmental, tax, litigation, or other matters) that could
reasonably be expected to have a Material Adverse Effect;
 
(j)            the Borrower Representative shall certify (and provide the
Administrative Agent with a pro forma calculation in form and substance
reasonably satisfactory to the Administrative Agent) to the Administrative Agent
that either:
 
(i)            after giving effect to the completion of such Acquisition,
Borrowing Base Availability is not less than the greater of (a) 25% of the then
applicable aggregate Revolving Commitment or (b) $17,500,000, on a pro forma
basis for the 30 day period pre and post such Acquisition and which includes all
consideration given in connection with such Acquisition, other than Equity
Interests of the Borrower delivered to the seller(s) in such Acquisition, as
having been paid in cash at the time of making such Acquisition, or
 
(ii)           (x) after giving effect to the completion of such Acquisition,
Borrowing Base Availability is not less than the greater of (a) 20% of the then
applicable aggregate Revolving Commitment or (b) $15,000,000 on a pro forma
basis for the 30 day period pre and post such Acquisition and which includes all
consideration given in connection with such Acquisition, other than Equity
Interests of the Borrower delivered to the seller(s) in such Acquisition, as
having been paid in cash at the time of making such Acquisition, and (y) the
Fixed Charge Coverage Ratio for the most recently completed four fiscal quarter
period on a pro forma basis after giving effect to such Acquisition (regardless
of whether Loan Parties are in a Fixed Charge Coverage Ratio Compliance Period
at such time) is at least 1.15 to 1.00;
 
(k)           at the time of an Acquisition involving the creation or
acquisition of a Subsidiary, or the acquisition of capital stock or other Equity
Interests of any person, the capital stock or other Equity Interests thereof
created or acquired in connection with such Acquisition shall be, to the extent
required by Section 5.14, pledged for the benefit of the Administrative Agent
and the Lenders pursuant to a stock pledge agreement in form and substance
satisfactory to the Administrative Agent; and
 
(l)            the Borrower Representative shall have delivered to the
Administrative Agent the final executed material documentation relating to such
Acquisition within thirty (30) days following the consummation thereof.
 
25

--------------------------------------------------------------------------------

“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment.
 
“Permitted Encumbrances” means:
 
(a)            Liens imposed by law for Taxes that are not yet due or are being
contested in compliance with Section 5.04;
 
(b)           carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
and other like Liens imposed by law, arising in the ordinary course of business
and securing obligations that are not overdue by more than thirty (30) days or
are being contested in compliance with Section 5.04;
 
(c)           pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
 
(d)           deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;
 
(e)           cash collateral, in an aggregate principal amount not to exceed
$5,000,000 at any time, for letters of credit issued by financial institutions
other than Issuing Bank securing Indebtedness of Loan Parties permitted to be
incurred in accordance with Section 6.01 of this Agreement;
 
(f)             judgment Liens in respect of judgments that do not constitute an
Event of Default under clause (k) of Article VII; and
 
(g)           easements, zoning restrictions, rights-of-way and similar
encumbrances on Real Property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or interfere with the ordinary
conduct of business of any Borrower or any Subsidiary thereof;
 
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness, other than “Indebtedness” included under clauses (e) and
(f) of the definition thereof.
 
“Permitted Foreign Subsidiary Acquisition” means any Foreign Subsidiary
Acquisition that (x) satisfies each of the requirements of the definition of
Permitted Acquisition (other than clauses (e), (f), (g) and (i) of such
definition) as if such Foreign Subsidiary were a “Loan Party” and (y) satisfies
each of the following additional requirements:
 
(x)           the total costs and liabilities (including without limitation, all
assumed liabilities, all earn-out payments, deferred payments and the value of
any other stock or other assets transferred, assigned or encumbered with respect
to such Acquisitions) of all Foreign Subsidiary Acquisitions in the aggregate
does not exceed 10% of the Aggregate Revolving Commitments then in effect;
 
(y)           No proceeds of Loans or Letters of Credit may be used to fund any
portion of such Foreign Subsidiary Acquisition; and
 
(z)            No proceeds of Loans or advances from, or proceeds of investments
by, any Loan Party may be used to fund any portion of a Foreign Subsidiary
Acquisition.
 
“Permitted Investments” means, with respect to the Borrowers:
 
26

--------------------------------------------------------------------------------

(a)           direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the U.S. (or by any agency
thereof to the extent such obligations are backed by the full faith and credit
of the U.S.), in each case maturing within one year from the date of acquisition
thereof;
 
(b)           investments in commercial paper maturing within 270 days from the
date of acquisition thereof and having, at such date of acquisition, the highest
credit rating obtainable from S&P or from Moody’s;
 
(c)           investments in certificates of deposit, bankers’ acceptances and
time deposits maturing within 180 days from the date of acquisition thereof
issued or guaranteed by or placed with, and money market deposit accounts issued
or offered by, any domestic office of any commercial bank organized under the
laws of the U.S. or any State thereof which has a combined capital and surplus
and undivided profits of not less than $500,000,000;
 
(d)           fully collateralized repurchase agreements with a term of not more
than 30 days for securities described in clause (a) above and entered into with
a financial institution satisfying the criteria described in clause (c) above;
and
 
(e)           money market funds that (I) comply with the criteria set forth in
the Securities and Exchange Commission Rule 2a-7 under the Investment Company
Act of 1940, (II) are rated AAA by S&P and Aaa by Moody’s and (III) have
portfolio assets of at least $5,000,000,000.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which any Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
 
“Platform” means Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system.
 
“Prepayment Event” means:
 
(a)           any sale, transfer or other disposition (including pursuant to a
sale and leaseback transaction) of any property or asset of any Loan Party
having a fair market value in excess of $1,000,000 individually, or in the
aggregate for all Borrowers in any fiscal year (other than Inventory in the
ordinary course of business), other than dispositions described in Section
6.05(a); or
 
(b)           any casualty or other insured damage to, or any taking under power
of eminent domain or by condemnation or similar proceeding of, any Collateral of
any Loan Party with a fair value immediately prior to such event equal to or
greater than $1,000,000; or
 
(c)           the issuance by any Borrower of any Equity Interests, or the
receipt by any Borrower of any capital contribution, other than any issuance by
a Borrower of common Equity Interests upon the exercise of employee, director or
consultant stock rights pursuant to the SYX 1999 Long Term Stock Incentive Plan
(or any comparable stock incentive plan intended to replace such plan), the 1995
Long Term Stock Incentive Plan, the 1995 Stock Plan for Non-Employee Directors
and the 2005 Employee Stock Purchase Plan or shares referred to in Section
6.05(f); or
 
27

--------------------------------------------------------------------------------

(d)           the incurrence by any Loan Party of any Indebtedness, other than
Indebtedness permitted under Section 6.01.
 
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its principal offices in New
York City. Each change in the Prime Rate shall be effective from and including
the date such change is publicly announced as being effective.
 
“Projections” has the meaning assigned to such term in Section 5.01(f).
 
“Protective Advance” has the meaning assigned to such term in Section 2.04(a).
 
“Public-Sider” means a Lender whose representatives may trade in securities of
SYX or its controlling Person or any of its Subsidiaries while in possession of
the financial statements provided by the Company under the terms of this
Agreement.
 
“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant Loan
Guaranty or grant of the relevant security interest becomes or would become
effective with respect to such Swap Obligation or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
 
“Real Property” means all land and buildings owned or leased by the Borrowers or
hereafter acquired or leased by the Borrowers, together with all rights,
easements and privileges appurtenant thereto.
 
“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender
and (c) any Issuing Bank, or any combination thereof (as the context requires).
 
“Register” has the meaning assigned to such term in Section 9.04.
 
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, partners, members, trustees,
employees, agents, administrators, managers, representatives and advisors of
such Person and such Person’s Affiliates.
 
“Release” means any releasing, spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, migrating, disposing or
dumping of any substance into the environment.
 
“Report” means each Field Examination Report and any other reports prepared by
Administrative Agent or another Person showing the results of appraisals, field
examinations or audits pertaining to the Borrowers’ assets from information
furnished by or on behalf of the Borrowers, after the Administrative Agent has
exercised its rights of inspection pursuant to this Agreement or any of the
Collateral Documents, which Reports may be distributed to the applicable Lenders
by the Administrative Agent.
 
“Required Lenders” means, at any time, Lenders (other than Defaulting Lenders)
having Revolving Exposure and unused Commitments representing more than 50% of
the sum of the Aggregate Revolving Exposure and unused Commitments at such time.
 
28

--------------------------------------------------------------------------------

“Requirement of Law” means, with respect to any Person, (a) the charter,
articles or certificate of organization or incorporation and bylaws or other
organizational or governing documents of such Person and (b) any statute, law
(including common law), treaty, rule, regulation, code, ordinance, order,
decree, writ, judgment, injunction or determination of any arbitrator or court
or other Governmental Authority (including Environmental Laws), in each case
applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject.
 
“Reserves” means any and all reserves which Administrative Agent deems
necessary, in its Permitted Discretion, to maintain (including, without
limitation, reserves for accrued and unpaid interest on the Secured Obligations,
Banking Services Reserves, Dilution Reserves, volatility reserves, reserves for
rent at locations leased by any Loan Party and for consignee’s, warehousemen’s
and bailee’s charges, reserves for dilution of Accounts, reserves for Inventory
shrinkage, reserves for movements in foreign currency, reserves for customs
charges and shipping charges related to any Inventory in transit, reserves for
Swap Agreement Obligations, reserves for contingent liabilities of any Loan
Party, reserves for uninsured losses of any Loan Party, reserves for uninsured,
underinsured, un-indemnified or under-indemnified liabilities or potential
liabilities with respect to any litigation and reserves for taxes, fees,
assessments, and other governmental charges, and any and all other reserves
which Administrative Agent deems necessary, in its Permitted Discretion) with
respect to the Collateral or any Loan Party.
 
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in any
Borrower or any of the Borrowers’ Subsidiaries, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such Equity Interests in any Borrower or any option, warrant
or other right to acquire any such Equity Interests in any Borrower.
 
“Revolving Commitment” means, with respect to each Lender, the commitment of
such Lender to make Revolving Loans and to acquire participations in Letters of
Credit and Swingline Loans hereunder, expressed as an amount representing the
maximum aggregate permitted amount of such Lender’s Revolving Exposure
hereunder, as such commitment may be reduced or increased from time to time
pursuant to (a) Section 2.09 and (b) assignments by or to such Lender pursuant
to Section 9.04.  The initial amount of each Lender’s Revolving Commitment is
set forth on the Commitment Schedule, or in the Assignment and Assumption
pursuant to which such Lender shall have assumed its Revolving Commitment, as
applicable.
 
“Revolving Exposure” means, with respect to any Lender at any time, the sum of
the outstanding principal amount of such Lender’s Revolving Loans and its LC
Exposure, and its commitment hereunder with respect to Swingline Loans and
Protective Advances.
 
“Revolving Loan” means a Loan made pursuant to Section 2.01(a).
 
“S&P” means S&P Global Ratings, a business unit of a Standard & Poor’s Financial
Services LLC business.
 
“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea, Sudan and Syria).
 
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State or by the United Nations Security Council, the European Union or any
European Union member state, Her Majesty’s Treasury of the United Kingdom or
other relevant sanctions authority, (b) any Person operating, organized or
resident in a Sanctioned Country or (c) any Person owned or controlled by any
such Person or Persons described in the foregoing clauses (a) or (b).
 
29

--------------------------------------------------------------------------------

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state,
Her Majesty’s Treasury of the United Kingdom or other relevant sanctions
authority.
 
“SEC” means the Securities and Exchange Commission and any Governmental
Authority succeeding to the functions thereof.
 
“Second Restated Credit Agreement” has the meaning assigned to such term in the
second paragraph of this Agreement.
 
“Second Restatement Date” has the meaning assigned to such term in the second
paragraph of this Agreement.
 
“Secured Obligations” means all Obligations, together with all (i) Banking
Services Obligations and (ii) Swap Agreement Obligations owing by any Loan Party
to one or more Lenders or their respective Affiliates; provided, however, that
Secured Obligations shall not include any Banking Services Obligations or Swap
Obligations owing to any Lender or its Affiliates if the Administrative Agent
has not received notice, prior to or subsequent to the Third Restatement Date,
that such a transaction has been entered into and that it constitutes a Secured
Obligation entitled to the benefits of the Collateral Documents, together with
such supporting documentation as the Administrative Agent may request from the
applicable holder of such Obligations; provided, further, that that the
definition of ‘Secured Obligations’ shall not create any guarantee by any
Guarantor of (or grant of security interest by any Guarantor to support, as
applicable) any Excluded Swap Obligations of such Guarantor for purposes of
determining any obligations of any Guarantor.
 
“Secured Parties” means (a) the Administrative Agent, (b) the Lenders, (c) each
Issuing Bank, (d) each provider of Banking Services, to the extent the Banking
Services Obligations in respect thereof constitute Secured Obligations, (e) each
counterparty to any Swap Agreement, to the extent the obligations thereunder
constitute Secured Obligations, (f) the beneficiaries of each indemnification
obligation undertaken by any Loan Party under any Loan Document, and (g) the
successors and assigns of each of the foregoing.
 
“Security Agreement” means the Third Amended and Restated Pledge and Security
Agreement (including any and all supplements thereto), dated as of the date
hereof, among the Loan Parties and the Administrative Agent, for the benefit of
the Administrative Agent and the other Secured Parties, and any other pledge or
security agreement entered into, after the date of this Agreement by any other
Loan Party (as required by this Agreement or any other Loan Document) or any
other Person for the benefit of the Administrative Agent and the other Secured
Parties, as the same may be amended, restated, supplemented or otherwise
modified from time to time.
 
“Settlement” has the meaning assigned to such term in Section 2.05(c).
 
“Settlement Date” has the meaning assigned to such term in Section 2.05(c).
 
30

--------------------------------------------------------------------------------

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) established by the Board
to which the Administrative Agent is subject with respect to the Adjusted LIBO
Rate, for eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of the Board).  Such reserve percentages shall
include those imposed pursuant to such Regulation D of the Board.  Eurodollar
Loans shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under such
Regulation D of the Board or any comparable regulation.  The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve percentage.
 
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.
 
“Subsidiary” means any direct or indirect subsidiary of a Loan Party.
 
“Swap Agreement” means any agreement with respect to any swap, forward, spot,
future, credit default or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Borrowers or the Subsidiaries shall be a Swap Agreement.
 
“Swap Agreement Obligations” means any and all obligations of the Loan Parties,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), under (a) any and all Swap Agreements
permitted hereunder with a Lender or an Affiliate of a Lender, and (b) any and
all cancellations, buy backs, reversals, terminations or assignments of any such
Swap Agreement transaction.
 
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act or any rules
or regulations promulgated thereunder.
 
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.
 
“Swingline Lender” means JPMCB, in its capacity as lender of Swingline Loans
hereunder.  Any consent required of the Administrative Agent or the Issuing Bank
shall be deemed to be required of the Swingline Lender and any consent given by
JPMCB in its capacity as Administrative Agent or Issuing Bank shall be deemed
given by JPMCB in its capacity as Swingline Lender.
 
“Swingline Loan” has the meaning assigned to such term in Section 2.05(a).
 
31

--------------------------------------------------------------------------------

“SYX on a Consolidated Basis” means the consolidation of SYX and its
Subsidiaries in accordance with GAAP.
 
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings, (including backup withholding), value added taxes, or
any other goods and services, use or sales taxes, assessments, fees or other
charges imposed by any Governmental Authority, including any interest, additions
to tax or penalties applicable thereto.
 
“Third Restatement Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).
 
“Trailing Monthly Borrowing Base Availability” means, as of any date, the
average daily Borrowing Base Availability during the calendar month then most
recently ended, as determined by the Administrative Agent in its Permitted
Discretion.
 
“Trailing Quarterly Borrowing Base Availability” means, as of any date, the
average daily Borrowing Base Availability during the fiscal quarter then most
recently ended, as determined by the Administrative Agent in its Permitted
Discretion.
 
“Transactions” means the execution, delivery and performance by the Borrowers of
this Agreement and the other Loan Documents, the borrowing of Loans and other
credit extensions, the use of the proceeds thereof and the issuance of Letters
of Credit hereunder.
 
“Type” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
 
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.
 
“UCC Control” has the meaning set forth in Article 8 or, if applicable, in
Section 9-104, 9-105, 9-106 or 9-107 of Article 9 of the UCC.
 
“Unfinanced Capital Expenditures” means, for any period, Capital Expenditures
made during such period which are not financed from the proceeds of any
Indebtedness (other than the Revolving Loans; it being understood and agreed
that, to the extent any Capital Expenditures are financed with Revolving Loans,
such Capital Expenditures shall be deemed Unfinanced Capital Expenditures).
 
“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (i) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (ii) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (iii) an obligation to provide collateral to secure any of the foregoing
types of obligations.
 
“U.S.” means the United States of America.
 
“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.
 
32

--------------------------------------------------------------------------------

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).
 
“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.
 
“Week” means the time period commencing with a Wednesday and ending on the
following Tuesday.
 
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
 
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
 
Section 1.02.         Classification of Loans and Borrowings.  For purposes of
this Agreement, Loans may be classified and referred to by Class (e.g., a
“Revolving Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type
(e.g., a “Eurodollar Revolving Loan”).  Borrowings also may be classified and
referred to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a
“Eurodollar Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving
Borrowing”).
 
Section 1.03.         Terms Generally.  The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined.  Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“law” shall be construed as referring to all statutes, rules, regulations, codes
and other laws (including official rulings and interpretations thereunder having
the force of law or with which affected Persons customarily comply) and all
judgments, orders and decrees of all Governmental Authorities.  The word “will”
shall be construed to have the same meaning and effect as the word “shall”. 
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, restatements, supplements or modifications set forth herein),
(b) any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws), (c)
any reference herein to any Person shall be construed to include such Person’s
successors and assigns (subject to any restrictions on assignments set forth
herein) and, in the case of any Governmental Authority, any other Governmental
Authority that shall have succeeded to any or all functions thereof, (d) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (e) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement, (f) any reference in any definition to the
phrase “at any time” or “for any period” shall refer to the same time or period
for all calculations or determinations within such definition, and (g) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.
 
33

--------------------------------------------------------------------------------

Section 1.04.          Accounting Terms; GAAP.  Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided
that, if after the date hereof there occurs any change in GAAP or in the
application thereof on the operation of any provision hereof and the Borrower
Representative notifies the Administrative Agent that the Borrowers request an
amendment to any provision hereof to eliminate the effect of such change  in
GAAP or in the application thereof  (or if the Administrative Agent notifies the
Borrower Representative that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith.  For purposes of (i) calculations made pursuant to the terms of this
Agreement and (ii) Sections 6.01 and 6.04 of this Agreement, GAAP will be deemed
to treat operating leases and capital leases in a manner consistent with their
current treatment under generally accepted accounting principles as in effect on
the Third Restatement Date, notwithstanding any modifications or interpretative
changes thereto that may occur thereafter.
 
ARTICLE II.
 
The Credits
 
Section 2.01.          Commitments. Subject to the terms and conditions set
forth herein, each Lender severally (and not jointly) agrees to make Revolving
Loans to the Borrowers from time to time during the Availability Period in an
aggregate principal amount that will not result in (i) such Lender’s Revolving
Exposure exceeding such Lender’s Revolving Commitment or (ii) the Aggregate
Revolving Exposure exceeding the lesser of (x) the Aggregate Revolving
Commitments and (y) the Borrowing Base, subject to the Administrative Agent’s
authority, in its sole discretion, to make Protective Advances pursuant to the
terms of Section 2.04 by making immediately available funds available to the
Administrative Agent’s designated account, not later than 11:00 a.m., New York
time.  Within the foregoing limits and subject to the terms and conditions set
forth herein, the Borrowers may borrow, prepay and reborrow Revolving Loans. 
Revolving Loans advanced to any Borrower shall be denominated in Dollars and
shall be maintained on the books of the Agent.
 
Section 2.02.          Loans and Borrowings.
 
(a)           Each Revolving Loan (other than a Swingline Loan) shall be made as
part of a Borrowing consisting of Revolving Loans of the same Class and Type
made by the Lenders ratably in accordance with their respective Revolving
Commitments of the applicable Class.  The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required. Any Protective Advance shall be made in accordance with the procedures
set forth in Section 2.04 and any Swingline Loans shall be made in accordance
with the procedures set forth in Section 2.05.
 
(b)           Subject to Section 2.14, each Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower Representative may
request in accordance herewith.  Each Swingline Loan shall be an ABR Loan.  Each
Lender at its option may make any Eurodollar Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan (and in the case of
an Affiliate, the provisions of Sections 2.14, 2.15, 2.16 and 2.17 shall apply
to such Affiliate to the same extent as to such Lender); provided that any
exercise of such option shall not affect the obligation of the Borrowers to
repay such Loan in accordance with the terms of this Agreement.
 
34

--------------------------------------------------------------------------------

(c)           At the commencement of each Interest Period for any Eurodollar
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $500,000 and not less than $1,000,000.  ABR Borrowings may be in any
amount.  Borrowings of more than one Type and Class may be outstanding at the
same time; provided that there shall not at any time be more than a total of 10
Eurodollar Borrowings outstanding.
 
(d)           Notwithstanding any other provision of this Agreement, the
Borrower Representative shall not be entitled to request, or to elect to convert
or continue, any Borrowing if the Interest Period requested with respect thereto
would end after the Maturity Date.
 
Section 2.03.         Requests for Borrowings. To request a Revolving Borrowing,
the Borrower Representative shall notify the Administrative Agent of such
request either in writing (delivered by hand or facsimile) in a form approved by
the Administrative Agent and signed by the Borrower Representative or by
telephone or through Electronic System, if arrangements for doing so have been
approved by the Administrative Agent, (i) in the case of a Eurodollar Borrowing,
not later than 11:00 a.m., New York time, three (3) Business Days before the
date of the proposed Borrowing or (ii) in the case of an ABR Borrowing, not
later than 12:00 p.m., New York time, on the date of the proposed Borrowing;
provided that any such notice of an ABR Borrowing to finance the reimbursement
of a LC Disbursement as contemplated by Section 2.06(e) may be given not later
than 10:00 a.m., New York time, on the date of the proposed Borrowing.  Each
such telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery, facsimile or a communication through Electronic
System to the Administrative Agent of a written Borrowing Request in a form
approved by the Administrative Agent and signed by the Borrower Representative. 
Each Borrowing Request, whether telephonic or written, shall specify the
following information in compliance with Section 2.02:
 
(i)            the name of the applicable Borrower(s);
 
(ii)          the aggregate amount of the requested Borrowing and a breakdown of
the separate wires comprising such Borrowing;
 
(iii)          the date of such Borrowing, which shall be a Business Day;
 
(iv)          whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and
 
(v)           in the case of a Eurodollar Borrowing, the initial Interest Period
to be applicable thereto, which shall be a period contemplated by the definition
of the term “Interest Period.”
 
If no election as to the Type of Borrowing with respect to a Borrower is
specified, then the requested Borrowing with respect to a Borrower shall be an
ABR Borrowing.  If no Interest Period is specified with respect to any requested
Eurodollar Borrowing by a Borrower, then the Borrower Representative shall be
deemed to have selected an Interest Period of one month’s duration.  Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing, as
applicable.
 
35

--------------------------------------------------------------------------------

Section 2.04.          Protective Advances.
 
(a)           Subject to the limitations set forth below, the Administrative
Agent is authorized by each of the Borrowers, and the Lenders, from time to time
in the Administrative Agent’s sole discretion (but shall have absolutely no
obligation to), to make Loans to the Borrowers, on behalf of all Lenders, which
the Administrative Agent, in its Permitted Discretion, deems necessary or
desirable (i) to preserve or protect the Collateral, or any portion thereof,
(ii) to enhance the likelihood of, or maximize the amount of, repayment of the
Loans and other Obligations, or (iii) to pay any other amount chargeable to or
required to be paid by the Borrowers pursuant to the terms of this Agreement,
including payments of reimbursable expenses (including costs, fees, and expenses
as described in Section 9.03) and other sums payable under the Loan Documents
(any of such Loans are herein referred to as “Protective Advances”); provided
that, the aggregate amount of Protective Advances outstanding at any time shall
not at any time exceed an amount equal to 10% of the Revolving Commitments;
provided further that, the Aggregate Revolving Exposure after giving effect to
the Protective Advances being made shall not exceed the Aggregate Revolving
Commitment.  Protective Advances may be made even if the conditions precedent
set forth in Section 4.02 have not been satisfied.  The Protective Advances
shall be secured by the Liens in favor of the Administrative Agent in and to the
Collateral and shall constitute Obligations hereunder.  The Administrative
Agent’s authorization to make Protective Advances may be revoked at any time by
the Required Lenders.  Any such revocation must be in writing and shall become
effective prospectively upon the Administrative Agent’s receipt thereof.  At any
time that there is sufficient Borrowing Base Availability and the conditions
precedent set forth in Section 4.02 have been satisfied, the Administrative
Agent may request the Lenders to make a Revolving Loan to repay a Protective
Advance.  At any other time the Administrative Agent may require the Lenders to
fund their risk participations described in Section 2.04(b).
 
(b)           Upon the making of a Protective Advance by the Administrative
Agent (whether before or after the occurrence of a Default), each Lender shall
be deemed, without further action by any party hereto, to have unconditionally
and irrevocably purchased from the Administrative Agent without recourse or
warranty, an undivided interest and participation in such Protective Advance in
proportion to its Applicable Percentage.  From and after the date, if any, on
which any Lender is required to fund its participation in any Protective Advance
purchased hereunder, the Administrative Agent shall promptly distribute to such
Lender, such Lender’s Applicable Percentage of all payments of principal and
interest and all proceeds of Collateral received by the Administrative Agent in
respect of such Protective Advance.
 
Section 2.05.          Swingline Loans.
 
(a)           The Administrative Agent, the Swingline Lender and Lenders agree
that in order to facilitate the administration of this Agreement and the other
Loan Documents, promptly after Borrower Representative requests an ABR
Borrowing, the Swingline Lender may elect to have the terms of this Section
2.05(a) apply to such Borrowing Request by advancing, on behalf of the Lenders
and in the amount requested, same day funds to the Borrowers, on the applicable
Borrowing date to the Funding Account(s) (each such Loan made solely by the
Swingline Lender pursuant to this Section 2.05(a) is referred to in this
Agreement as a “Swingline Loan”), with settlement among them as to the Swingline
Loans to take place on a periodic basis as set forth in Section 2.05(c).  Each
Swingline Loan shall be subject to all the terms and conditions applicable to
other ABR Loans funded by the Lenders, including without limitation the
provisions of Section 4.02, except that all payments thereon shall be payable to
the Swingline Lender solely for its own account.  In addition, the Borrowers
hereby authorize the Swingline Lender to, and the Swingline Lender shall,
subject to the terms and conditions set forth herein (but without any further
written notice required), not later than 1:00 p.m., New York City time, on each
Business Day, make available to the Borrowers by means of a credit to the
Funding Account, the proceeds of a Swingline Loan to the extent necessary to pay
items to be drawn on any Controlled Disbursement Account that Business Day;
provided that, if on any Business Day there is insufficient borrowing capacity
to permit the Swingline Lender to make available to the Borrowers a Swingline
Loan in the amount necessary to pay all items to be so drawn on any such
Controlled Disbursement Account on such Business Day, then the Borrowers shall
be deemed to have requested an ABR Borrowing pursuant to Section 2.03 in the
amount of such deficiency to be made on such Business Day.  The aggregate amount
of Swingline Loans outstanding at any time shall not exceed $10,000,000. 
Notwithstanding anything to the contrary contained herein, The Swingline Lender
shall not make any Swingline Loan if (i) at any time JPMCB shall be the sole
Lender hereunder of (ii) the requested Swingline Loan exceeds Borrowing Base
Availability (after giving effect to such Swingline Loan).  All Swingline Loans
shall be ABR Borrowings. Borrower acknowledges that as of the Third Restatement
Date, the outstanding balance of Swingline Loans is $0.
 
36

--------------------------------------------------------------------------------

(b)           Upon the making of a Swingline Loan (whether before or after the
occurrence of a Default and regardless of whether a Settlement has been
requested with respect to such Swingline Loan), each Lender shall be deemed,
without further action by any party hereto, to have unconditionally and
irrevocably purchased from the Swingline Lender, without recourse or warranty,
an undivided interest and participation in such Swingline Loan in proportion to
its Applicable Percentage of the Revolving Commitment.  The Swingline Lender
may, at any time, require the Lenders to fund their participations.  From and
after the date, if any, on which any Lender is required to fund its
participation in any Swingline Loan purchased hereunder, the Administrative
Agent shall promptly distribute to such Lender, such Lender’s Applicable
Percentage of all payments of principal and interest and all proceeds of
Collateral received by the Administrative Agent in respect of such Swingline
Loan.
 
(c)           The Administrative Agent, on behalf of the Swingline Lender, shall
request settlement (a “Settlement”) with the Lenders on at least a weekly basis
or on any date that the Administrative Agent elects, by notifying the Lenders of
such requested Settlement by facsimile, telephone, or e-mail no later than 12:00
noon New York City time on the date of such requested Settlement (the
“Settlement Date”).  Each Lender (other than the Swingline Lender, in the case
of the Swingline Loans) shall transfer the amount of such Lender’s Applicable
Percentage of the outstanding principal amount of the applicable Loan with
respect to which Settlement is requested to the Administrative Agent, to such
account of the Administrative Agent as the Administrative Agent may designate,
not later than 2:00 p.m., New York City time, on such Settlement Date. 
Settlements may occur during the existence of a Default and whether or not the
applicable conditions precedent set forth in Section 4.02 have then been
satisfied.  Such amounts transferred to the Administrative Agent shall be
applied against the amounts of the Swingline Lender’s Swingline Loans and,
together with Swingline Lender’s Applicable Percentage of such Swingline Loan,
shall constitute Revolving Loans of such Lenders, respectively.  If any such
amount is not transferred to the Administrative Agent by any Lender on such
Settlement Date, the Swingline Lender shall be entitled to recover such amount
on demand from such Lender together with interest thereon as specified in
Section 2.07.
 
Section 2.06.          Letters of Credit.
 
(a)           General.  Subject to the terms and conditions set forth herein,
the Borrower Representative may request the issuance of Letters of Credit for
the account of any of the Borrowers, in a form reasonably acceptable to the
Administrative Agent and the Issuing Bank, at any time and from time to time
during the Availability Period.  In the event of any inconsistency between the
terms and conditions of this Agreement and the terms and conditions of any form
of letter of credit application or other agreement submitted by any Borrower to,
or entered into by any Borrower with, the Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control.  Each Borrower
unconditionally and irrevocably agrees that, in connection with any Letter of
Credit issued for the support of any Subsidiary’s obligations as provided in the
first sentence of this paragraph, such Borrower will be fully responsible for
the reimbursement of LC Disbursements in accordance with the terms hereof, the
payment of interest thereon and the payment of fees due under Section 2.12(b) to
the same extent as if it were the sole account party in respect of such Letter
of Credit (such Borrower hereby irrevocably waiving any defenses that might
otherwise be available to it as a guarantor or surety of the obligations of such
Subsidiary that is an account party in respect of any such Letter of Credit). 
Notwithstanding anything herein to the contrary, the Issuing Bank shall have no
obligation hereunder to issue, and shall not issue, any Letter of Credit (i) the
proceeds of which would be made available to any Person (A) to fund any activity
or business of or with any Sanctioned Person, or in any country or territory
that, at the time of such funding, is the subject of any Sanctions or (B) in any
manner that would result in a violation of any Sanctions by any party to this
Agreement, (ii) if any order, judgment or decree of any Governmental Authority
or arbitrator shall by its terms purport to enjoin or restrain the Issuing Bank
from issuing such Letter of Credit, or any Requirement of Law relating to the
Issuing Bank or any request or directive (whether or not having the force of
law) from any Governmental Authority with jurisdiction over the Issuing Bank
shall prohibit, or request that the Issuing Bank refrain from, the issuance of
letters of credit generally or such Letter of Credit in particular or shall
impose upon the Issuing Bank with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which the Issuing Bank is not
otherwise compensated hereunder) not in effect on the Third Restatement Date, or
shall impose upon the Issuing Bank any unreimbursed loss, cost or expense which
was not applicable on the Third Restatement Date and which the Issuing Bank in
good faith deems material to it, or (iii) if the issuance of such Letter of
Credit would violate one or more policies of the Issuing Bank applicable to
letters of credit generally; provided that, notwithstanding anything herein to
the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines, requirements or directives thereunder or
issued in connection therewith or in the implementation thereof, and (y) all
requests, rules, guidelines, requirements or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed
not to be in effect on the Third Restatement Date for purposes of clause (ii)
above, regardless of the date enacted, adopted, issued or implemented.
 
37

--------------------------------------------------------------------------------

(b)           Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions.  To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower
Representative shall deliver by hand or facsimile (or transmit through
Electronic Systems, if arrangements for doing so have been approved by the
applicable Issuing Bank) to the Issuing Bank and, as applicable, the
Administrative Agent prior to the requested date of issuance, amendment, renewal
or extension) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with paragraph (c) of this Section), the amount of such Letter of
Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit.  If requested by the applicable Issuing Bank, the Borrower
Representative (or Borrower) also shall submit a letter of credit application on
the Issuing Bank’s standard form in connection with any request for a Letter of
Credit.  A Letter of Credit shall be issued, amended, renewed or extended only
if (and upon issuance, amendment, renewal or extension of each Letter of Credit
the Borrower shall be deemed to represent and warrant that), after giving effect
to such issuance, amendment, renewal or extension (i) the LC Exposure shall not
exceed $15,000,000, (ii) no Lender’s Revolving Exposure shall exceed its
Revolving Commitment and (iii) the Aggregate Revolving Exposure shall not exceed
the lesser of the Aggregate Revolving Commitment and the Borrowing Base.
 
(c)           Expiration Date; Existing Letters of Credit.  Each Letter of
Credit shall expire at or prior to the close of business on the earlier of (i)
(X) with respect to standby Letters of Credit, the date one year after the date
of the issuance of such standby Letter of Credit (or, in the case of any renewal
or extension thereof, one year after such renewal or extension), and (Y) with
respect to documentary Letters of Credit, the date 180 days after the date of
the issuance of such documentary Letter of Credit (or, in the case of any
renewal or extension thereof, 180 days after such renewal or extension) and (ii)
the date that is thirty (30) days prior to the Maturity Date.  All Existing
Letters of Credit shall be deemed Letter of Credits issued pursuant to the terms
and conditions of this Agreement to the extent that the Issuing Bank therefor
has become a party to this Agreement.  The Issuing Bank and Borrower shall
amend, supplement or otherwise modify each such Letter of Credit to the extent
any of the terms and conditions thereof are inconsistent with the terms and
conditions of this Agreement.
 
38

--------------------------------------------------------------------------------

(d)           Participations.  By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the Issuing Bank or the Lenders, the Issuing Bank
hereby grants to each Lender, and each Lender hereby acquires from the Issuing
Bank, a participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit.  In consideration and in furtherance of the foregoing, each Lender
hereby absolutely and unconditionally agrees to pay to the Administrative Agent,
for the account of the Issuing Bank, such Lender’s Applicable Percentage of each
LC Disbursement made by the Issuing Bank and not reimbursed by the Borrowers on
the date due as provided in paragraph (e) of this Section, or of any
reimbursement payment required to be refunded to the Borrowers for any reason. 
Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.
 
(e)           Reimbursement.  If an Issuing Bank shall make any LC Disbursement
in respect of a Letter of Credit, the Borrowers shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement not later than 10:00 a.m., New York time, on the date that such LC
Disbursement is made, if the Borrower Representative shall have received notice
of such LC Disbursement prior to 9:00 a.m., New York time, on such date, or, if
such notice has not been received by the Borrower Representative prior to such
time on such date, then not later than 10:00 a.m., New York time, on (i) the
Business Day that the Borrower Representative receives such notice, if such
notice is received prior to 9:00 a.m., New York time, on the day of receipt, or
(ii) the Business Day immediately following the day that the Borrower
Representative receives such notice, if such notice is not received prior to
such time on the day of receipt; provided that, with respect to Letters of
Credit issued for the account of a Borrower, the Borrower Representative may,
subject to the conditions to borrowing set forth herein, request in accordance
with Section 2.03(b) or Section 2.05 that such payment be financed with an ABR
Borrowing or Swingline Loan in an equivalent amount and, to the extent so
financed, the Borrowers’ obligation to make such payment shall be discharged and
replaced by the resulting ABR Borrowing or Swingline Loan.  If the Borrowers
fail to make such payment when due, the Administrative Agent shall notify each
relevant Lender of the applicable LC Disbursement, the payment then due from the
Borrowers in respect thereof and such Lender’s Applicable Percentage thereof. 
Promptly following receipt of such notice, each Lender shall pay to the
Administrative Agent its Applicable Percentage of the payment then due from the
Borrowers, in the same manner as provided in Section 2.07 with respect to Loans
made by such Lender (and Section 2.07 shall apply, mutatis mutandis, to the
payment obligations of the Lenders), and the Administrative Agent shall promptly
pay to the Issuing Bank the amounts so received by it from the Lenders. 
Promptly following receipt by the Administrative Agent of any payment from the
Borrowers pursuant to this paragraph, the Administrative Agent shall distribute
such payment to the Issuing Bank or, to the extent that Lenders have made
payments pursuant to this paragraph to reimburse the Issuing Bank, then to such
Lenders and the Issuing Bank as their interests may appear.  Any payment made by
a Lender pursuant to this paragraph to reimburse an Issuing Bank for any LC
Disbursement (other than the funding of Revolving Loans or Swingline Loan as
contemplated in the proviso above) shall not constitute a Loan and shall not
relieve the Borrowers of their obligation to reimburse such LC Disbursement.
 
39

--------------------------------------------------------------------------------

(f)           Obligations Absolute.  The Borrowers’ joint and several obligation
to reimburse LC Disbursements as provided in paragraph (e) of this Section shall
be absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit or this Agreement, or any term or provision therein or herein,
(ii) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect, (iii) any payment by the Issuing Bank under
a Letter of Credit against presentation of a draft or other document that does
not comply with the terms of such Letter of Credit, or (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, the Borrowers’ obligations
hereunder.  None of the Administrative Agent, the Lenders, the Issuing Bank or
any of their Related Parties, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the Issuing Bank; provided that the foregoing shall not be
construed to excuse the Issuing Bank from liability to the Borrowers to the
extent of any direct damages (as opposed to special, indirect, consequential or
punitive damages, claims in respect of which are hereby waived by the Borrowers
to the extent permitted by applicable law) suffered by any Borrower that are
caused by the Issuing Bank’s failure to exercise care when determining whether
drafts and other documents presented under a Letter of Credit comply with the
terms thereof.  The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of the Issuing Bank (as finally
determined by a court of competent jurisdiction), the Issuing Bank shall be
deemed to have exercised care in each such determination.  In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.
 
(g)          Disbursement Procedures.  The Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit.  The Issuing Bank shall promptly
notify the Administrative Agent and the applicable Borrower by telephone
(confirmed by facsimile) of such demand for payment and whether the Issuing Bank
has made or will make an LC Disbursement thereunder; provided that any failure
to give or delay in giving such notice shall not relieve the Borrowers of their
obligation to reimburse the Issuing Bank and the Lenders with respect to any
such LC Disbursement.
 
(h)           Interim Interest.  If the Issuing Bank shall make any LC
Disbursement, then, unless the Borrowers shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that the Borrowers reimburse such LC
Disbursement, at the rate per annum then applicable to ABR Revolving Loans and
such interest shall be payable on the date when such reimbursement is due;
provided that, if the Borrowers fail to reimburse such LC Disbursement when due
pursuant to paragraph (e) of this Section, then Section 2.13(d) shall apply. 
Interest accrued pursuant to this paragraph shall be for the account of the
Issuing Bank, except that interest accrued on and after the date of payment by
any Lender pursuant to paragraph (e) of this Section to reimburse the Issuing
Bank shall be for the account of such Lender to the extent of such payment.
 
40

--------------------------------------------------------------------------------

(i)            Replacement of the Issuing Bank.  (i)  The Issuing Bank may be
replaced at any time by written agreement among the Borrower Representative, the
Administrative Agent, the replaced Issuing Bank and the successor Issuing Bank. 
The Administrative Agent shall notify the Lenders of any such replacement of the
Issuing Bank.  At the time any such replacement shall become effective, the
Borrowers shall pay all unpaid fees accrued for the account of the replaced
Issuing Bank pursuant to Section 2.12(b).  From and after the effective date of
any such replacement, (i) the successor Issuing Bank shall have all the rights
and obligations of the Issuing Bank under this Agreement with respect to Letters
of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require.  After the replacement of an Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement with respect
to Letters of Credit then outstanding and issued by it prior to such
replacement, but shall not be required to issue additional Letters of Credit.
 
(ii)           Subject to the appointment and acceptance of a successor Issuing
Bank, the Issuing Bank may resign as an Issuing Bank at any time upon thirty
(30) days’ prior written notice to the Administrative Agent, the Borrower
Representative and the Lenders, in which case, such Issuing Bank shall be
replaced in accordance with Section 2.06(i) above.
 
(j)            Cash Collateralization.  If any Event of Default shall occur and
be continuing, on the Business Day that the Borrower Representative receives
notice from the Administrative Agent or the Required  Lenders (or, if the
maturity of the Loans has been accelerated, Lenders with LC Exposure
representing greater than 50% of the aggregate LC Exposure) demanding the
deposit of cash collateral pursuant to this paragraph, the Borrowers shall
deposit in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Lenders (the “LC Collateral
Account”), an amount in cash equal to 105% of the amount of the LC Exposure as
of such date plus accrued and unpaid interest thereon; provided that the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
other notice of any kind, upon the occurrence of any Event of Default with
respect to any Borrower described in clause (h) or (i) of Article VII.  Such
deposit shall be held by the Administrative Agent as collateral for the payment
and performance of the Secured Obligations.  The Administrative Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over the LC Collateral Account and the Borrowers hereby grant the Administrative
Agent a security interest in the LC Collateral Account and all money or other
assets on deposit therein or credited thereto.  Other than any interest earned
on the investment of such deposits, which investments shall be made at the
option and sole discretion of the Administrative Agent and at the Borrowers’
risk and expense, such deposits shall not bear interest.  Interest or profits,
if any, on such investments shall accumulate in the LC Collateral Account. 
Moneys in the LC Collateral Account shall be applied by the Administrative Agent
to reimburse the Issuing Bank for LC Disbursements for which it has not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction
of the reimbursement obligations of the Borrowers for the LC Exposure at such
time or, if the maturity of the Loans has been accelerated (but subject to the
consent of Lenders with LC Exposure representing greater than 50% of the
aggregate LC Exposure), be applied to satisfy other Secured Obligations.  If the
Borrowers are required to provide an amount of cash collateral hereunder as a
result of the occurrence of an Event of Default, such amount (to the extent not
applied as aforesaid) shall be returned to the Borrowers within three (3)
Business Days after all such Events of Default have been cured or waived as
confirmed in writing by the Administrative Agent.
 
41

--------------------------------------------------------------------------------

(k)           Issuing Bank Reports to the Administrative Agent.  Unless
otherwise agreed by the Administrative Agent, the Issuing Bank shall, in
addition to its notification obligations set forth elsewhere in this Section,
report in writing to the Administrative Agent (i) periodic activity (for such
period or recurrent periods as shall be requested by the Administrative Agent)
in respect of Letters of Credit issued by the Issuing Bank, including all
issuances, extensions, amendments and renewals, all expirations and cancelations
and all disbursements and reimbursements, (ii) reasonably prior to the time that
the Issuing Bank issues, amends, renews or extends any Letter of Credit, the
date of such issuance, amendment, renewal or extension, and the stated amount of
the Letters of Credit issued, amended, renewed or extended by it and outstanding
after giving effect to such issuance, amendment, renewal or extension (and
whether the amounts thereof shall have changed), (iii) on each Business Day on
which the Issuing Bank makes any LC Disbursement, the date and amount of such LC
Disbursement, (iv) on any Business Day on which any Borrower fails to reimburse
an LC Disbursement required to be reimbursed to such Issuing Bank on such day,
the date of such failure and the amount of such LC Disbursement, and (v) on any
other Business Day, such other information as the Administrative Agent shall
reasonably request as to the Letters of Credit issued by the Issuing Bank.
 
(l)            LC Exposure Determination.  For all purposes of this Agreement,
the amount of a Letter of Credit that, by its terms or the terms of any document
related thereto, provides for one or more automatic increases in the stated
amount thereof shall be deemed to be the maximum stated amount of such Letter of
Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at the time of determination.
 
Section 2.07.          Funding of Borrowings.
 
(a)           Each Lender shall make each Loan to be made by such Lender
hereunder on the proposed date thereof solely by wire transfer of immediately
available funds by 1:00 p.m., Chicago time, to the account of the Administrative
Agent most recently designated by it for such purpose by notice to the Lenders
in an amount equal to such Lender’s Applicable Percentage; provided that,
Swingline Loans shall be made as provided in Section 2.05.  The Administrative
Agent will make such Loans available to the Borrower Representative by promptly
crediting the funds so received in the aforesaid account of the Administrative
Agent to the Funding Account; provided that ABR Revolving Loans made to finance
the reimbursement of (i) an LC Disbursement as provided in Section 2.06(e) shall
be remitted by the Administrative Agent to the Issuing Bank and (ii) a
Protective Advance shall be retained by the Administrative Agent.
 
(b)           Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to the applicable
Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrowers severally agree to pay to
the Administrative Agent forthwith on demand such corresponding amount with
interest thereon, for each day from and including the date such amount is made
available to the applicable Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation or (ii) in
the case of the Borrowers, the interest rate applicable to ABR Loans.  If such
Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing.
 
42

--------------------------------------------------------------------------------

Section 2.08.          Interest Elections.
 
(a)           Each Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a Eurodollar Borrowing, shall
have an initial Interest Period as specified in such Borrowing Request. 
Thereafter, the Borrower Representative may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurodollar
Borrowing, may elect Interest Periods therefor, all as provided in this
Section.  The Borrower Representative may elect different options with respect
to different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.  This Section shall not apply to Swingline Borrowings or
Protective Advances, which may not be converted or continued.
 
(b)           To make an election pursuant to this Section, the Borrower
Representative shall notify the Administrative Agent of such election by
telephone or through Electronic System, if arrangements for doing so have been
approved by the Administrative Agent, by the time that a Borrowing Request would
be required under Section 2.03 if the Borrowers were requesting a Borrowing of
the Type resulting from such election to be made on the effective date of such
election.  Each such telephonic Interest Election Request shall be irrevocable
and shall be confirmed promptly by hand delivery, Electronic System or facsimile
to the Administrative Agent of a written Interest Election Request in a form
approved by the Administrative Agent and signed by the Borrower Representative.
 
(c)           Each telephonic and written Interest Election Request (including
requests submitted through Electronic System) shall specify the following
information in compliance with Section 2.02:
 
(i)            the name of the applicable Borrower and the Borrowing to which
such Interest Election Request applies and, if different options are being
elected with respect to different portions thereof, the portions thereof to be
allocated to each resulting Borrowing (in which case the information to be
specified pursuant to clauses (iii) and (iv) below shall be specified for each
resulting Borrowing);
 
(ii)          the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
 
(iii)         whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
 
(iv)          if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
 
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then such Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
 
(d)           Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each applicable Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing.
 
(e)           If the Borrower Representative fails to deliver a timely Interest
Election Request with respect to a Eurodollar Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
converted to an ABR Borrowing.  Notwithstanding any contrary provision hereof,
if an Event of Default has occurred and is continuing and the Administrative
Agent, at the request of the Required Lenders, so notifies the Borrower
Representative, then, so long as an Event of Default is continuing (i) no
outstanding Borrowing may be converted to or continued as a Eurodollar Borrowing
and (ii) unless repaid, each Eurodollar Borrowing shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto.
 
43

--------------------------------------------------------------------------------

Section 2.09.          Termination, Increase, or Reduction of Commitments.
 
(a)            Unless previously terminated, all Commitments shall terminate on
the Maturity Date.
 
(b)           The Borrower Representative may at any time terminate the
Commitments upon (i) the payment in full of all outstanding Loans, together with
accrued and unpaid interest thereon, (ii) the cancellation and return of all
outstanding Letters of Credit (or alternatively, with respect to each such
Letter of Credit, the furnishing to the Administrative Agent of a cash deposit
(or at the discretion of the Administrative Agent a backup standby letter of
credit satisfactory to the Administrative Agent and the Issuing Bank) in an
amount equal to 105% of the LC Exposure as of such date), (iii) the payment in
full of the accrued and unpaid fees, and (iv) the payment in full of all
reimbursable expenses and other Obligations together with accrued and unpaid
interest thereon.
 
(c)           The Borrowers may from time to time reduce the Revolving
Commitments; provided that (i) each reduction of the Revolving Commitments shall
be in an amount that is an integral multiple of $5,000,000 and (ii) the Borrower
Representative shall not reduce the Revolving Commitments if, after giving
effect to any concurrent prepayment of the Revolving Loans in accordance with
Section 2.11, the sum of the Revolving Exposure would exceed the lesser of the
Aggregate Revolving Commitments and the Borrowing Base Availability.
 
(d)           The Borrower Representative shall notify the Administrative Agent
of any election to terminate or reduce the Commitments under paragraph (b) or
(c) of this Section at least three (3) Business Days prior to the effective date
of such termination or reduction, specifying such election and the effective
date thereof.  Promptly following receipt of any notice, the Administrative
Agent shall advise the Lenders of the contents thereof.  Each notice delivered
by the Borrower Representative pursuant to this Section shall be irrevocable;
provided that a notice of termination of the Commitments delivered by the
Borrower Representative may state that such notice is conditioned upon the
effectiveness of other credit facilities, in which case such notice may be
revoked by the Borrower Representative (by notice to the Administrative Agent on
or prior to the specified effective date) if such condition is not satisfied. 
Any termination or reduction of the Commitments shall be permanent.  Each
reduction of the Commitments shall be made ratably among the Lenders in
accordance with their respective Commitments.
 
(e)           The Borrowers shall have the right to increase the Revolving
Commitments by obtaining additional Revolving Commitments, either from one or
more of the Lenders or another lending institution provided that (i) any such
request for an increase shall be in a minimum amount of $10,000,000, (ii) the
Borrower Representative, on behalf of the Borrowers, may make a maximum of three
(3) such requests, (iii) after giving effect thereto, the sum of the total of
the additional Commitments does not exceed $75,000,000, (iv) the Administrative
Agent and the Issuing Bank have approved the identity of any such new Lender,
such approvals not to be unreasonably withheld, (v) any such new Lender assumes
all of the rights and obligations of a “Lender” hereunder, and (vi) the
procedure described in Section 2.09(f) have been satisfied.  Nothing contained
in this Section 2.09 shall constitute, or otherwise be deemed to be, a
commitment on the part of any Lender to increase its Commitment hereunder at any
time.
 
44

--------------------------------------------------------------------------------

(f)            Any amendment hereto for such an increase or addition shall be in
form and substance satisfactory to the Administrative Agent and shall only
require the written signatures of the Administrative Agent, the Borrowers and
each Lender being added or increasing its Commitment.  As a condition precedent
to such an increase or addition, the Borrowers shall deliver to the
Administrative Agent (i) a certificate of each Loan Party signed by an
authorized officer of such Loan Party (A) certifying and attaching the
resolutions adopted by such Loan Party approving or consenting to such increase,
and (B) in the case of the Borrowers, certifying that, before and after giving
effect to such increase or addition, (1) the representations and warranties
contained in Article III and the other Loan Documents are true and correct,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they are true and correct as of such earlier
date and (2) no Default exists and (ii) legal opinions and documents consistent
with those delivered on the Third Restatement Date, to the extent requested by
the Administrative Agent.
 
(g)           On the effective date of any such increase or addition, (i) any
Lender increasing (or, in the case of any newly added Lender, extending) its
Revolving Commitment shall make available to the Administrative Agent such
amounts in immediately available funds as the Administrative Agent shall
determine, for the benefit of the other Lenders, as being required in order to
cause, after giving effect to such increase or addition and the use of such
amounts to make payments to such other Lenders, each Lender’s portion of the
outstanding Revolving Loans of all the Lenders to equal its revised Applicable
Percentage of such outstanding Revolving Loans, and the Administrative Agent
shall make such other adjustments among the Lenders with respect to the
Revolving Loans then outstanding and amounts of principal, interest, commitment
fees and other amounts paid or payable with respect thereto as shall be
necessary, in the opinion of the Administrative Agent, in order to effect such
reallocation and (ii)  the Borrowers shall be deemed to have repaid and
reborrowed all outstanding Revolving Loans as of the date of any increase (or
addition) in the Revolving Commitments (with such reborrowing to consist of the
Types of Revolving Loans, with related Interest Periods if applicable, specified
in a notice delivered by the Borrower Representative, in accordance with the
requirements of Section 2.03).  The deemed payments made pursuant to clause (ii)
of the immediately preceding sentence shall be accompanied by payment of all
accrued interest on the amount prepaid and, in respect of each Eurodollar Loan,
shall be subject to indemnification by the Borrowers pursuant to the provisions
of Section 2.16 if the deemed payment occurs other than on the last day of the
related Interest Periods, to the extent Administrative Agent actually incurs any
expenses in connection therewith.  Within a reasonable time after the effective
date of any increase or addition, the Administrative Agent shall, and is hereby
authorized and directed to, revise the Commitment Schedule to reflect such
increase or addition and shall distribute such revised Commitment Schedule to
each of the Lenders and the Borrower Representative, whereupon such revised
Commitment Schedule shall replace the old Commitment Schedule and become part of
this Agreement.
 
Section 2.10.          Repayment and Amortization of Loans; Evidence of Debt.
 
(a)           The Borrowers hereby unconditionally promise to pay (i) to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Revolving Loan on the Maturity Date, (ii) to the Administrative
Agent the then unpaid amount of each Protective Advance on the earlier of the
Maturity Date and demand by the Administrative Agent.
 
(b)           From and after either (x) the occurrence and continuance of an
Event of Default or (y) at the discretion of the Administrative Agent, during
any Full Cash Dominion Period, on each Business Day, at or before 11:00 a.m.,
New York time, the Administrative Agent shall apply all funds credited to the
Collection Account on such Business Day or the immediately preceding Business
Day (at the discretion of the Administrative Agent, whether or not immediately
available), first to prepay any Protective Advances that may be outstanding,
second to prepay the Revolving Loans and third to cash collateralize outstanding
LC Exposure.  Notwithstanding the foregoing, at any time when an Event of
Default is not continuing, the Administrative Agent may, in its sole discretion,
either (i) waive the requirement for cash collateralization or (ii) release to
the applicable Borrower, within three Business Days after such Borrower shall
request a release of such funds from the cash collateral account, funds
previously credited to cash collateralize outstanding LC Exposure.
 
45

--------------------------------------------------------------------------------

(c)           Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the Indebtedness of the Borrowers to such
Lender resulting from each Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.
 
(d)           The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Revolving Loan made hereunder, the Class and Type
thereof and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrowers to each relevant Lender hereunder and (iii) the amount of any sum
received by the Administrative Agent hereunder for the account of the respective
Lenders and each respective Lender’s share thereof.
 
(e)           The entries made in the accounts maintained pursuant to paragraph
(c) or (d) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or Administrative Agent to maintain such accounts or any error therein
shall not in any manner affect the obligation of the Borrowers to repay their
Loans in accordance with the terms of this Agreement.
 
(f)            Any Lender may request that Loans made by it to any Borrower or
Borrowers be evidenced by a promissory note.  In such event, each of the
applicable Borrowers shall prepare, execute and deliver to such Lender a
promissory note payable to the order of such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and in a form approved by the
Administrative Agent.  Thereafter, the Loans evidenced by such promissory note
and interest thereon shall at all times (including after assignment pursuant to
Section 9.04) be represented by one or more promissory notes in such form
payable to the order of the payee named therein (or, if such promissory note is
a registered note, to such payee and its registered assigns).
 
Section 2.11.          Prepayment of Loans.
 
(a)           The Borrowers shall have the right at any time and from time to
time to prepay any Borrowing in whole or in part, subject to prior notice in
accordance with paragraph (e) of this Section and, if applicable, payment of any
break funding expenses under Section 2.16.
 
(b)           In the event and on such occasion that the Aggregate Revolving
Exposure (with the LC Exposure determined net of any funds then on deposit in a
LC Collateral Account) exceeds the lesser of (A) the Aggregate Revolving
Commitments or (B) the Borrowing Base, the Borrowers shall prepay the Revolving
Loans, LC Exposure and/or Swingline Loans or cash collateralize LC Exposure in
an account with the Administrative Agent pursuant to Section 2.06(j), as
applicable, in an aggregate amount equal to such excess.
 
(c)           In the event and on each occasion that any Net Proceeds are
received by or on behalf of SYX or any other Loan Party in respect of any
Prepayment Event, the Borrowers shall, immediately after such Net Proceeds are
received by SYX or any other Loan Party, prepay the Obligations as set forth in
Section 2.11(e) below in an aggregate amount equal to 100% of such Net Proceeds,
provided that, in the case of any event described in clause (a) or (b) of the
definition of the term “Prepayment Event”, if SYX shall deliver to the
Administrative Agent a certificate of a Financial Officer to the effect that the
applicable Loan Parties intend to apply the Net Proceeds from such event (or a
portion thereof specified in such certificate), within 90 days after receipt of
such Net Proceeds, to acquire (or replace or rebuild) Real Property, Equipment
or other tangible assets (excluding Inventory) to be used in the business of the
Loan Parties, and certifying that no Default has occurred and is continuing,
then either (i) so long as a Full Cash Dominion Period is not in effect, no
prepayment shall be required pursuant to this paragraph in respect of the Net
Proceeds specified in such certificate or (ii) if a Full Cash Dominion Period is
in effect, if the Net Proceeds specified in such certificate are to be applied
by (A) the applicable Borrower, then such Net Proceeds shall be applied by the
Administrative Agent to reduce the outstanding principal balance of the
Revolving Loans (without a permanent reduction of the Revolving Commitment) and
upon such application, the Administrative Agent shall establish a Reserve
against the Borrowing Base in an amount equal to the amount of such proceeds so
applied, and (B) any Loan Party that is not a Borrower, then such Net Proceeds
shall be deposited in a cash collateral account and in either case, thereafter,
such funds shall be made available to the applicable Loan Party as follows:
 
46

--------------------------------------------------------------------------------

(i)            the Borrower Representative shall request a Revolving Loan
(specifying that the request is to use Net Proceeds pursuant to this Section) or
the applicable Loan Party shall request a release from the cash collateral
account be made in the amount needed;
 
(ii)           so long as the conditions set forth in Section 4.02 have been
met, the applicable Lenders shall make such Revolving Loan or the Administrative
Agent shall release funds from the cash collateral account; and
 
(iii)         in the case of Net Proceeds applied against a Revolving Loan, the
Reserve established with respect to such proceeds shall be reduced by the amount
of such Revolving Loan;
 
provided that to the extent of any such Net Proceeds therefrom that have not
been so applied by the end of such 90-day period, at which time a prepayment
shall be required in an amount equal to such Net Proceeds that have not been so
applied; provided, further that the Borrowers shall not be permitted to make
elections to use Net Proceeds to acquire (or replace or rebuild) Real Property,
Equipment or other tangible assets (excluding inventory) with respect to Net
Proceeds in any fiscal year in an aggregate amount in excess of $1,000,000.
 
(d)          All such amounts pursuant to Section 2.11(c) shall be applied,
first to prepay any Protective Advances that may be outstanding with respect to
the applicable Borrower, second to prepay the Revolving Loans due and owing from
such applicable Borrower without a corresponding reduction in the Revolving
Commitment and third to cash collateralize outstanding LC Exposure with respect
to such Borrower.  If the precise amount of insurance or condemnation proceeds
allocable to Inventory as compared to Equipment, Fixtures and Real Property is
not otherwise determined, the allocation and application of those proceeds shall
be determined by the Administrative Agent, in its Permitted Discretion. 
Notwithstanding the foregoing, at any time when an Event of Default is not
continuing, the Administrative Agent may, in its sole discretion, either (i)
waive the requirement for cash collateralization or (ii) release to the
applicable Borrower, within three Business Days after such Borrower shall
request a release of such funds from the cash collateral account, funds
previously credited thereto.
 
(e)           The Borrower Representative shall notify the Administrative  Agent
(and, in the case of prepayment of a Swingline Loan, the Swingline Lender) by
telephone (confirmed by facsimile) or through Electronic System, if arrangements
for doing so have been approved by the Administrative Agent, of any prepayment
hereunder (i) in the case of prepayment of a Eurodollar Borrowing, not later
than 10:00 a.m., New York time, three Business Days before the date of
prepayment, (ii) in the case of prepayment of an ABR Borrowing, not later than
10:00 a.m., New York time, one Business Day before the date of prepayment.  Each
such notice shall be irrevocable and shall specify the prepayment date and the
principal amount of each Borrowing or portion thereof to be prepaid; provided
that, if a notice of prepayment is given in connection with a conditional notice
of termination of the Commitments as contemplated by Section 2.09, then such
notice of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.09.  Promptly following receipt of any such notice
relating to a Borrowing, the Administrative Agent shall advise the Lenders of
the contents thereof.  Each partial prepayment of any Borrowing shall be in an
amount that would be permitted in the case of an advance of a Borrowing of the
same Class and Type as provided in Section 2.02.  Each prepayment of a Borrowing
shall be applied ratably to the Revolving Loans included in the prepaid
Borrowing.  Prepayments shall be accompanied by (i) accrued interest to the
extent required by Section 2.13 and (ii) break funding payments pursuant to
Section 2.16.
 
47

--------------------------------------------------------------------------------

Section 2.12.          Fees.
 
(a)           Each Borrower agrees to pay to the Administrative Agent for the
account of each Lender a commitment fee, which shall accrue at the rate of one
quarter of one percent (0.25%) on the average daily amount of the Available
Revolving Commitment of such Lender during the period from and including the
Third Restatement Date to but excluding the date on which the Revolving
Commitments terminate.  Accrued commitment fees shall be payable in arrears on
the first Business Day of each of January, April, July and October and on the
date on which the Commitments terminate, commencing on the first such date to
occur after the date hereof.  All commitment fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).
 
(b)           Each of the Borrowers agrees to pay (i) to the Administrative
Agent for the account of each Lender, a participation fee with respect to its
participations in Letters of Credit issued for the account of each Borrower,
which shall accrue at a rate equal to the Applicable Rate for Eurodollar Loans
on the average daily amount of such Lender’s LC Exposure during the period from
and including the Third Restatement Date to but excluding the later of the
Maturity Date with respect to such Lender and the date on which such Lender
ceases to have any LC Exposure, and (ii) to the respective Issuing Bank a
fronting fee, which shall accrue at the rate of one eighth of one-percent
(0.125%) per annum on the average daily amount of the LC Exposure during the
period from and including the Third Restatement Date to but excluding the later
of the Maturity Date and the date on which there ceases to be any LC Exposure,
as well as the Issuing Bank’s standard fees with respect to the issuance,
amendment, renewal or extension of any Letter of Credit or processing of
drawings thereunder.  Participation fees and fronting fees accrued through and
including the last day of each calendar month shall be payable on the first
Business Day of the following month, commencing on the first such date to occur
after the Third Restatement Date; provided that all such fees shall be payable
on the date on which the Revolving Commitments terminate and any such fees
accruing after the date on which the Revolving Commitments terminate shall be
payable on demand.  Any other fees payable to the Issuing Bank pursuant to this
paragraph shall be payable within 10 days after demand.  All participation fees
and fronting fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).
 
(c)           Each Borrower agrees to pay to the Administrative Agent, for its
own account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent, including without limitation
the fees set forth in the Fee Letter.
 
(d)          All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent or to the Issuing Bank,
in the case of fees payable to it, for distribution, in the case of commitment
fees and participation fees, to the Lenders.  Fees paid shall not be refundable
under any circumstances.
 
48

--------------------------------------------------------------------------------

Section 2.13.          Interest.
 
(a)           The Loans comprising each ABR Borrowing (including each Swingline
Loan) shall bear interest at the Alternate Base Rate plus the Applicable Rate.
 
(b)           The Loans comprising each Eurodollar Borrowing shall bear interest
at the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing
plus the Applicable Rate.
 
(c)           Each Protective Advance shall bear interest at the Alternate Base
Rate plus the Applicable Rate plus 2%.
 
(d)           Notwithstanding the foregoing, during the occurrence and
continuance of an Event of Default, the Administrative Agent or the Required
Lenders may, at their option, by notice to the Borrower Representative (which
notice may be revoked at the option of the Required Lenders notwithstanding any
provision of Section 9.02 requiring the consent of “each Lender affected
thereby” for reductions in interest rates), declare that (i) all Loans shall
bear interest at 2% plus the rate otherwise applicable to such Loans as provided
in the preceding paragraphs of this Section or (ii) in the case of any other
amount outstanding hereunder, such amount shall accrue at 2% plus the rate
applicable to such fee or other obligation as provided hereunder.
 
(e)           Accrued interest on each Loan (for ABR Loans, accrued through the
last day of the prior calendar month) shall be payable in arrears on each
Interest Payment Date for such Loan and upon termination of the Commitments;
provided that (i) interest accrued pursuant to paragraph (d) of this Section
shall be payable on demand, (ii) in the event of any repayment or prepayment of
any Loan of any Lender (other than a prepayment of an ABR Revolving Loan prior
to the end of the Availability Period with respect to such Lender), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.
 
(f)            All interest hereunder shall be computed on the basis of a year
of 360 days (except that interest computed by reference to the Alternate Base
Rate, which shall be computed on the basis of a year of 365 (or 366 days in a
leap year)) and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).  The applicable Alternate
Base Rate or Adjusted LIBO Rate or LIBO Rate shall be determined by
Administrative Agent, and such determination shall be conclusive absent manifest
error.
 
Section 2.14.          Alternate Rate of Interest.  If prior to the commencement
of any Interest Period for a Eurodollar Borrowing:
 
(a)           the Administrative Agent determines (which determination shall be
conclusive and binding absent manifest error) that adequate and reasonable means
do not exist for ascertaining, (including, without limitation, by means of an
Interpolated Rate) the Adjusted LIBO Rate or the LIBO Rate, as applicable, for
such Interest Period; or
 
(b)           the Administrative Agent is advised by the Required Lenders that
the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;
 
then the Administrative Agent shall give notice thereof to the Borrower
Representative and the Lenders through Electronic System as provided in Section
9.01 as promptly as practicable thereafter and, until the Administrative Agent
notifies the Borrower Representative and the Lenders that the circumstances
giving rise to such notice no longer exist, (i) any Interest Election Request
that requests the conversion of any Borrowing to, or continuation of any
Borrowing as, a Eurodollar Borrowing shall be ineffective and any such
Eurodollar Borrowing shall be repaid on the last day of the then current
Interest Period applicable thereto, and (ii) if any Borrowing Request requests a
Eurodollar Borrowing, such Borrowing shall be made as an ABR Borrowing.
 
49

--------------------------------------------------------------------------------

Section 2.15.          Increased Costs.
 
(a)            If any Change in Law shall:
 
(i)            impose, modify or deem applicable any reserve, special deposit,
liquidity or similar requirement (including any compulsory loan requirement,
insurance charge or other assessment) against assets of, deposits with or for
the account of, or credit extended by, any Lender (except any such reserve
requirement reflected in the Adjusted LIBO Rate) or the Issuing Bank;
 
(ii)           impose on any Lender or the Issuing Bank or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or Loans made by such Lender or any Letter of Credit or participation
therein; or
 
(iii)          subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) with respect to this Agreement
or any Loans, Loan principal, Letters of Credit, Commitments, or other
Obligations hereunder, or its deposits, reserves, other liabilities or capital
attributable thereto;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting into or
maintaining any Loan (or of maintaining its obligation to make any such Loan) or
to increase the cost to such Lender, the Issuing Bank or such other Recipient of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by such Lender, the Issuing Bank or
such other Recipient hereunder (whether of principal, interest or otherwise),
then the Borrowers will pay to such Lender, the Issuing Bank or such other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, the Issuing Bank or such other Recipient, as the case
may be, for such additional costs incurred or reduction suffered.
 
(b)           If any Lender or the Issuing Bank determines that any Change in
Law regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of this Agreement, the Commitments of, or the Loans made by, or
participations in Letters of Credit or Swingline Loans held by, such Lender, or
the Letters of Credit issued by the Issuing Bank, to a level below that which
such Lender or the Issuing Bank or such Lender’s or the Issuing Bank’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the Issuing Bank’s policies and the policies of
such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy and liquidity), then from time to time the Borrowers will pay to such
Lender or the Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or the Issuing Bank or such Lender’s or
the Issuing Bank’s holding company for any such reduction suffered.
 
50

--------------------------------------------------------------------------------

(c)           A certificate of a Lender or the Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender or Issuing Bank or its
holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section shall be delivered to the Borrower Representative and shall be
conclusive absent manifest error.  The Borrowers shall pay such Lender or the
Issuing Bank, as the case may be, the amount shown as due on any such
certificate within ten (10) days after receipt thereof.
 
(d)           Failure or delay on the part of any Lender or the Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or the Issuing Bank’s right to demand such compensation; provided
that the Borrowers shall not be required to compensate a Lender or the Issuing
Bank pursuant to this Section for any increased costs or reductions incurred
more than 270 days prior to the date that such Lender or the Issuing Bank, as
the case may be, notifies the Borrower Representative of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or the
Issuing Bank’s intention to claim compensation therefor; provided further that,
if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 270-day period referred to above shall be extended to
include the period of retroactive effect thereof.
 
Section 2.16.          Break Funding Payments.  In the event of (a) the payment
of any principal of any Eurodollar Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of Default
or as a result of any prepayment pursuant to Section 2.11), (b) the conversion
of any Eurodollar Loan other than on the last day of the Interest Period
applicable thereto, (c) the failure to borrow, convert, continue or prepay any
Eurodollar Loan on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice may be revoked under Section 2.09(d) and is
revoked in accordance therewith), or (d) the assignment of any Eurodollar Loan
other than on the last day of the Interest Period applicable thereto as a result
of a request by the Borrower Representative pursuant to Section 2.19 or 9.02(d),
then, in any such event, the Borrowers shall compensate each Lender for the
loss, cost and expense attributable to such event.  In the case of a Eurodollar
Loan, such loss, cost or expense to any Lender shall be deemed to include an
amount determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Eurodollar
Loan had such event not occurred, at the Adjusted LIBO Rate that would have been
applicable to such Eurodollar Loan, for the period from the date of such event
to the last day of the then current Interest Period therefor (or, in the case of
a failure to borrow, convert or continue, for the period that would have been
the Interest Period for such Eurodollar Loan), over (ii) the amount of interest
which would accrue on such principal amount for such period at the interest rate
which such Lender would bid were it to bid, at the commencement of such period,
for dollar deposits of a comparable amount and period from other banks in the
eurodollar market.  A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section shall
be delivered to the Borrower Representative and shall be conclusive absent
manifest error.  The Borrowers shall pay such Lender the amount shown as due on
any such certificate within ten (10) days after receipt thereof.
 
Section 2.17.          Withholding of Taxes; Gross-Up.
 
(a)           Payments Free of Taxes.  Any and all payments by or on account of
any obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. 
If any applicable law (as determined in the good faith discretion of an
applicable withholding agent) requires the deduction or withholding of any Tax
from any such payment by a withholding agent, then the applicable withholding
agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such Tax is an Indemnified Tax, then
the sum payable by the applicable Loan Party shall be increased as necessary so
that after such deduction or withholding has been made (including such
deductions and withholdings applicable to additional sums payable under this
Section 2.17) the applicable Recipient receives an amount equal to the sum it
would have received had no such deduction or withholding been made.
 
51

--------------------------------------------------------------------------------

(b)           Payment of Other Taxes by the Borrowers.  The Loan Parties shall
timely pay to the relevant Governmental Authority in accordance with applicable
law, or at the option of the Administrative Agent timely reimburse it for, Other
Taxes.
 
(c)           Evidence of Payment.  As soon as practicable after any payment of
Taxes by any Loan Party to a Governmental Authority pursuant to this Section
2.17, such Loan Party shall deliver to the Administrative Agent the original or
a certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
 
(d)          Indemnification by the Loan Parties.  The Loan Parties shall
jointly and severally indemnify each Recipient, within ten (10) days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by such Recipient or required to be withheld
or deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to any Loan Party by a Lender (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender, shall be conclusive absent manifest error.
 
(e)           Indemnification by the Lenders.  Each Lender shall severally
indemnify the Administrative Agent, within ten (10) days after demand therefor,
for (i) any Indemnified Taxes attributable to such Lender (but only to the
extent that any Loan Party has not already indemnified the Administrative Agent
for such Indemnified Taxes and without limiting the obligation of the Loan
Parties to do so), (ii) any Taxes attributable to such Lender’s failure to
comply with the provisions of Section 9.04(c) relating to the maintenance of a
Participant Register and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by the Administrative Agent in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to such Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).
 
(f)            Status of Lenders.  (i)  Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrower Representative and the
Administrative Agent, at the time or times reasonably requested by the Borrower
Representative or the Administrative Agent, such properly completed and executed
documentation reasonably requested by the Borrower Representative or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Borrower Representative or the Administrative Agent, shall
deliver such other documentation prescribed by applicable law or reasonably
requested by the Borrower Representative or the Administrative Agent as will
enable the Borrowers or the Administrative Agent to determine whether or not
such Lender is subject to backup withholding or information reporting
requirements.  Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D)
below) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.
 
52

--------------------------------------------------------------------------------

(ii)           Without limiting the generality of the foregoing, in the event
that any Borrower is a U.S. Person,
 
(A)          any Lender that is a U.S. Person shall deliver to the Borrower
Representative and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower Representative or the
Administrative Agent), a properly completed and executed IRS Form W-9 certifying
that such Lender is exempt from U.S. Federal backup withholding tax;
 
(B)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower Representative and the Administrative Agent (in
such number of copies as shall be requested by the recipient) on or prior to the
date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower
Representative or the Administrative Agent), whichever of the following is
applicable:
 
(1)          in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, a properly completed and executed IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. Federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Loan Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing
an exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;
 
(2)          in the case of a Foreign Lender claiming that its extension of
credit will generate U.S. effectively connected income, a properly completed and
executed IRS Form W-8ECI;
 
(3)          in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
properly completed certificate substantially in the form of Exhibit F-1 to the
effect that such Foreign Lender is not a “bank” within the meaning of Section
881(c)(3)(A) of the Code, a “10 percent shareholder” of a Borrower within the
meaning of Section 871(h)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) a properly completed and executed IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable; or
 
(4)          to the extent a Foreign Lender is not the Beneficial Owner, a
properly completed and executed IRS Form W-8IMY, accompanied by IRS Form W-8ECI,
IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, a U.S. Tax Compliance
Certificate substantially in the form of Exhibit F-2 or Exhibit F-3, IRS Form
W-9, and/or other certification documents from each Beneficial Owner, as
applicable, each properly completed and executed; provided that if the Foreign
Lender is a partnership and one or more direct or indirect partners of such
Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit F-4 on behalf of each such direct and indirect partner;
 
(C)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower Representative and the Administrative Agent (in
such number of copies as shall be requested by the recipient) on or prior to the
date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower
Representative or the Administrative Agent), executed originals of any other
form prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. Federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit the
Borrowers or the Administrative Agent to determine the withholding or deduction
required to be made; and
 
53

--------------------------------------------------------------------------------

(D)          if a payment made to a Lender under any Loan Document would be
subject to U.S. Federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower Representative and the Administrative Agent
at the time or times prescribed by law and at such time or times reasonably
requested by the Borrower Representative or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower Representative or the Administrative Agent as may be
necessary for the Borrowers and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.


Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower Representative and the
Administrative Agent in writing of its legal inability to do so.


(g)           Treatment of Certain Refunds.  If any party determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes as to which it has been indemnified pursuant to this Section 2.17
(including by the payment of additional amounts pursuant to this Section 2.17),
it shall pay to the indemnifying party an amount equal to such refund (but only
to the extent of indemnity payments made under this Section 2.17 with respect to
the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) of such indemnified party and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund).  Such indemnifying party, upon the request of such indemnified party,
shall repay to such indemnified party the amount paid over pursuant to this
paragraph (g) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority.  Notwithstanding
anything to the contrary in this paragraph (g), in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
paragraph (g) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts giving rise to such refund had never been paid.  This
paragraph (g) shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.


(h)           Survival.  Each party’s obligations under this Section 2.17 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.


(i)           Defined Terms.  For purposes of this Section 2.17, the term
“applicable law” includes FATCA.
 
54

--------------------------------------------------------------------------------

Section 2.18.          Payments Generally; Allocation of Proceeds; Sharing of
Set-offs.
 
(a)           The Borrowers shall make each payment required to be made by them
hereunder or under any other Loan Document (whether of principal, interest,
fees, reimbursement of LC Disbursements, or of amounts payable under Section
2.15, 2.16 or 2.17, or otherwise) prior to the time expressly required hereunder
or under such other Loan Document for such payment (or, if no such time is
expressly required, prior to 12:00 noon, New York City time, in case of payments
to be made to the Administrative Agent, the Issuing Bank in the United States or
any Lender), on the date when due, in immediately available funds, without
set-off or counterclaim.  Any amounts received after such time on any date may,
in the discretion of the Administrative Agent, be deemed to have been received
on the next succeeding Business Day for purposes of calculating interest
thereon.  All such payments shall be made to the Administrative Agent (in the
case of payments for the account of the Administrative Agent, the Issuing Bank
in the United States or any Lender) at its offices at 10 South Dearborn Street,
Floor L2, Chicago, Illinois, except payments to be made directly to the Issuing
Banks or Swingline Lender as expressly provided herein and except that payments
pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly to the
Persons entitled thereto and payments pursuant to other Loan Documents shall be
made to the Persons specified therein.  The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof.  If any payment
under any Loan Document shall be due on a day that is not a Business Day, the
date for payment shall be extended to the next succeeding Business Day, and, in
the case of any payment accruing interest, interest thereon shall be payable for
the period of such extension.  All payments under each Loan Document with
respect to the Borrowers shall be made in Dollars.


(b)           Any proceeds of Collateral received by the Administrative Agent
attributable to property of any Loan Party (i) not constituting either (A) a
specific payment of principal, interest, fees or other sum payable under the
Loan Documents (which shall be applied as specified by the Borrower
Representative) or (B) a mandatory prepayment (which shall be applied in
accordance with Section 2.11) or (C) amounts to be applied from the Collection
Account during a Full Cash Dominion Period (which shall be applied in accordance
with Section 2.10(c)) or (ii) after an Event of Default has occurred and is
continuing, shall be applied by the Administrative Agent ratably first, to pay
any fees, indemnities, or expense reimbursements including amounts then due to
the Administrative Agent and the Issuing Bank from the Borrowers (other than in
connection with Banking Services Obligations or Swap Agreement Obligations),
second, to pay any fees or expense reimbursements then due to the Lenders from
the Borrowers (other than in connection with Banking Services Obligations or
Swap Agreement Obligations), third, to pay interest due in respect of the
Protective Advances, fourth, to pay the principal of the Protective Advances,
fifth, to pay interest then due and payable on the Revolving Loans (other than
the Protective Advances) ratably, sixth, to prepay principal on the Revolving
Loans (other than the Protective Advances) and unreimbursed LC Disbursements and
to pay any amounts owing with respect to Swap Agreement Obligations up to and
including the amount most recently provided to the Administrative Agent pursuant
to Section 2.22, for which Reserves have been established, ratably in accordance
with the then outstanding amounts thereof, seventh, to pay an amount to the
Administrative Agent equal to one hundred five percent (105%) of the aggregate
undrawn face amount of all outstanding Letters of Credit and the aggregate
amount of any unpaid LC Disbursements, to be held as cash collateral for such
Obligations, eighth, to payment of any amounts owing with respect to Banking
Services and Swap Agreement Obligations provided for the Borrowers, and ninth,
to the payment of any other Secured Obligation due to the Administrative Agent
or any Lender by the Borrowers.  Notwithstanding the foregoing amounts received
from any Loan Party shall not be applied to any Excluded Swap Obligation of such
Loan Party. Notwithstanding anything to the contrary contained in this
Agreement, unless so directed by the Borrower Representative, or unless an Event
of Default is in existence, neither Administrative Agent nor any Lender shall
apply any payment which it receives to any Eurodollar Loan of a Class, except
(a) on the expiration date of the Interest Period applicable to any such
Eurodollar Loan or (b) in the event, and only to the extent, that there are no
outstanding ABR Loans of the same Class and, in any event, the applicable
Borrower shall pay the break funding payment required in accordance with Section
2.16.  The Administrative Agent and the Lenders shall have the continuing and
exclusive right to apply and reverse and reapply any and all such proceeds and
payments to any portion of the Secured Obligations.
 
55

--------------------------------------------------------------------------------

(c)           At the election of the Administrative Agent, all payments of
principal, interest, LC Disbursements, fees, costs, premiums, reimbursable
expenses (including, without limitation, all reimbursement for fees and expenses
(pursuant to Section 9.03), and other sums payable under the Loan Documents, may
be paid from the proceeds of Borrowings made hereunder whether made following a
request by the Borrower Representative pursuant to Section 2.03 or a deemed
request as provided in this Section or may be deducted from any deposit account
of any Borrower maintained with the Administrative Agent.  The Borrowers hereby
irrevocably authorize (i) the Administrative Agent to make a Borrowing for the
purpose of paying each payment of principal, interest and fees as it becomes due
hereunder or any other amount due under the Loan Documents with the Borrowers
and agrees that all such amounts charged shall constitute Revolving Loans
(including Swingline Loans), but such a Borrowing may only constitute a
Protective Advance if it is to reimburse costs, fees and expenses as described
in Section 9.03) and that all such Borrowings shall be deemed to have been
requested pursuant to Sections 2.03, 2.04, 2.05 or 2.06, as applicable and (ii)
the Administrative Agent to charge any deposit account of any Borrower
maintained with the Administrative Agent for each payment of principal, interest
and fees as it becomes due hereunder or any other amount due under the Loan
Documents from a Borrower.


(d)           If, except as otherwise expressly provided herein, any Lender
shall, by exercising any right of set-off or counterclaim or otherwise, obtain
payment in respect of any principal of or interest on any of its Loans or
participations in LC Disbursements resulting in such Lender receiving payment of
a greater proportion of the aggregate amount of its Loans and participations in
LC Disbursements and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Loans and participations
in LC Disbursements of other Lenders to the extent necessary so that the benefit
of all such payments shall be shared by the Lenders ratably in accordance with
the aggregate amount of principal of and accrued interest on their respective
Loans and participations in LC Disbursements; provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered,  such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrowers pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Borrowers
or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply).  Each Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against such Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Borrower
in the amount of such participation


(e)           Unless the Administrative Agent shall have received notice from
the Borrower Representative prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the Issuing Bank
hereunder that the Borrowers will not make such payment, the Administrative
Agent may assume that the Borrowers have made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or the Issuing Bank, as the case may be, the amount due.  In such event,
if the Borrowers have not in fact made such payment, then each of the Lenders or
the Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.
 
56

--------------------------------------------------------------------------------

(f)            If any Lender shall fail to make any payment required to be made
by it hereunder, then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), (i) apply any amounts
thereafter received by Administrative Agent for the account of such Lender to
satisfy such Lender’s obligations hereunder until all such unsatisfied
obligations are fully paid and/or (ii) hold any such amounts in a segregated
account as cash collateral for, and apply any such amounts to, any future
funding obligations of such Lender hereunder; application of amounts pursuant to
(i) and (ii) above shall be made in such order as may be determined by the
Administrative Agent in its discretion.


(g)           The Administrative Agent may from time to time provide the
Borrowers with account statements or invoices with respect to any of the Secured
Obligations (the “Statements”).  The Administrative Agent is under no duty or
obligation to provide Statements, which, if provided, will be solely for the
Borrowers’ convenience.  Statements may contain estimates of the amounts owed
during the relevant billing period, whether of principal, interest, fees or
other Secured Obligations.  If the Borrowers pay the full amount indicated on a
Statement on or before the due date indicated on such Statement, the Borrowers
shall not be in default of payment with respect to the billing period indicated
on such Statement; provided, that acceptance by the Administrative Agent, on
behalf of the Lenders, of any payment that is less than the total amount
actually due at that time (including but not limited to any past due amounts)
shall not constitute a waiver of the Administrative Agent’s or the Lenders’
right to receive payment in full at another time.


Section 2.19.          Mitigation Obligations; Replacement of Lenders.  If any
Lender would be entitled to, or requests, compensation under Section 2.15, or if
any Borrower is or would be required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to Section
2.17, then:
 
(a)           such Lender shall use reasonable efforts to designate a different
lending office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 2.15 or 2.17,
as the case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender.  Each of the Borrowers hereby agrees to pay all reasonable costs and
expenses incurred by any Lender in connection with any such designation or
assignment;


(b)           If any Lender requests compensation under Section 2.15, or if the
Borrowers are required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17, or if any Lender becomes a Defaulting Lender, then the Borrowers
may, at their sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights (other than its existing rights to
payments pursuant to Section 2.15 or 2.17) and obligations under this Agreement
and other Loan Documents to an assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment);
provided that (i) the Borrowers shall have received the prior written consent of
the Administrative Agent (and in circumstances where its consent would be
required under Section 9.04, the Issuing Bank and the Swingline Lender), which
consent shall not unreasonably be withheld, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans and
participations in LC Disbursements and Swingline Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrowers (in the case of all other amounts) and (iii) in the case
of any such assignment resulting from a claim for compensation under Section
2.15 or payments required to be made pursuant to Section 2.17, such assignment
will result in a reduction in such compensation or payments.  A Lender shall not
be required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrowers to require such assignment and delegation cease to apply.
 
57

--------------------------------------------------------------------------------

Section 2.20.         Defaulting Lenders.  Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender.
 
(a)           fees shall cease to accrue on the unfunded portion of the
Revolving Commitment of such Defaulting Lender pursuant to Section 2.12(a);


(b)           such Defaulting Lender shall not have the right to vote on any
issue on which voting is required (other than to the extent expressly provided
in Section 9.02(b)) and the Commitment and Revolving Exposure of such Defaulting
Lender shall not be included in determining whether all Lenders or the Required
Lenders have taken or may take any action hereunder (including any consent to
any amendment, waiver or other modification pursuant to Section 9.02) or under
any other Loan Document; provided, that, except as otherwise provided in Section
9.02, this clause (b) shall not apply to the vote of a Defaulting Lender in the
case of an amendment, waiver or other modification requiring the consent of such
Lender or each Lender directly affected thereby;


(c)           if any Swingline Exposure or LC Exposure exists at the time a
Lender becomes a Defaulting Lender then:


(i)            all or any part of such Swingline Exposure and LC Exposure of
such Defaulting Lender shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Applicable Percentages but only (x) to the
extent that the conditions set forth in Section 4.02 are satisfied at the time
of such reallocation (and, unless the Borrower Representative shall have
otherwise notified the Administrative Agent at such time, the Borrowers shall be
deemed to have represented and warranted that such conditions are satisfied at
such time) and (y) to the extent that such reallocation does not, as to any
non-Defaulting Lender, cause such non-Defaulting Lender’s Revolving Exposure and
to exceed its Revolving Commitment;


(ii)           if the reallocation described in clause (i) above cannot, or can
only partially, be effected, the Borrowers shall within one (1) Business Day
following notice by the Administrative Agent (x) first, prepay such Swingline
Exposure and (y) second, cash collateralize, for the benefit of the Issuing
Bank, the Borrowers’ obligations corresponding to such Defaulting Lender’s LC
Exposure (after giving effect to any partial reallocation pursuant to clause (i)
above) in accordance with the procedures set forth in Section 2.06(j) for so
long as such LC Exposure is outstanding;


(iii)          if the Borrowers cash collateralize any portion of such
Defaulting Lender’s LC Exposure pursuant to clause (ii) above, the Borrowers
shall not be required to pay any fees to such Defaulting Lender pursuant to
Section 2.12(b) with respect to such Defaulting Lender’s LC Exposure during the
period such Defaulting Lender’s LC Exposure is cash collateralized;
 
58

--------------------------------------------------------------------------------

(iv)          if the LC Exposure of the non-Defaulting Lenders is reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Sections 2.12(a) and 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; or


(v)          if all or any portion of such Defaulting Lender’s LC Exposure is
neither reallocated nor cash collateralized pursuant to clause (i) or (ii)
above, then, without prejudice to any rights or remedies of the Issuing Bank or
any other Lender hereunder, all letter of credit fees payable under Section
2.12(b) with respect to such Defaulting Lender’s LC Exposure shall be payable to
the Issuing Bank until and to the extent that such LC Exposure is reallocated
and/or cash collateralized; and


(d)           so long as such Lender is a Defaulting Lender, the Swingline
Lender shall not be required to fund any Swingline Loan and the Issuing Bank
shall not be required to issue, amend, renew, extend or increase any Letter of
Credit, unless it is satisfied that the related exposure and such Defaulting
Lender’s then outstanding LC Exposure will be 100% covered by the Commitments of
the non-Defaulting Lenders and/or cash collateral will be provided by the
Borrowers in accordance with Section 2.20(c), and Swingline Exposure related to
any such newly made Swingline Loan or LC Exposure related to any newly issued or
increased Letter of Credit shall be allocated among non-Defaulting Lenders in a
manner consistent with Section 2.20(c)(i) (and such Defaulting Lender shall not
participate therein).


(e)           if (i) a Bankruptcy Event or a Bail-In Action with respect to the
Parent of any Lender shall occur following the date hereof and for so long as
such event shall continue or (ii) the Swingline Lender or the Issuing Bank has a
good faith belief that any Lender has defaulted in fulfilling its obligations
under one or more other agreements in which such Lender commits to extend
credit, the Swingline Lender shall not be required to fund any Swingline Loan
and the Issuing Bank shall not be required to issue, amend or increase any
Letter of Credit, unless the Swingline Lender or the Issuing Bank, as the case
may be, shall have entered into arrangements with the Borrowers or such Lender,
satisfactory to the Swingline Lender or the Issuing Bank, as the case may be, to
defease any risk  to it in respect of such Lender hereunder; and


(f)            in the event and on the date that each of the Administrative
Agent, the Borrowers, the Issuing Bank and the Swingline Lender agrees that a
Defaulting Lender has adequately remedied all matters that caused such Lender to
be a Defaulting Lender, then the Swingline Exposure and LC Exposure of the other
Lenders shall be readjusted to reflect the inclusion of such Lender’s Revolving
Commitment and on the date of such readjustment such Lender shall purchase at
par such of the Loans of the other Lenders (other than Swingline Loans) as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold such Loans in accordance with its Applicable Percentage.


Section 2.21.          Returned Payments.  If after receipt of any payment which
is applied to the payment of all or any part of the Obligations (including a
payment effected through exercise of a right of setoff), the Administrative
Agent or any Lender is for any reason compelled to surrender such payment or
proceeds to any Person because such payment or application of proceeds is
invalidated, declared fraudulent, set aside, determined to be void or voidable
as a preference, impermissible setoff, or a diversion of trust funds, or for any
other reason (including pursuant to any settlement entered into by the
Administrative Agent or such Lender in its discretion), then the Obligations or
part thereof intended to be satisfied shall be revived and continued and this
Agreement shall continue in full force as if such payment or proceeds had not
been received by the Administrative Agent or such Lender.  The provisions of
this Section 2.21 shall be and remain effective notwithstanding any contrary
action which may have been taken by the Administrative Agent or any Lender in
reliance upon such payment or application of proceeds.  The provisions of this
Section 2.21 shall survive the termination of this Agreement.
 
59

--------------------------------------------------------------------------------

Section 2.22.         Banking Services and Swap Agreements.  Each Lender or
Affiliate thereof providing Banking Services for, or having Swap Agreements
with, any Loan Party shall deliver to the Administrative Agent, promptly after
entering into such Banking Services or Swap Agreements, written notice setting
forth the aggregate amount of all Banking Services Obligations and Swap
Agreement Obligations of such Loan Party to such Lender or Affiliate (whether
matured or unmatured, absolute or contingent).  In addition, each such Lender or
Affiliate thereof shall deliver to the Administrative Agent, from time to time
after a significant change therein or upon a request therefor, a summary of the
amounts due or to become due in respect of such Banking Services Obligations and
Swap Agreement Obligations.  The most recent information provided to the
Administrative Agent shall be used in determining the amounts to be applied in
respect of such Banking Services Obligations and/or Swap Agreement Obligations
pursuant to Section 2.18(b).
 
ARTICLE III.


Representations and Warranties


Each Loan Party represents and warrants to the Lenders that:


Section 3.01.          Organization; Powers.  Each of the Loan Parties is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.
 
Section 3.02.          Authorization; Enforceability.  The Transactions are
within each Loan Party’s organizational powers and have been duly authorized by
all necessary organizational actions and, if required, equity holder action. 
This Agreement has been duly executed and delivered by each of the Borrowers and
constitutes, and each other Loan Document to which any Loan Party is to be a
party, when executed and delivered by such Loan Party, will constitute a legal,
valid and binding obligation of each such Loan Party, enforceable in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.
 
Section 3.03.          Governmental Approvals; No Conflicts.  The Transactions
(a) do not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority, except such as have been
obtained or made and are in full force and effect and except for filings
necessary to perfect Liens created pursuant to the Loan Documents, (b) will not
violate any Requirement of Law applicable to any Loan Party, (c) will not
violate or result in a default under any indenture, agreement or other
instrument binding upon any Loan Party or its assets, or give rise to a right
thereunder to require any payment to be made by any Loan Party, and (d) will not
result in the creation or imposition of any Lien on any asset of any Loan Party,
except Liens created pursuant to the Loan Documents.
 
Section 3.04.          Financial Condition; No Material Adverse Change.
 
(a)           SYX has heretofore furnished to the Lenders (i) the balance sheet
of SYX on a Consolidated Basis as of and for the fiscal year ended December 31,
2015, reported on without qualification by Ernst & Young LLP, independent public
accountants, and (ii) the consolidating balance sheet, and the statements of
income, stockholders equity and cash flow, of Borrowers on a Consolidated Basis
as of and for the fiscal month and the portion of the fiscal year ended August
31, 2016, certified by its chief financial officer.  Such financial statements
present fairly, in all material respects, the financial position and results of
operations and cash flow of Borrowers on a Consolidated Basis as of such dates
and for such periods in accordance with GAAP, subject to year-end audit
adjustments and the absence of footnotes in the case of the statements referred
to in clause (ii) above.
 
60

--------------------------------------------------------------------------------

(b)           No event, change or condition has occurred that has had, or could
reasonably be expected to have, a Material Adverse Effect, since December 31,
2015.


Section 3.05.          Properties.
 
(a)           As of the Third Restatement Date, Schedule 3.05 sets forth the
address of each parcel of Real Property that is owned or leased by each Loan
Party.  Each lease and sublease to which a Loan Party is party is valid and
enforceable in accordance with its terms and is in full force and effect, and no
default by any party to any such lease or sublease exists which could be
reasonably expected to have a Material Adverse Effect.  Each of the Loan Parties
has good and indefeasible and/or valid and marketable title to, and/or valid
leasehold interests in, all its Real Property, heritable and personal property,
free of all Liens other than those permitted by Section 6.02.


(b)           Each Loan Party owns, or is licensed to use, all trademarks,
tradenames, copyrights, patents and other intellectual property necessary to its
business as currently conducted, a correct and complete list of which, as of the
Third Restatement Date, is set forth on Schedule 3.05, and the use thereof by
the Loan Parties does not infringe in any respect upon the rights of any other
Person in any manner which could be reasonably expected to have a Material
Adverse Effect, and the Loan Parties’ rights thereto are not subject to any
licensing agreement or similar arrangement.


Section 3.06.          Litigation and Environmental Matters.
 
(a)           There are no actions, suits or proceedings by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of any
Loan Party, threatened against or affecting the Loan Parties (i) as to which
there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect (other than the Disclosed
Matters) or (ii) that involve any of the Loan Documents or the Transactions. 
Inclusion of any matter as one of the Disclosed Matters shall not constitute a
determination that such matter, if adversely determined, would result in a
Material Adverse Effect.


(b)           Except for the Disclosed Matters (i) no Loan Party has received
notice of any claim with respect to any Environmental Liability or knows of any
basis for any Environmental Liability and (ii) and except with respect to any
other matters that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, no Loan Party (1) has failed to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law or (2)
has become subject to any Environmental Liability.


(c)           Since the Third Restatement Date, there has been no change in the
status of the Disclosed Matters that, individually or in the aggregate, has
resulted in, or materially increased the likelihood of, a Material Adverse
Effect.


Section 3.07.          Compliance with Laws and Agreements; No Default.  Except
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, each Loan Party
and each Subsidiary is in compliance with (i) all Requirement of Law applicable
to it or its property and (ii) all indentures, agreements and other instruments
binding upon it or its property.  No Default has occurred and is continuing.
 
61

--------------------------------------------------------------------------------

Section 3.08.          Investment Company Status.  No Loan Party nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.
 
Section 3.09.          Taxes.  Each Loan Party has timely filed or caused to be
filed all Tax returns and reports required to have been filed and has paid or
caused to be paid all Taxes required to have been paid by it, except (a) Taxes
that are being contested in good faith by appropriate proceedings and for which
such Loan Party has set aside on its books adequate reserves or (b) to the
extent that the failure to do so could not be expected to result in a Material
Adverse Effect.  No tax liens have been filed and no claims are being asserted
with respect to any such taxes.
 
Section 3.10.          ERISA. No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.  The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of such Plan.
 
Section 3.11.          Disclosure.  The Loan Parties have disclosed to the
Lenders all agreements, instruments and corporate or other restrictions to which
any Loan Party is subject, and all other matters known to any of them, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.  None of the reports, financial statements,
certificates or other information furnished by or on behalf of the any Loan
Party to the Administrative Agent or any Lender in connection with the
negotiation of this Agreement or any other Loan Document or delivered hereunder
or thereunder (as modified or supplemented by other information so furnished)
contains, as of the Third Restatement Date (or in the case of items furnished
after the Third Restatement Date, when furnished) any material misstatement of
fact or omits, as of the Third Restatement Date (or in the case of items
furnished after the Third Restatement Date, when furnished), to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, SYX represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time so furnished and, except for the obligations to provide
additional projections pursuant to Section 5.01(f) or additional information
pursuant to Section 5.01(n), no Loan Party shall have any obligations to update
any such projected financial information unless requested by the Administrative
Agent.
 
Section 3.12.          Material Agreements.  All material agreements and
contracts to which any Loan Party is a party or is bound as of the Third
Restatement Date are listed on Schedule 3.12.  No Loan Party is in default in
the performance, observance or fulfillment of any of the obligations, covenants
or conditions contained in (i) any material agreement to which it is a party or
(ii) any agreement or instrument evidencing or governing Indebtedness, except
for such default that shall have been waived by the applicable party and with
respect to which default the applicable Administrative Agent shall have deemed
the occurrence thereof to have not been reasonably likely to have had a Material
Adverse Effect, whether or not so waived.
 
Section 3.13.          Solvency.
 
(a)           Immediately after the consummation of the Transactions to occur on
the Third Restatement Date, and on the date of each Borrowing, (i) the fair
value of the assets of the Loan Parties taken as a whole, at a fair valuation,
will exceed their debts and liabilities, subordinated, contingent or otherwise;
(ii) the present fair saleable value of the property of the Loan Parties taken
as a whole will be greater than the amount that will be required to pay the
probable liability of their debts and other liabilities, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured; (iii) the Loan Parties taken a whole will be able to pay their debts
and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (iv) the Loan Parties will not have
unreasonably small capital with which to conduct the business in which they are
engaged as such business is now conducted and is proposed to be conducted after
the Third Restatement Date.
 
62

--------------------------------------------------------------------------------

(b)           No Loan Party intends to, or will permit any of its Subsidiaries
to, and no Loan Party believes that it or any of its Subsidiaries will, incur
debts beyond its ability to pay such debts as they mature, taking into account
the timing of and amounts of cash to be received by it or any such Subsidiary
and the timing of the amounts of cash to be payable on or in respect of its
Indebtedness or the Indebtedness of any such Subsidiary.


Section 3.14.          Insurance.  Schedule 3.14 sets forth a description of all
insurance maintained by or on behalf of the Loan Parties as of the Third
Restatement Date.  As of the Third Restatement Date, all premiums in respect of
such insurance have been paid.  The Borrowers believe that the insurance
maintained by or on behalf of the Loan Parties is adequate.
 
Section 3.15.          Capitalization and Subsidiaries.  Subject to Section 5.17
hereof, Schedule 3.15 sets forth (a) a correct and complete list of the name and
relationship to the Borrowers of each and all of the Loan Parties and their
Subsidiaries, (b) a true and complete listing of each class of each of the
authorized Equity Interests of the Loan Parties and their Subsidiaries, of which
all of such issued shares are validly issued, outstanding, fully paid and
non-assessable, and owned beneficially and of record by the Persons identified
on Schedule 3.15, and (c) the type of entity of the Loan Parties and each of
their Subsidiaries.  All of the issued and outstanding Equity Interests owned by
any Loan Party has been (to the extent such concepts are relevant with respect
to such ownership interests) duly authorized and issued and is fully paid and
non-assessable.  Each of the Excluded Subsidiaries are in the process of winding
down their existing business.
 
Section 3.16.          Security Interest in Collateral.  The provisions of this
Agreement and the other Loan Documents create legal and valid Liens on all of
the Collateral in favor of the Administrative Agent, for the benefit of the
Secured Parties, and such Liens constitute perfected and continuing Liens on the
Collateral, securing the Secured Obligations, enforceable against the applicable
Loan Party and all third parties, and having priority over all other Liens on
the Collateral except in the case of (a) Permitted Encumbrances, to the extent
any such Permitted Encumbrances would have priority over the Liens in favor of
the Administrative Agent pursuant to any applicable law or agreement and (b)
Liens perfected only by possession (including possession of any certificate of
title) to the extent the Administrative Agent has not obtained or does not
maintain possession of such Collateral.
 
Section 3.17.          Employment Matters.  As of the Third Restatement Date,
there are no strikes, lockouts or slowdowns against any Loan Party pending or,
to the knowledge of the Loan Parties, threatened.  The hours worked by and
payments made to employees of the Loan Parties and their Subsidiaries have not
been in violation of the Fair Labor Standards Act or any other applicable
Federal, state, local or foreign law dealing with hours worked by or payment
made to employees or any similar matters.  All payments due from any Loan Party,
or for which any claim may be made against any Loan Party, on account of wages
and employee health and welfare insurance and other benefits, have been paid or
accrued as a liability on the books of the applicable Loan Party.  The
consummation of the Transactions will not give rise to any right of termination
or right of renegotiation on the part of any union under any collective
bargaining agreement to which any Loan Party is bound.
 
63

--------------------------------------------------------------------------------

Section 3.18.          Use of Proceeds.  The proceeds of the Loans have been
used and will be used, whether directly or indirectly as set forth in Section
5.08.
 
Section 3.19.          Common Enterprise.  The successful operation and
condition of each of the Loan Parties is dependent on the continued successful
performance of the functions of the group of the Loan Parties as a whole and the
successful operation of each of the Loan Parties is dependent on the successful
performance and operation of each other Loan Party.  Each Loan Party expects to
derive benefit (and its board of directors or other governing body has
determined that it may reasonably be expected to derive benefit), directly and
indirectly, from (i) successful operations of each of the other Loan Parties and
(ii) the credit extended by the Lenders to the Borrowers hereunder, both in
their separate capacities and as members of the group of companies.  Each Loan
Party has determined that execution, delivery, and performance of this Agreement
and any other Loan Documents to be executed by such Loan Party is within its
purpose, in furtherance of its direct and/or indirect business interests, will
be of direct and/or indirect benefit to such Loan Party, and is in its best
interest.
 
Section 3.20.          Governing Law and Judgments.  In any legal proceedings
taken in its jurisdiction of incorporation in relation to any of the Loan
Documents to which it is a party, the choice of law expressed in such documents
to be the governing law of it and any judgment obtained in such jurisdiction
will be recognized and enforced.
 
Section 3.21.          Federal Reserve Regulations.  No part of the proceeds of
any Loan or Letter of Credit has been used or will be used, whether directly or
indirectly, for any purpose that entails a violation of any of the Regulations
of the Board, including Regulations T, U and X.
 
Section 3.22.          Adverse Consequences.  It is not necessary under the laws
of jurisdiction of incorporation of any Borrower or Loan Guarantor (i) in order
to enable Administrative Agent, any Lender or the Issuing Bank (collectively,
the “Finance Parties”) to enforce their rights under any Loan Document; or (ii)
by reason of the entry into any Loan Document or the performance by any Finance
Party of its obligations under any Loan Document, that any Finance Party should
be licensed, qualified or otherwise entitled to carry on business in its
jurisdiction of incorporation; and (b) no Finance Party is or will be deemed to
be resident, domiciled or carrying on business in the jurisdiction of
incorporation of any Borrower or Loan Guarantor by reason only of the entry
into, performance and/or enforcement of any Loan Document.
 
Section 3.23.          No Burdensome Restrictions.  No Loan Party is subject to
any Burdensome Restrictions except Burdensome Restrictions permitted under
Section 6.10.
 
Section 3.24.         Anti-Corruption Laws and Sanctions. Each Loan Party has
implemented and maintains in effect policies and procedures designed to ensure
compliance by such Loan Party, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions, and such Loan Party, its Subsidiaries and their respective officers
and directors and, to the knowledge of such Loan Party, its employees and
agents, are in compliance with Anti-Corruption Laws and applicable Sanctions in
all material respects None of (a) any Loan Party, any Subsidiary or any of their
respective directors, officers or employees, or (b) to the knowledge of any such
Loan Party or Subsidiary, any agent of such Loan Party or any Subsidiary that
will act in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person.   No Borrowing or Letter of Credit,
use of proceeds, Transaction or other transaction contemplated by this Agreement
or the other Loan Documents will violate Anti-Corruption Laws or applicable
Sanctions.
 
Section 3.25.          EEA Financial Institutions. No Loan Party is an EEA
Financial Institution.
 
64

--------------------------------------------------------------------------------

ARTICLE IV.


Conditions


Section 4.01.         Third Restatement Date.  The obligations of the Lenders to
make Loans and of the Issuing Bank to issue Letters of Credit hereunder shall
not become effective until the date on which each of the following conditions is
satisfied (or waived in accordance with Section 9.02):
 
(a)           Credit Agreement and Other Loan Documents.  The Administrative
Agent (or its counsel) shall have received (i) from each party hereto either (A)
a counterpart of this Agreement signed on behalf of such party or (B) written
evidence satisfactory to the Administrative Agent (which may include facsimile
or other electronic transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement, (ii) either (A) a
counterpart of each other Loan Document signed on behalf of each party thereto
or (B) written evidence satisfactory to the Administrative Agent (which may
include facsimile or other electronic transmission of a signed signature page
thereof) that each such party has signed a counterpart of such Loan Document and
(iii) such other certificates, documents, instruments and agreements as the
Administrative Agent shall reasonably request in connection with the
transactions contemplated by this Agreement and the other Loan Documents,
including any promissory notes requested by a Lender pursuant to Section 2.10
payable to the order of each such requesting Lender and a written opinion of the
Loan Parties’ counsel, addressed to the Administrative Agent, the Issuing Bank
and the Lenders in substantially the form of Exhibit B (together with any other
real estate related opinions separately described herein), all in form and
substance satisfactory to the Administrative Agent and its counsel.


(b)           Financial Statements and Projections.  The Lenders shall have
received satisfactory (i) audited consolidated financial statements of SYX on a
Consolidated Basis for the 2014 and 2015 fiscal years, (ii) unaudited
consolidated interim financial statements of Borrowers on a Consolidated Basis
for each fiscal month ended after the date of the latest applicable financial
statements delivered pursuant to clause (i) of this paragraph as to which such
financial statements are available but at least for the months of January –
August, 2016, and such financial statements shall not, in the reasonable
judgment of the Administrative Agent, reflect any material adverse change in the
financial condition of SYX on a Consolidated Basis since December 31, 2015 and
(iii) projected income statements, balance sheets and cash flows for the period
beginning January 1, 2016 and ending December 31, 2021.


(c)           Closing Certificates; Certified Certificate of Incorporation; Good
Standing Certificates.  The Administrative Agent shall have received (i) a
certificate of each Loan Party, dated the Third Restatement Date and executed by
its Secretary or Assistant Secretary, which shall (A) certify the resolutions of
its Board of Directors, members or other body authorizing the execution,
delivery and performance of the Loan Documents to which it is a party, (B)
identify by name and title and bear the signatures of the Financial Officers and
any other officers of such Loan Party authorized to sign the Loan Documents to
which it is a party, and (C) contain appropriate attachments, including the
certificate or articles of incorporation or organization of each Loan Party
certified by the relevant authority of the jurisdiction of organization of such
Loan Party and a true and correct copy of its by‑laws or operating, management
or partnership agreement, or other organizational or governing documents, and
(ii) a long form good standing certificate for each Loan Party from its
jurisdiction of organization.


(d)           No Default Certificate.  The Administrative Agent shall have
received a certificate, signed by the chief financial officer of SYX and each
other Borrower, on the Third Restatement Date (i) stating that no Default has
occurred and is continuing, (ii) stating that the representations and warranties
contained in Article III are true and correct as of such date, and (iii)
certifying as to any other factual matters as may be reasonably requested by the
Administrative Agent.
 
65

--------------------------------------------------------------------------------

(e)           Fees.  The Lenders and the Administrative Agent shall have
received all fees required to be paid, and all expenses for which invoices have
been presented (including the reasonable and documented fees and expenses of
legal counsel), on or before the Third Restatement Date.  All such amounts will
be paid with proceeds of Loans made on the Third Restatement Date and will be
reflected in the funding instructions given by Borrower Representative to the
Administrative Agent on or before the Third Restatement Date. The Lenders and
the Administrative Agent each agree to be responsive to inquiries of the
Borrowers regarding any such fees.


(f)            Lien Searches.  The Administrative Agent shall have received the
results of a recent lien search in each jurisdiction where the Loan Parties are
organized and where the assets of the Loan Parties are located, and such search
shall reveal no Liens on any of the assets of the Loan Parties except for Liens
permitted by Section 6.02 or discharged on or prior to the Third Restatement
Date pursuant to a pay-off letter or other documentation satisfactory to the
Administrative Agent.


(g)           Intentionally Omitted.


(h)           Funding Account.  The Administrative Agent shall have received a
notice setting forth the deposit account of the applicable Borrower (the
“Funding Account”) to which the Administrative Agent is authorized by the
Borrowers to transfer the proceeds of any Borrowings requested or authorized
pursuant to this Agreement.


(i)            Legal Opinions.  The Administrative Agent shall have received the
executed legal opinion of Kramer Levin Naftalis & Frankel LLP, in form and
substance satisfactory to the Administrative Agent, which shall cover such
matters incident to the Transactions contemplated by the Loan Documents as the
Administrative Agent may reasonably require.


(j)            No Litigation.  (i) No litigation, investigation or proceeding
before or by any arbitrator or Governmental Body shall be continuing or
threatened against any Borrower or against the officers, members or directors of
any Borrower (A) in connection with the Loan Documents or any of the
transactions contemplated thereby and which, in the reasonable opinion of the
Administrative Agent, is deemed material or (B) which if adversely determined,
could, in the reasonable opinion of Administrative Agent, have a Material
Adverse Effect on any Borrower; and (ii) no injunction, writ, restraining order
or other order of any nature materially adverse to Borrower or the conduct of
its business or inconsistent with the due consummation of the Transactions shall
have been issued by any Governmental Body.


(k)           Borrowing Base Certificate.  The Administrative Agent shall have
received a Borrowing Base Certificate which calculates the Borrowing Base as of
the most recent fiscal month end immediately preceding the Third Restatement
Date.


(l)            Closing Availability.  After giving effect to all Borrowings to
be made on the Third Restatement Date and the issuance of any Letters of Credit
on the Third Restatement Date and payment of all fees and expenses due
hereunder, and with all of the Loan Parties’ indebtedness, liabilities, and
obligations current, Borrowing Base Availability shall not be less than
$25,000,000.


(m)          Collateral Examination; Appraisals.  The Administrative Agent shall
have received and be satisfied with asset appraisals (inventory and real estate)
of certain assets to be specified by the Administrative Agent from appraisers
satisfactory to the Administrative Agent.  The appraisers shall be engaged
directly by the Administrative Agent and shall have no direct or indirect
interest, financial or otherwise, in the property or transaction.  The
Administrative Agent or its designee shall have conducted a satisfactory field
examination of the accounts receivable, inventory and related working capital
matters and financial information of the Borrowers and their Subsidiaries and of
the related data processing and other systems.
 
66

--------------------------------------------------------------------------------

(n)           Pledged Stock; Stock Powers; Pledged Notes.  The Administrative
Agent shall have received (i) the certificates representing the Equity Interests
pledged pursuant to the Security Agreement, together with an undated stock power
for each such certificate executed in blank by a duly authorized officer of the
pledgor thereof and (ii) each promissory note (if any) pledged to the
Administrative Agent pursuant to the Security Agreement endorsed (without
recourse) in blank (or accompanied by an executed transfer form in blank) by the
pledgor thereof.


(o)           Filings, Registrations and Recordings.  Each document (including
any Uniform Commercial Code financing statement) required by the Collateral
Documents or under law or reasonably requested by the Administrative Agent to be
filed, registered or recorded in order to create in favor of the Administrative
Agent, for the benefit of itself, the Lenders and the other Secured Parties, a
perfected Lien on the Collateral described therein, prior and superior in right
to any other Person (other than with respect to Liens expressly permitted by
Section 6.02), shall be in proper form for filing, registration or recordation.


(p)           Insurance.  The Administrative Agent shall have received evidence
of insurance coverage in form, scope, and substance reasonably satisfactory to
Administrative Agent and otherwise in compliance with the terms of Section 5.10
and Section 4.12 of the Security Agreement.


(q)           Tax Withholding.  The Administrative Agent shall have received a
properly completed and signed IRS Form W-8 or W-9, as applicable, for each of
C&H Distributors, LLC, Industrialsupplies.com, LLC and Products For Industry,
LLC.


(r)            USA PATRIOT Act, Etc.  The Administrative Agent and the Lenders
shall have received all documentation and other information required by bank
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act, for each Loan
Party.


(s)            Other Documents.  The Administrative Agent shall have received
such other documents as Administrative Agent, Issuing Bank, Lender or their
respective counsel may have reasonably requested.


The Administrative Agent shall notify the Borrowers, the Lenders and the Issuing
Bank of the Third Restatement Date, and such notice shall be conclusive and
binding.  Notwithstanding the foregoing, the obligations of the Lenders to make
Loans and of the Issuing Bank to issue Letters of Credit hereunder shall not
become effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 9.02) at or prior to October 28, 2016 (and, in the event
such conditions are not so satisfied or waived, the Commitments shall terminate
at such time).


Section 4.02.          Each Credit Event.  The obligation of each Lender to make
a Loan on the occasion of any Borrowing, and of the Issuing Bank to issue,
amend, renew or extend any Letter of Credit, is subject to the satisfaction of
the following conditions:
 
(a)           The representations and warranties of each Loan Party set forth in
this Agreement and the Loan Documents shall be true and correct on and as of the
date of such Borrowing or the date of issuance, amendment, renewal or extension
of such Letter of Credit, as applicable (it being understood and agreed that any
representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct only as of such specified date), or, if
they are not true and correct, the Administrative Agent and the Required Lenders
shall have determined to make any Loan or instruct the Issuing Bank to issue any
Letters of Credit, notwithstanding that such representation or warranty is
untrue or incorrect.
 
67

--------------------------------------------------------------------------------

(b)           At the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, (i) no Default or Event of Default shall have occurred
and be continuing or, if there then shall be any Default or Event of Default,
the Administrative Agent and the Required Lenders shall have determined to make
such Borrowing or instruct the Issuing Bank to issue such Letter of Credit
notwithstanding such Default or Event of Default and (ii) no Protective Advance
shall be outstanding.
 
(c)           After giving effect to any Borrowing or the issuance of any Letter
of Credit, Availability shall not be less than zero.


Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by each
Borrower on the date thereof as to the matters specified in paragraphs (a), (b)
and (c) of this Section.


Notwithstanding the failure to satisfy the conditions precedent set forth in
paragraphs (a) or (b) of this Section, unless otherwise directed by the Required
Lenders, the Administrative Agent may, but shall have no obligation to, continue
to make Loans and an Issuing Bank may, but shall have no obligation to, issue,
amend, renew or extend, or cause to be issued, amended, renewed or extended, any
Letter of Credit for the ratable account and risk of Lenders from time to time
if the Administrative Agent believes that making such Loans or issuing,
amending, renewing or extending, or causing the issuance, amendment, renewal or
extension of,  any such Letter of Credit is in the best interests of the
Lenders.


ARTICLE V.


Affirmative Covenants


Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated or cash
collateralized in accordance with the terms hereof, and all LC Disbursements
shall have been reimbursed, each Loan Party executing this Agreement covenants
and agrees, jointly and severally with all of the Loan Parties, with the Lenders
that:


Section 5.01.          Financial Statements; Borrowing Base and Other
Information.  SYX will furnish to the Administrative Agent and each Lender each
of the following together with all supporting documentation as the
Administrative Agent may reasonably require:
 
(a)           (i) within 91 days after the end of each fiscal year of SYX (or,
if the 90th day is not a Business Day or if SYX files a Form 12b-25, the day
immediately succeeding the date on which the filing of such financial statements
with the SEC is due), the audited balance sheet and related statements of
operations, stockholders’ equity and cash flow as of the end of and for such
year of SYX on a Consolidated Basis, setting forth in each case in comparative
form the figures for the previous fiscal year, all reported on by independent
public accountants of recognized national standing reasonably satisfactory to
the Administrative Agent (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
SYX on a Consolidated Basis in accordance with GAAP consistently applied,
accompanied by any management letter prepared by said accountants (or, if such
management letter is not available at the time of delivery of such financial
statements, such management letter shall be promptly provided to the
Administrative Agent upon receipt thereof by any Loan Party) and (ii) within 91
days after the end of each fiscal year of SYX (or, if the 90th day is not a
Business Day or if SYX files a Form 12b-25, the day immediately succeeding the
date on which the filing of such financial statements with the SEC is due), the
unaudited consolidating financial statements of Borrowers on a Consolidated
Basis including but not limited to balance sheet and related statements of
operations, stockholders’ equity and cash flow as of the end of and for such
year, setting forth in each case (on a consolidated basis only) in comparative
form the figures for the previous fiscal year, all reported on by one of the
Financial Officers of SYX to the effect that such consolidating financial
statements present fairly in all material respects the financial condition and
results of operations of Borrowers on a Consolidated Basis (and a consolidating
basis in respect of the Borrowers) in accordance with GAAP consistently applied;
 
68

--------------------------------------------------------------------------------

(b)           (i) within 46 days after each of the fiscal quarters of SYX (or,
if the 45th day is not a Business Day or if SYX files a Form 12b-25, the day
immediately succeeding the date on which the filing of such financial statements
with the SEC is due), its unaudited balance sheet and related statements of
operations, stockholders’ equity and cash flow as of the end of and for such
fiscal quarter and the then elapsed portion of the fiscal year, setting forth in
each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the previous
fiscal year, all certified by one of its Financial Officers as presenting fairly
in all material respects the financial condition and results of operations of
SYX on a Consolidated Basis in accordance with GAAP consistently applied,
subject to normal year-end audit adjustments and the absence of footnotes and
(ii) within 46 days after the end of each of the fiscal quarters of SYX (or, if
the 45th day is not a Business Day or if SYX files a Form 12b-25, the day
immediately succeeding the date on which the filing of such financial statements
with the SEC is due), an unaudited balance sheet of Borrowers on a Consolidated
Basis and related statements of operations, stockholders’ equity and cash flow
as of the end of and for such fiscal quarter and the then elapsed portion of the
fiscal year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of the Financial
Officers of SYX as presenting fairly in all material respects the financial
condition and results of operations of Borrowers on a Consolidated Basis (and a
consolidating basis in respect of the Borrowers) in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;


(c)           within 40 days after the end of each fiscal month of SYX, a
balance sheet of Borrowers on a Consolidated Basis and related statements of
operations, stockholders’ equity and cash flow as of the end of and for such
fiscal month and the then elapsed portion of the fiscal year, setting forth in
each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the previous
fiscal year, all certified by one of the Financial Officers of SYX as presenting
fairly in all material respects the financial condition and results of
operations of Borrowers on a Consolidated Basis (and a consolidating basis in
respect of the Borrowers) in accordance with GAAP consistently applied, subject
to normal year-end audit adjustments and the absence of footnotes;


(d)           concurrently with any delivery of financial statements under
clause (a) or (b) or (c) above, (x) a certificate of a Financial Officer of SYX
in substantially the form of Exhibit D (i) certifying, in the case of the
financial statements delivered under clause (b), as presenting fairly in all
material respects the financial condition and results of operations of SYX on a
Consolidated Basis in accordance with applicable GAAP consistently applied,
subject to normal year-end audit adjustments and the absence of footnotes, (ii)
certifying, in the case of the financial statements delivered under clause (b)
or (c), as presenting fairly in all material respects the financial condition
and results of operations of Borrowers on a Consolidated Basis and on a
consolidating basis with respect to the Borrowers in accordance with applicable
GAAP consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes, (iii) certifying as to whether a Default has occurred and,
if a Default has occurred, specifying the details thereof and any action taken
or proposed to be taken with respect thereto, (iv) setting forth reasonably
detailed calculations demonstrating compliance with Sections 6.01, 6.04,
6.08(b), 6.13 and 6.16, and (v) stating whether any change in applicable GAAP or
in the application thereof has occurred since the date of the audited financial
statements referred to in Section 3.04 and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate and (y) a written report summarizing all material variances
from budgets submitted by Borrowers pursuant to clause (f) below and a
discussion and analysis by management with respect to such variances;
 
69

--------------------------------------------------------------------------------

(e)           concurrently with any delivery of financial statements under
clause (a) above, a certificate of the accounting firm that reported on such
financial statements stating whether they obtained knowledge during the course
of their examination of such financial statements of any Default (which
certificate may be limited to the extent required by accounting rules or
guidelines) and any management letter prepared by said accountants;


(f)            as soon as available, but in any event not later than 30 days
after the beginning of each fiscal year of SYX, (a) (i) a month-by-month
projected balance sheet, income statement and cash flow of Borrowers on a
Consolidated Basis and on a consolidating basis with respect to the Borrowers
and (ii) a quarter-by-quarter projected balance sheet, income statement and cash
flow of SYX on a Consolidated Basis, for such fiscal year, and (b) a
year-by-year projected operating budget and cash flow of (i) Borrowers on a
Consolidated Basis and on a consolidating basis with respect to the Borrowers
and (ii) SYX on a Consolidated Basis, for such fiscal year and at least two
additional years thereafter (including an income statement for each year and a
balance sheet as at the end of each fiscal year) (the “Projections”) each in
form reasonably satisfactory to the Administrative Agent, such Projections to be
accompanied by a certificate signed by the chief executive officer and/or chief
financial officer of SYX to the effect that such projections have been prepared
on the basis of sound financial planning practice consistent with past budgets
and financial statements and that such officer has no reason to question the
reasonableness of any material assumptions on which such projections were
prepared;


(g)           as soon as available but in any event within 20 days of the end of
each calendar month (provided, that, at all times when Trailing Monthly
Borrowing Base Availability is less than the greater of (x) 15% of the then
applicable aggregate Commitment or (y) $10,000,000, by Wednesday of each
calendar week with respect to the immediately preceding calendar week), and at
such other times as may be necessary to re-determine availability of Loans
hereunder or as may be requested by Administrative Agent, as of the period then
ended, a Borrowing Base Certificate and supporting information in connection
therewith, together with any additional reports with respect to the Borrowing
Base as Administrative Agent may reasonably request;


(h)           as soon as available but in any event within 20 days of the end of
each calendar month (provided, that, at all times when Trailing Monthly
Borrowing Base Availability is less than the greater of (x) 15% of the then
applicable aggregate Commitment or (y) $10,000,000, by Wednesday of each
calendar week with respect to the immediately preceding calendar week), and at
such other times as may be requested by Administrative Agent, as of the period
then ended, all delivered electronically in a text formatted file reasonably
acceptable to the Administrative Agent:


(i)            a detailed aging of (a) the Borrowers’ Accounts (1) including all
invoices aged by invoice date and due date (with an explanation of the terms
offered) and (2) reconciled to the Borrowing Base Certificate delivered as of
such date prepared in a manner reasonably acceptable to the Administrative
Agent, together with a summary specifying the name, address, and balance due for
each Account Debtor and (b) the Borrowers’ Credit Card Receivables (1) including
an aging by each credit card issuer and/or processor and (2) reconciled to the
Borrowing Base Certificate delivered as of such date prepared in a manner
reasonably acceptable to the Administrative Agent, together with a summary
specifying the name, address, and balance due for each Account Debtor;
 
70

--------------------------------------------------------------------------------

(ii)           a schedule detailing the Borrowers’ Inventory, in form
satisfactory to the Administrative Agent, (1) by location (showing Inventory in
transit, any Inventory located with a third party under any consignment, bailee
arrangement, or warehouse agreement), by class (raw material, work-in-process
and finished goods), by product type, and by volume on hand, which Inventory
shall be valued at the lower of cost (determined on a first-in, first-out basis)
or market and adjusted for Reserves as the Administrative Agent has previously
indicated to the Borrower Representative are deemed by the Administrative Agent
to be appropriate, (2) including a report of any variances or other results of
Inventory counts performed by the Borrowers since the last Inventory schedule
(including information regarding sales or other reductions, additions, returns,
credits issued by any applicable Borrower and complaints and claims made against
the applicable Borrower), and (3) reconciled to the Borrowing Base Certificate
delivered as of such date;


(iii)          a worksheet of calculations prepared by the applicable Borrower
Representative to determine Eligible Accounts, Eligible Credit Card Accounts
Receivables and Eligible Inventory, such worksheets detailing the Accounts,
Credit Card Receivables and Inventory excluded from Eligible Accounts, Eligible
Credit Card Accounts Receivables and Eligible Inventory and the reason for such
exclusion;


(iv)          a reconciliation of the Borrowers’ Accounts, Credit Card
Receivables and Inventory between the amounts shown in the Borrowers’ general
ledger and financial statements and the reports delivered pursuant to clauses
(i) and (ii) above;


(v)           a reconciliation of the loan balance per the Borrowers’ general
ledger to the loan balance under this Agreement; and


(vi)          a schedule and aging of the Borrowers’ accounts payable, delivered
electronically in a text formatted file (not in an Adobe *.pdf file) acceptable
to the Administrative Agent.


(i)            at the time of any field examination and promptly upon either
Administrative Agent’s request, a list of all customer addresses, delivered
electronically in a text formatted file (not in an Adobe *.pdf file);


(i)            promptly upon Administrative Agent’s request:

 
(ii)           copies of invoices in connection with the invoices issued by any
Borrower in connection with any Accounts, credit memos, shipping and delivery
documents, and other information related thereto;


(iii)          copies of purchase orders, invoices, and shipping and delivery
documents in connection with any Inventory or Equipment purchased by any Loan
Party;


(iv)          a schedule detailing the balance of all intercompany accounts of
the Loan Parties;


(v)           the Borrowers’ sales journal, cash receipts journal (identifying
trade and non-trade cash receipts) and debit memo/credit memo journal for such
period as included in Administrative Agent’s request; and
 
71

--------------------------------------------------------------------------------

(vi)          copies of all tax returns filed by any Loan Party with the U.S.
Internal Revenue Service for such period as included in Administrative Agent’s
request;


(j)            promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by SYX or
any Subsidiary thereof with the SEC, or any Governmental Authority succeeding to
any or all of the functions of said Commission, or with any national securities
exchange, as the case may be;


(k)           promptly upon Administrative Agent’s request, copies of all sales,
collection, debit and credit adjustment schedules;


(l)            promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of any
Borrower or any Subsidiary thereof, or compliance with the terms of this
Agreement or any Loan Document, as Administrative Agent or any Lender may
reasonably request;


(m)          promptly after any request therefor by the Administrative Agent or
any Lender, copies of (i) any documents described in Section 101(k)(1) of ERISA
that any Borrower or any ERISA Affiliate may request with respect to any
Multiemployer Plan and (ii) any notices described in Section 101(l)(1) of ERISA
that any Borrower or any ERISA Affiliate may request with respect to any
Multiemployer Plan; provided that if a Borrower or any ERISA Affiliate has not
requested such documents or notices from the administrator or sponsor of the
applicable Multiemployer Plan, the applicable Borrower or the applicable ERISA
Affiliate shall promptly make a request for such documents and notices from such
administrator or sponsor and shall provide copies of such documents and notices
promptly after receipt thereof; and


(n)           SYX represents and warrants that it, its controlling Person and
any Subsidiary, in each case, if any, either (i) has no registered or publicly
traded securities outstanding, or (ii) files its financial statements with the
SEC and/or makes its financial statements available to potential holders of its
144A securities, and, accordingly, SYX hereby (i) authorizes the Administrative
Agent to make the financial statements to be provided under Section 5.01(a), (b)
and (c) above (collectively or individually, as the context requires, the
“Financial Statements”), along with the Loan Documents, available to
Public-Siders and (ii) agree that at the time such Financial Statements are
provided hereunder, they shall already have been made available to holders of
its securities.  SYX will not request that any other material be posted to
Public-Siders without expressly representing and warranting to the
Administrative Agent in writing that such materials do not constitute material
non-public information within the meaning of the federal securities laws or that
SYX has no outstanding publicly traded securities, including 144A securities. 
Notwithstanding anything herein to the contrary, in no event shall SYX request
that the Administrative Agent make available to Public-Siders budgets or any
certificates, reports or calculations with respect to the Borrowers’ compliance
with the covenants contained herein or with respect to the Borrowing Base.


Section 5.02.          Notices of Material Events.  The Borrower Representative
will furnish to the Administrative Agent and each Lender prompt (but in any
event within any time period that may be specified below) written notice of the
following:
 
(a)           the occurrence of any Default;
 


72

--------------------------------------------------------------------------------

(b)           receipt of any notice of any investigation by a Governmental
Authority or any litigation or proceeding commenced or threatened against any
Loan Party that (i) seeks damages stated to be in excess of $1,000,000 or which
would be reasonably likely to result in a Material Adverse Effect, (ii) seeks
injunctive relief which, if granted, would be reasonably likely to result in a
Material Adverse Effect, (iii) is asserted or instituted against any Plan, its
fiduciaries or its assets, (iv) alleges, in an action brought by a Governmental
Authority, criminal misconduct by any Loan Party, (v) alleges the material
violation of any Environmental Law or seeks remedies in connection with any
Environmental Laws, (vi) contests any tax, fee, assessment, or other
governmental charge in excess of $500,000 or which, if such contest were not to
be successful, would be reasonably likely to result in a Material Adverse
Effect, or (vii) involves any product recall;


(c)           any Lien (other than Permitted Encumbrances and Liens securing
purchase money Indebtedness to the extent permitted to be incurred hereunder) or
claim made or asserted against any of the Collateral;


(d)           any loss, damage, or destruction to the Collateral in the amount
of $250,000 or more, whether or not covered by insurance;


(e)           any and all default notices received under or with respect to any
leased location or public warehouse where Collateral is located (which shall be
delivered within two (2) Business Days after receipt thereof);


(f)            all material amendments to any (x) real estate leases or (y)
floorplanning arrangement with respect to the Inventory of any Borrower,
together with a copy of each such amendment;


(g)           the fact that a Loan Party has entered into a Swap Agreement or an
amendment to a Swap Agreement, together with copies of all agreements evidencing
such Swap Agreement or amendments thereto (which shall be delivered within two
Business Days);


(h)           the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Loan Parties and their Subsidiaries in an aggregate amount
exceeding $1,000,000; and


(i)            any other development (other than those specified above as to
which the Lenders have received due notice) that results in, or could reasonably
be expected to result in, a Material Adverse Effect.


Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of SYX setting forth the details
of the event or development requiring such notice and any action taken or
proposed to be taken with respect thereto.


Section 5.03.          Existence; Conduct of Business.  Each Loan Party will,
and will cause each Subsidiary to, (a) do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, qualifications, licenses, permits, franchises,
governmental authorizations, intellectual property rights, licenses and permits
material to the conduct of its business, and maintain all requisite authority to
conduct its business in each jurisdiction in which its business is conducted;
provided that the foregoing shall not prohibit any merger, consolidation,
liquidation or dissolution permitted under Section 6.03 and (b) carry on and
conduct its business in substantially the same manner and in substantially the
same fields of enterprise as it is presently conducted.
 
73

--------------------------------------------------------------------------------

Section 5.04.          Payment of Obligations.  Each Loan Party will, and will
cause each of its Subsidiaries to, pay or discharge all its Indebtedness and all
other material liabilities and obligations, including Taxes, before the same
shall become delinquent or in default, except where (a) the validity or amount
thereof is being contested in good faith by appropri-ate proceedings, (b) such
Loan Party or such Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP and (c) such liabilities would not
result in the Collateral becoming subject to forfeiture or loss as a result of
the contest; provided, however, that each Loan Party will, and will cause each
Subsidiary to, remit withholding taxes and other payroll taxes to appropriate
Governmental Authorities as and when claimed to be due, notwithstanding the
foregoing exceptions.
 
Section 5.05.          Maintenance of Properties.  Each Loan Party will, and
will cause each Subsidiary to, keep and maintain all property material to the
conduct of its business in good working order and condition, ordinary wear and
tear excepted.
 
Section 5.06.          Books and Records; Inspection Rights. SYX will and will
cause each of the other Loan Parties to, (a) keep proper financial records in
accordance with GAAP, (b) keep proper books of record and account in which full,
true and correct entries are made of all dealings and transactions in relation
to its business and activities and (c) permit any representatives designated by
the Administrative Agent or any Lender (including employees of the
Administrative Agent, any Lender or any consultants, accountants and agents
retained by Administrative Agent), as and when determined by the Administrative
Agent, upon reasonable prior notice and during normal business hours, to visit
and inspect its properties, to conduct at such Loan Party’s premises field
examinations of such Loan Party’s assets, liabilities, books and records,
including examining and making extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times and as often as reasonably requested;
provided, however, that the Loan Parties shall be responsible to pay the fees
and expenses of the Administrative Agent and such professionals with respect to
one such examination and evaluation conducted during any 12 month period and one
additional field examination (for a total of 2 field exams during any 12 month
period) at any time that Borrowing Base Availability falls below the greater of
(x) Ten Million Dollars ($10,000,000) and (y) 15% of the then applicable
aggregate Commitment. Additionally, there shall be no limit on the number or
frequency of field examinations if an Event of Default has occurred and is
continuing, and the Loan Parties shall be responsible for the costs and expenses
of any field examinations conducted while an event of Default has occurred and
is continuing.  After the occurrence and during the continuance of any Event of
Default, each Loan Party shall provide the Administrative Agent and each Lender
with any and all information reasonably requested by the Administrative Agent to
contact directly each Loan Party’s vendors and suppliers.  The Loan Parties
acknowledge that Administrative Agent, after exercising its rights of
inspection, may prepare and distribute to the Lenders certain Reports pertaining
to the Loan Parties’ assets for internal use by the Administrative Agent and the
Lenders.
 
Section 5.07.          Compliance with Laws and Material Contractual
Obligations.  Each Loan Party will, and will cause each Subsidiary to, (i)
comply with each Requirement of Law applicable to it or its property (including
without limitation Environmental Laws) and (ii) perform in all material respects
its obligations under material agreements to which it is a party, except, in
each case, where the failure to do so, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect.  Each Loan
Party will maintain in effect and enforce policies and procedures designed to
ensure compliance by such Loan Party, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions.
 
Section 5.08.          Use of Proceeds.
 
(a)           The proceeds of the Loans and Letters of Credit will be used for
general corporate purposes, including working capital and Permitted Acquisitions
and Capital Expenditures.  No part of the proceeds of any Loan and no Letter of
Credit will be used, directly or indirectly, (i) for any purpose that entails a
violation of any of the Regulations of the Board, including Regulations T, U and
X or (ii) to make any Acquisition other than Permitted Acquisitions.  Letters of
Credit will be issued only for general corporate purposes.
 
74

--------------------------------------------------------------------------------

(b)           No Borrower will request any Borrowing or Letter of Credit, and no
Borrower shall use, and each Borrower shall procure that its Subsidiaries and
its and their respective directors, officers, employees and agents shall not
use, the proceeds of any Borrowing or Letter of Credit (a) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (b) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country, to the extent that such activities, businesses or
transaction would be prohibited by Sanctions if conducted by a corporation
incorporated in the United States or the European Union, or (c) in any manner
that would result in the violation of any Sanctions applicable to any party
hereto.


(c)           The Borrowers will not permit at any time borrowed amounts to
materially exceed those required, taking into account unrestricted cash on hand
and expected near term receipts, it being understood that borrowed amounts
should only be sufficient to enable each Borrower to meet its anticipated
near-term obligations and expenses.


Section 5.09.           Accuracy of Information.  The Loan Parties will ensure
that any information, including financial statements or other documents,
furnished to the Administrative Agent or the Lenders in connection with this
Agreement or any other Loan Document or any amendment or modification hereof or
thereof or waiver hereunder or thereunder contains no material misstatement of
fact or omits to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, and the furnishing of such information shall be deemed to be a
representation and warranty by the Borrowers on the date thereof as to the
matters specified in this Section 5.09; provided that, with respect to projected
financial information, the Loan Parties will only ensure that such information
was prepared in good faith based upon assumptions believed to be reasonable at
the time
 
Section 5.10.          Insurance.
 
(a)           Each Loan Party will, and will cause each of its Subsidiaries to,
(i) maintain with financially sound and reputable carriers having a financial
strength rating of at least A+ by A.M.  Best Company (a) insurance in such
amounts (with no greater risk retention) and against such risks (including,
without limitation, loss or damage by fire and loss in transit; theft, burglary,
pilferage, larceny, embezzlement, and other criminal activities; business
interruption; and general liability) and such other hazards, as is customarily
maintained by companies of established repute engaged in the same or similar
businesses operating in the same or similar locations and (b) all insurance
required pursuant to the Collateral Documents; (ii) maintain such other
insurance as may be required by law; and (iii) upon request by Administrative
Agent, which request need not be made in writing, furnish the Administrative
Agent with certificates evidencing the insurance required by this paragraph.  In
the event of Loan Parties’ failure to obtain or maintain the insurance required
by this paragraph, the Administrative Agent shall have the right to obtain the
required coverage and bill the applicable Borrowers for the premium payments
therefor.  To the extent consistent with prudent business practice, the
applicable Borrowers may maintain a program of self-insurance in place of any of
the insurance required by this paragraph.  The Borrowers will furnish to the
Lenders, upon request of Administrative Agent, information in reasonable detail
as to the insurance so maintained.
 
75

--------------------------------------------------------------------------------

(b)           Fire and extended coverage policies with respect to any Collateral
(i) shall not include a provision to the effect that any of the Borrowers, the
Administrative Agent or any other party shall be a coinsurer and (ii) shall be
endorsed, which endorsement shall be satisfactory in form and substance to the
Administrative Agent, to name the Administrative Agent, for the benefit of the
Lenders, as additional insured or loss payee, as appropriate, and shall include
such other provisions as the Administrative Agent may reasonably require from
time to time to protect the interests of the Lenders, provided that the
requested provisions are available at reasonable cost.  Each such policy
referred to in this paragraph also shall provide that it shall not be cancelled,
modified or not renewed (i) by reason of nonpayment of premium except upon not
less than 30 days’ prior written notice thereof by the insurer to the
Administrative Agent (giving the Administrative Agent the right to cure defaults
in the payment of premiums) or (ii) for any other reason except upon not less
than 30 days’ prior written notice thereof by the insurer to the Administrative
Agent.  The Borrowers shall deliver to the Administrative Agent, prior to the
cancellation of any such policy of insurance, a Certificate of Insurance for the
replacement policy.


(c)           The Loan Parties acknowledge and agree that all income, payments
and proceeds of a physical damage property insurance claim payable to them and
relating to the Inventory will be received by the Loan Parties as agent
hereunder for the benefit of the Lenders and deposited in an account subject to
a control arrangement in favor of the applicable Administrative Agent.  The Loan
Parties disclaim any right, title or interest in or to such income, payments or
proceeds and hereby confirm that the Loan Parties have granted a first priority
security interest to the Administrative Agent (for the benefit of the Lenders)
in all such income, payments and proceeds.  The Loan Parties acknowledge and
agree that all income, payments and proceeds of a physical damage property
insurance claim payable to them and relating to the Mortgaged Property (after
payment of any amounts due to a Lessor under a Lease) will be deposited in an
account subject to a control arrangement in favor of the applicable
Administrative Agent.


(d)           SYX shall continue to maintain, for itself and its Subsidiaries, a
Directors and Officers insurance policy, and a “Blanket Crime” policy including
employee dishonesty, forgery or alteration, theft, disappearance and
destruction, robbery and safe burglary, property, and computer fraud coverage
with responsible companies in such amounts as are customarily carried by
business entities engaged in similar businesses similarly situated, and will
upon request by Administrative Agent, which request need not be made in writing,
furnish the Administrative Agent certificates evidencing renewal of each such
policy.


Section 5.11.          Casualty and Condemnation.  The Borrowers(a) will furnish
to Administrative Agent and the Lenders prompt written notice of any casualty or
other insured damage to any material portion of any Collateral or the
commencement of any action or proceeding for the taking of any material portion
of the Collateral or interest therein under power of eminent domain or by
condemnation or similar proceeding and (b) will ensure that the Net Proceeds of
any such event (whether in the form of insurance proceeds, condemnation awards
or otherwise) are collected and applied in accordance with the applicable
provisions of this Agreement and the Collateral Documents.
 
Section 5.12.          Appraisals.  At any time that Administrative Agent
requests, the Borrowers will provide, at their sole cost and expense,
Administrative Agent with appraisals or updates thereof of their Inventory,
Equipment and Real Property from an appraiser selected and engaged by the
Administrative Agent, and prepared on a basis satisfactory to Administrative
Agent, such appraisals and updates to include, without limitation, information
required by applicable Requirements of Law; provided, however, that if no Event
of Default has occurred and is continuing, only one such appraisal per calendar
year shall be at the sole expense of the Loan Parties unless additional
appraisals are deemed necessary by the Administrative Agent in its Permitted
Discretion.
 
Section 5.13.          Depository Banks.  The Borrowers will maintain the
Administrative Agent as its principal depository bank, including for the
maintenance of operating, administrative, cash management, collection activity,
and other deposit accounts for the conduct of its business.
 
76

--------------------------------------------------------------------------------

Section 5.14.          Additional Collateral; Further Assurances.
 
(a)           Subject to applicable law, SYX and each other Loan Party shall
cause each of its Subsidiaries (if organized under the laws of any of the fifty
States of the U.S.) formed or acquired after the Third Restatement Date in
accordance with the terms of this Agreement to become a Loan Party by executing
the Joinder Agreement set forth as Exhibit E hereto (the “Joinder Agreement”). 
Upon execution and delivery thereof, each such Person (i) shall automatically
become a Loan Guarantor hereunder and thereupon shall have all of the rights,
benefits, duties, and obligations in such capacity under the Loan Documents and
(ii) will grant Liens to the Administrative Agent, for the benefit of the
Administrative Agent and the other Secured Parties, in any property of such Loan
Party which constitutes Collateral, including any parcel of Real Property or
heritable property located in the U.S. owned by any Loan Party.


(b)           SYX and each other Loan Party will cause 100% of the issued and
outstanding Equity Interests of each of its Subsidiaries organized under the
laws of any of the fifty States of the U.S. to be subject at all times to a
first priority, perfected Lien in favor of the Administrative Agent, for the
benefit of the Administrative Agent and the other Secured Parties, pursuant to
the terms and conditions of the Loan Documents or other security documents as
the Administrative Agent shall reasonably request.  SYX  and each other Loan
Party will cause 65% (or such greater percentage that, due to a change in
applicable law after the date hereof, (1) could not reasonably be expected, in
the Borrower Representative’s discretion, to cause the undistributed earnings of
such Foreign Subsidiary as determined for U.S. federal income tax purposes to be
treated as a deemed dividend to such Foreign Subsidiary’s U.S. parent and (2)
could not reasonably be expected, in the Borrower Representative’s discretion,
to cause any material adverse tax consequences) of the issued and outstanding
Equity Interests entitled to vote (within the meaning of Treas. Reg. Section
1.956-2(c)(2)) and 100% of the issued and outstanding Equity Interests not
entitled to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2)) of
each of its Foreign Subsidiaries to be subject at all times to a first priority,
perfected Lien in favor of the Administrative Agent, for the benefit of the
Administrative Agent and the other Secured Parties. pursuant to the terms and
conditions of the Security Agreement or other security documents governed by the
laws of a state of the United States as the Administrative Agent shall
reasonably request.


(c)           Without limiting the foregoing, SYX will, and will cause each of
the other Loan Parties to, execute and deliver, or cause to be executed and
delivered, to the Administrative Agent such documents, agreements and
instruments, and will take or cause to be taken such further actions (including
the filing and recording of financing statements, fixture filings, mortgages,
deeds of trust and other documents and such other actions or deliveries of the
type required by Section 4.01, as applicable), which may be required by any
Requirement of Law or which Administrative Agent may, from time to time,
reasonably request to carry out the terms and conditions of this Agreement and
the other Loan Documents and to ensure perfection and priority of the Liens
created or intended to be created by the Collateral Documents, all in form and
substance reasonably satisfactory to the Administrative Agent and all at the
expense of the Loan Parties.


(d)           If any material assets (including any Real Property or
improvements thereto or any interest therein) are acquired by any Borrower or
any Subsidiary thereof that is a Loan Party after the Third Restatement Date
(other than assets constituting Collateral under the Security Agreement that
become subject to the Lien in favor of the Administrative Agent upon acquisition
thereof), the applicable Borrower will notify the Administrative Agent and the
Lenders thereof, and, if requested by the Administrative Agent or the Required
Lenders, the applicable Borrower will cause such assets to be subjected to a
Lien securing the Secured Obligations and will take, and cause such Subsidiary
to take, such actions as shall be necessary or reasonably requested by the
Administrative Agent to grant and perfect such Liens, including actions
described in paragraph (b) of this Section, all at the expense of the Loan
Parties.
 
77

--------------------------------------------------------------------------------

Section 5.15.          Full Cash Dominion; Collateral Deposit Account; Lock
Boxes, Collections, Etc.


(a)           All cash, checks or other similar payments relating to or
constituting payments made in respect of the Collateral will be deposited by the
Borrowers into a deposit account which shall be subject to a Control Agreement
(a “Collateral Deposit Account”), which Collateral Deposit Accounts are
identified as such on Schedule 5.15.  All funds deposited into a Collateral
Deposit Account will be available for withdrawal by Borrowers (i) prior to the
occurrence of a Full Cash Dominion Event and (ii) subsequent to the occurrence
of a Full Cash Dominion Satisfaction Event; provided, that during a Full Cash
Dominion Period, Borrowers shall have no access to the funds contained in the
Collateral Deposit Accounts and such funds shall be swept on a daily basis into
a collection account, in the name of JPMCB, maintained by the Borrowers with
JPMCB (the “Collection Account”).


(b)           Within five (5) Business Days following the occurrence of a Full
Cash Dominion Event, each Borrower shall direct all of its Account Debtors to
forward payments directly to a lock box service (the “Lock Boxes”) with the
bank(s) set forth in Schedule 5.15, which lock boxes shall be subject to
irrevocable lockbox agreements in the form provided by or otherwise acceptable
to the Administrative Agent and shall be accompanied by an acknowledgment by the
bank where the Lock Box is located of the Lien of the Administrative Agent
granted under the Loan Documents and of irrevocable instructions to wire all
amounts collected therein to the Collection Account (a “Lock Box Agreement”). 
The Administrative Agent shall have sole access to the Lock Boxes at all times
and each Borrower shall take all actions necessary to grant the Administrative
Agent such sole access.  At no time shall any Borrower remove any item from the
Lock Box or, during a Full Cash Dominion Period, from a Collateral Deposit
Account, without the Administrative Agent’s prior written consent.  If any
Borrower should refuse or neglect to notify any Account Debtor to forward
payments directly to a Lock Box subject to a Lock Box Agreement after notice
from Administrative Agent, Administrative Agent shall, notwithstanding anything
to the contrary be entitled to make such notification directly to Account
Debtor.  If notwithstanding the foregoing instructions, any Borrower receives
any proceeds of any Collateral, such Borrower shall receive such payments as the
Administrative Agent’s trustee, and shall immediately deposit all cash, checks
or other similar payments related to or constituting payments made in respect of
Collateral received by it to a Collateral Deposit Account.  All funds deposited
into any Lock Box subject to a Lock Box Agreement will be swept on a daily basis
into the Collection Account.


(c)           Before opening or replacing any Collateral Deposit Account or
establishing a new Lock Box, each Borrower shall (a) obtain the Administrative
Agent’s consent in writing to the opening of such Collateral Deposit Account or
Lock Box, and (b) cause each bank or financial institution in which it seeks to
open (i) a Collateral Deposit Account, to enter into a Control Agreement with
the Administrative Agent in order to give the Administrative Agent UCC Control
of such Collateral Deposit Account, or (ii) a Lock Box, to enter into a Lock Box
Agreement with the Administrative Agent in order to give the Administrative
Agent UCC Control of the Lock Box.  In the case of Collateral Deposit Accounts
or Lock Boxes maintained with Lenders, the terms of such letter shall be subject
to the provisions of this Agreement regarding setoffs.


(d)           The Administrative Agent shall hold and apply funds received into
the Collection Account as provided by the terms of this Section 5.15(d).  All
amounts deposited in the Collection Account shall be deemed received by the
Administrative Agent in accordance with Section 2.17 of the Credit Agreement and
shall, after having been credited in immediately available funds to the
Collection Account, be applied (and allocated) by the Administrative Agent in
accordance with Section 2.09 or 2.17(b), as the case may be.  The Administrative
Agent shall require all other cash proceeds of the Collateral, which are not
required to be applied to the Obligations pursuant to Section 2.09 or 2.17(b),
as the case may be, to be deposited in a special non‑interest bearing cash
collateral account with the Administrative Agent and held there as security for
the Secured Obligations.  No Borrower shall have control whatsoever over said
cash collateral account.  Any such proceeds of the Collateral shall be applied
in the order set forth in Section 2.17 unless a court of competent jurisdiction
shall otherwise direct.  The balance, if any, after all of the Secured
Obligations have been satisfied, shall be deposited by the Administrative Agent
into the Borrowers’ general operating account with the applicable Administrative
Agent.  Each Borrower shall remain liable for any deficiency if the proceeds of
any sale or disposition of the Collateral are insufficient to pay all Secured
Obligations, including any attorneys’ fees and other expenses incurred by
Administrative Agent or any Lender to collect such deficiency.
 
78

--------------------------------------------------------------------------------

(e)           Each Borrower recognizes that the amounts evidenced by checks,
notes, drafts or any other items of payment relating to and/or proceeds of
Collateral may not be collectible by the Administrative Agent on the date
received.  In consideration of Administrative Agent’s agreement to conditionally
credit the applicable Collateral Deposit Account or Collection Account as of the
Business Day on which Administrative Agent receives those checks, notes, drafts
or other items of payment, each Borrower agrees that, in computing the charges
under this Agreement, all items of payment shall be deemed applied by
Administrative Agent on account of the respective Obligations two (2) Business
Days after confirmation to the Administrative Agent by the bank in which a Lock
Box or other account of a Borrower is maintained that such items of payment have
been collected in good funds and finally credited to Agent’s account, provided,
however, that if JPMCB is the bank in which such Lock Box or other account is
maintained, all items of payment shall be deemed applied by the Administrative
Agent on account of the Obligations two (2) Business Days after such items have
been collected in good funds.  Administrative Agent is not required to credit
any Collection Account or any other account maintained for any Borrower for the
amount of any item of payment which is unsatisfactory to Administrative Agent
and the Administrative Agent may charge any Borrower’s account for the amount of
any item of payment which is returned to Administrative Agent unpaid.


Section 5.16.          Benefit Plans Payments.  The Loan Parties and all ERISA
Affiliates shall make all required contributions under any Plans which, if not
made, could reasonably be expected to result in a Material Adverse Effect unless
such payment is being contested pursuant to Section 5.04.
 
Section 5.17.          Merger and Dissolution of Subsidiaries. The following
shall occur:
 
(a)           the merger of each of the following Subsidiaries into SYX North
American Tech Holdings LLC on or prior to December 31, 2016: (i) NA Tech
Computer Supplies Inc., a New York corporation, (ii) NA Tech Gov/Ed Solutions
Inc., a Delaware corporation, (iii) NA Tech Distributors Inc., a Delaware
corporation, (iv) Pocahontas Corp., a Delaware corporation and (v) SYX Services
Inc., a Delaware corporation;


(b)           the merger of C&H Service, LLC, a Delaware limited liability
company into Global Industrial Distribution Inc. on or prior to December 31,
2016;


(c)           the sale or dissolution of each of the following Subsidiaries on
or prior to December 31, 2016: (i) Global Industrial Mexico Holdings II Inc., a
corporation organized under the laws of Delaware, (ii) Global Industrial Mexico
Holdings Inc., a corporation organized under the laws of Delaware, (iii), Papier
Catalogues, Inc., a corporation organized under the laws of New York, (iv) C&H
Productos Industriales S. de R.L. de C.V., a Mexican Sociedad de Responsibilidad
Limitada de Capital Variable and (v) Distribucion Industrial Globales S. de R.I
de CV, a Mexican Sociedad de Responsibilidad Limitada de Capital Variable; and
 
79

--------------------------------------------------------------------------------

(d)           Loan Parties shall provide Administrative Agent with filed copies
of any documentation related to each of the actions taken in clauses (a), (b)
and (c) of this Section 5.17 promptly after any such documents are filed with
the applicable Secretary of State or other equivalent office.


Section 5.18.          Post-Closing.  As soon as practicable and in any event
(i) not later than fourteen days following the Third Restatement Date (or such
later date as Administrative Agent shall agree to in its sole discretion),
Administrative Agent shall have received original stock certificates together
with stock powers executed in blank, each in form and substance reasonably
satisfactory to Administrative Agent, with respect to the Equity Interests of
Systemax Global Solutions Inc., Afligo Marketing Services Inc., NA Tech Retail
Services Inc., NA Tech Direct Inc., Global Industrial Distribution Inc. and
Global Industrial Services Inc. (collectively, the “Revised Stock
Certificates”), (ii) promptly following the delivery of the Revised Stock
Certificates, Loan Parties shall deliver to Administrative Agent a new Exhibit G
to the Security Agreement with the certificate numbers relating to the Revised
Stock Certificates completed, and such new Exhibit G shall become Exhibit G to
the Security Agreement and (iii) not later than October 31, 2016 (or such later
date as Administrative Agent shall agree to in its sole discretion),
Administrative Agent shall have received a duly executed copy of the Master
Promissory Note, together with an executed allonge thereto in blank, each in
form and substance reasonably satisfactory to Administrative Agent.
 
ARTICLE VI.


Negative Covenants


Until the Commitments shall have expired or been terminated and the principal of
and interest on each Loan and all fees, expenses and other amounts payable under
any Loan Document shall have been paid in full and all Letters of Credit shall
have expired or terminated, in each case without any pending draw, and all LC
Disbursements shall have been reimbursed, the Loan Parties covenant and agree,
jointly and severally, with the Lenders that:


Section 6.01.         Indebtedness.  No Loan Party will, nor will it permit any
of its Subsidiaries (other than any Foreign Subsidiary) to, create, incur,
assume or suffer to exist any Indebtedness, except:
 
(a)           the Secured Obligations;


(b)           Indebtedness existing on the date hereof and set forth in Schedule
6.01 and extensions, renewals, refinancings and replacements of any such
Indebtedness in accordance with clause (g) hereof;


(c)           intercompany Indebtedness between the Borrowers;


(d)           Guarantees by a Borrower of Indebtedness of any Subsidiary thereof
and by any Subsidiary of a Borrower of Indebtedness of a Borrower or any other
Subsidiary of a Borrower, provided that (i) the Indebtedness so Guaranteed is
permitted by this Section 6.01, (ii) Guarantees by a Borrower or any Subsidiary
of a Borrower that is a Loan Party of Indebtedness of any Subsidiary that is not
a Loan Party shall be subject to Section 6.04 and (iii) Guarantees permitted
under this clause (d) shall be subordinated to the Secured Obligations of the
applicable Subsidiary on the same terms as the Indebtedness so Guaranteed is
subordinated to the Secured Obligations;


(e)           Indebtedness of any Borrower to any Subsidiary thereof and of any
such Subsidiary to a Borrower or any other Subsidiary of a Borrower; provided
that Indebtedness of any Subsidiary that is not a Loan Party owing to any Loan
Party shall be subject to Section 6.04;
 
80

--------------------------------------------------------------------------------

(f)            Indebtedness of a Borrower or any Subsidiary of a Borrower
incurred to finance the acquisition, construction or improvement of any fixed or
capital assets (whether or not constituting purchase money Indebtedness),
including Capital Lease Obligations and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof (but excluding Indebtedness incurred in
connection with a Permitted Acquisition or Permitted Foreign Subsidiary
Acquisition), and extensions, renewals and replacements of any such Indebtedness
in accordance with clause (h) hereof; provided that such Indebtedness is
incurred prior to or within 90 days after such acquisition or the completion of
such construction or improvement;


(g)           Indebtedness of a Borrower or any Subsidiary of a Borrower
incurred in connection with a Permitted Acquisition or Permitted Foreign
Subsidiary Acquisition (including, without limitation, any Indebtedness of the
Person to be acquired which is assumed by such Borrower or Subsidiary), and
extensions, renewals and replacements of any such Indebtedness in accordance
with clause (h) hereof; provided that (i) such Indebtedness is incurred as of
the effective date of such Permitted Acquisition or Permitted Foreign Subsidiary
Acquisition, and (ii) the aggregate principal amount of Indebtedness permitted
by this clause (g) shall not exceed the sum of $15,000,000 in any fiscal year;


(h)           Indebtedness which represents extensions, renewals, refinancing or
replacements (such Indebtedness being so extended, renewed, refinanced or
replaced being referred to herein as the “Refinance Indebtedness”) of any of the
Indebtedness described in clauses (b), (f), (g) and (k) hereof (such
Indebtedness being referred to herein as the “Original Indebtedness”); provided
that, (i) such Refinance Indebtedness does not increase the principal amount or
interest rate of the Original Indebtedness, (ii) any Liens securing such
Refinance Indebtedness are not extended to any additional property of any Loan
Party, (iii) no Loan Party that is not originally obligated with respect to
repayment of such Original Indebtedness is required to become obligated with
respect to such Refinance Indebtedness, (iv) such Refinance Indebtedness does
not result in a shortening of the average weighted maturity of such Original
Indebtedness, (v) the terms of such Refinance Indebtedness are not less
favorable to the obligor thereunder than the original terms of such Original
Indebtedness and (vi) if such Original Indebtedness was subordinated in right of
payment to the Secured Obligations, then the terms and conditions of such
Refinance Indebtedness must include subordination terms and conditions that are
at least as favorable to the Administrative Agent and the Lenders as those that
were applicable to such Original Indebtedness;


(i)            Indebtedness owed to any Person providing workers’ compensation,
health, disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
Person, in each case incurred in the ordinary course of business;


(j)            Indebtedness of any Loan Party or any Subsidiary thereof in
respect of performance bonds, bid bonds, appeal bonds, surety bonds and similar
obligations, in each case provided in the ordinary course of business;


(k)           unsecured Indebtedness in an aggregate principal amount not
exceeding $100,000,000 at any time outstanding incurred pursuant to a public or
private debt or convertible debt offering;


(l)            other unsecured Indebtedness in an aggregate principal amount not
exceeding $25,000,000 at any time outstanding;


(m)          Guarantees by a Loan Party of (i) leases or other obligations that
do not constitute Indebtedness and (ii) Indebtedness otherwise permitted
hereunder;


81

--------------------------------------------------------------------------------

(n)           Reimbursement obligations of a Loan Party with respect to letters
of credit issued by financial institutions other than Issuing Bank securing
obligations otherwise permitted hereunder;


(o)           Indebtedness of any Subsidiary which is not a Loan Party incurred
in the ordinary course of business to finance the acquisition of inventory
(whether or not constituting a purchase money Indebtedness); provided that such
Indebtedness is incurred prior to or within 30 days after such acquisition; and


(p)           Indebtedness of any Subsidiary which is not a Loan Party
consisting of reimbursement obligations in connection with letters of credit,
bank guaranties, bankers acceptances or similar interests obtained in the
ordinary course of business.


Section 6.02.          Liens.  No Loan Party will, nor will it permit any of its
Subsidiaries (other than any Foreign Subsidiary) to, create, incur, assume or
permit to exist any Lien on any property or asset now owned or hereafter
acquired by it, or assign or sell any income or revenues (including Accounts) or
rights in respect of any thereof, except:
 
(a)           Liens created under the Loan Documents;


(b)           (x) Permitted Encumbrances and (y) Liens securing the unpaid
purchase price incurred by any Loan Party in connection with a Permitted
Acquisition or Permitted Foreign Subsidiary Acquisition; provided that, in the
case of clause (y), (i) such Lien shall not encumber any property or asset of
such Loan Party other such property or asset acquired in connection with the
subject Permitted Acquisition or Permitted Foreign Subsidiary Acquisition and
(ii) such Lien shall secure only Indebtedness which it secures on the effective
date of the subject Permitted Acquisition or Permitted Foreign Subsidiary
Acquisition and only to the extent that such Indebtedness was incurred in
compliance with the limitations of this Agreement;


(c)           any Lien on any property or asset of any Borrower or any
Subsidiary of a Borrower existing on the date hereof and set forth in Schedule
6.02; provided that (i) such Lien shall not apply to any other property or asset
of such Borrower or Subsidiary and (ii) such Lien shall secure only those
obligations which it secures on the date hereof;


(d)           Liens on fixed or capital assets acquired, constructed or improved
by a Borrower or any Subsidiary of a Borrower; provided that (i) such Liens
secure Indebtedness permitted by clause (f) of Section 6.01, (ii) such Liens and
the Indebtedness secured thereby are incurred prior to or within 90 days after
such acquisition or the completion of such construction or improvement, (iii)
the Indebtedness secured thereby does not exceed the cost of acquiring,
constructing or improving such fixed or capital assets and (iv) such Liens shall
not apply to any other property or assets of any Borrower or Subsidiary thereof;


(e)           any Lien existing on any property or asset (other than Accounts
and Inventory) prior to the acquisition thereof by a Borrower or any Subsidiary
of a Borrower or existing on any property or asset (other than Accounts and
Inventory) of any Person that becomes a Loan Party after the date hereof prior
to the time such Person becomes a Loan Party; provided that (i) such Lien is not
created in contemplation of or in connection with such acquisition or such
Person becoming a Loan Party, as the case may be, (ii) such Lien shall not apply
to any other property or assets of the Loan Party and (iii) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Loan Party, as the case may be;
 
82

--------------------------------------------------------------------------------

(f)            Liens of a collecting bank arising in the ordinary course of
business under Section 4-208 of the Uniform Commercial Code in effect in the
relevant jurisdiction covering only the items being collected upon;


(g)           Liens granted by a Subsidiary of a Borrower that is not a Loan
Party in favor of a Borrower or another Loan Party in respect of Indebtedness
owed by such Subsidiary;


(h)           Liens granted by Subsidiaries of any Loan Party which are not Loan
Parties which either (i) do not secure indebtedness or (ii) secure the
Indebtedness permitted under Section 6.01(q);


(i)            [Intentionally Omitted];


(j)            Liens on cash collateral securing the Indebtedness permitted
under Sections 6.01(n) and (p); and


(k)           Notwithstanding the foregoing, none of the Liens permitted
pursuant to this Section 6.02 may at any time attach to any Loan Party’s (1)
Accounts, other than those permitted under clause (a) of the definition of
Permitted Encumbrance and clause (a) above, and (2) Inventory, other than those
permitted under clauses (a) and (b) of the definition of Permitted Encumbrance
and clause (a) above.


Section 6.03.          Fundamental Changes.
 
(a)           No Loan Party will, nor will it permit any of its Subsidiaries to,
merge into or consolidate with any other Person, or permit any other Person to
merge into or consolidate with it, or liquidate or dissolve, other than as set
forth in Section 5.17 hereof; provided that, if at the time thereof and
immediately after giving effect thereto, no Event of Default shall have occurred
and be continuing: (i) any Subsidiary of a Borrower may merge into or amalgamate
with any Loan Party in a transaction in which such Loan Party is the surviving
corporation; (ii) any Loan Party (other than a Borrower) may merge into any Loan
Party in a transaction in which the surviving or amalgamated entity is a Loan
Party, (iii) any Subsidiary of a Loan Party which is not a Loan Party may
liquidate and dissolve or merge or consolidate into another Subsidiary which is
not a Loan Party and (iv) for the avoidance of doubt, each of the mergers set
forth on Schedule 6.03 shall be permitted.


(b)           No Loan Party will, nor will it permit any of its Subsidiaries to,
engage in any business other than businesses of the type conducted by SYX and
its Consolidated Subsidiaries on the date of execution of this Agreement and
businesses reasonably related thereto.


(c)           No Loan Party will change the accounting basis upon which its
financial statements are prepared.


Section 6.04.          Investments, Loans, Advances, Guarantees and
Acquisitions.  No Loan Party will, nor will it permit any of its Subsidiaries
(other than any Foreign Subsidiary) to, purchase, hold or acquire (including
pursuant to any merger with any Person that was not a Loan Party and a wholly
owned Subsidiary prior to such merger) any Equity Interest, evidences of
indebtedness or other securities (including any option, warrant or other right
to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, Guarantee any obligations of, or make or permit to exist any
investment or any other interest in, any other Person, or purchase or otherwise
acquire (in one transaction or a series of transactions) any assets of any other
Person constituting a business unit (whether through purchase of assets, merger
or otherwise), except:
 
83

--------------------------------------------------------------------------------

(a)           Permitted Investments, subject to control agreements in favor of
the Administrative Agent for the benefit of the Lenders or otherwise subject to
a perfected security interest in favor of the Administrative Agent for the
benefit of the applicable Lenders;


(b)           Investments, loans, advances and Guarantees in existence on the
Third Restatement Date and described in Schedule 6.04;


(c)           investments by SYX in the Borrowers and by the Borrowers and their
respective Subsidiaries in Equity Interests in their respective Subsidiaries,
provided that (A) any such Equity Interests held by a Loan Party shall be
pledged pursuant to the Security Agreement (to the extent required pursuant to
the applicable provisions of Section 5.14(b) and (c)) and (B) the aggregate
amount of investments by Loan Parties in Subsidiaries that are not Loan Parties
(excluding any amounts described on Schedule 6.04) shall not exceed, together
with (x) outstanding intercompany loans and/or advances permitted under clause
(B) to the proviso to Section 6.04(d) and (y) outstanding Guarantees permitted
under the proviso to Section 6.04(e), the sum of $75,000,000 in the aggregate at
any time outstanding (in each case determined without regard to any write-downs
or write-offs and Equity Interests shall be valued at their original cost);


(d)           loans or advances made by a Borrower to any Subsidiary thereof and
made by any such Subsidiary to any Borrower or any other Subsidiary of a
Borrower, provided that (A) any such loans and advances made by a Loan Party
shall be evidenced by a promissory note pledged pursuant to the Security
Agreement and (B) the amount of such loans and advances made by Loan Parties to
any of their Subsidiaries that are not Loan Parties (excluding any amounts
described on Schedule 6.04) shall not exceed, together with (x) outstanding
investments permitted under clause (B) to the proviso to Section 6.04(c) and (y)
outstanding Guarantees permitted under the proviso to Section 6.04(e), the sum
of $75,000,000 in the aggregate at any time outstanding (in each case determined
without regard to any write-downs or write-offs and Equity Interests shall be
valued at their original cost);


(e)           Guarantees constituting Indebtedness permitted by Section 6.01,
provided that the aggregate principal amount of Indebtedness of Subsidiaries of
any Loan Parties that are not Loan Parties that is Guaranteed by any Loan Party
(excluding any amounts described on Schedule 6.04) shall not exceed, together
with (x) outstanding investments permitted under clause (B) to the proviso to
Section 6.04(c) and (y) outstanding intercompany loans and/or advances permitted
under clause (B) to the proviso to Section 6.04(d), the sum of $75,000,000 in
the aggregate at any time outstanding (in each case determined without regard to
any write-downs or write-offs and Equity Interests shall be valued at their
original cost);


(f)            loans or advances made by a Loan Party to its employees on an
arms-length basis in the ordinary course of business consistent with past
practices for travel and entertainment expenses, relocation costs and similar
purposes up to a maximum of $500,000 in the aggregate at any one time
outstanding;


(g)           subject to Sections 4.2(a) and 4.4 of the Security Agreement,
notes payable, or stock or other securities issued by Account Debtors to a Loan
Party pursuant to negotiated agreements or court orders with respect to
settlement of such Account Debtor’s Accounts in the ordinary course of business,
consistent with past practices;


(h)           investments in the form of Swap Agreements permitted by Section
6.07;


(i)             investments of any Person existing at the time such Person
becomes a Subsidiary of a Borrower or consolidates or merges with a Borrower or
any of its Subsidiaries (including in connection with a Permitted Acquisition or
Permitted Foreign Subsidiary Acquisition) so long as such investments were not
made in contemplation of such Person becoming a Subsidiary thereof or of such
merger;
 
84

--------------------------------------------------------------------------------

(j)             investments received in connection with the dispositions of
assets permitted by Section 6.05;


(k)            investments constituting deposits described in clauses (c) and
(d) of the definition of the term “Permitted Encumbrances; and


(l)            Permitted Acquisitions may be made subject to the requirements
contained in the definition of Permitted Acquisition and Permitted Foreign
Subsidiary Acquisitions may be made subject to the requirements contained in the
definition of Permitted Foreign Subsidiary Acquisition.


Section 6.05.          Asset Sales.  No Loan Party will, nor will it permit any
of its Subsidiaries to, sell, transfer, lease or otherwise dispose of any asset,
including any Equity Interest owned by it, nor will any Borrower permit any of
its Subsidiaries to issue any additional Equity Interest in such Subsidiary
(other than to a Borrower or another Subsidiary thereof in compliance with
Section 6.04), except:
 
(a)           sales, transfers and dispositions of (i) Inventory in the ordinary
course of business, (ii) used, obsolete, worn out or surplus Equipment or
property in the ordinary course of business and (iii) Permitted Investments;


(b)           sales, transfers and dispositions to a Borrower or any Subsidiary
thereof, provided that any such sales, transfers or dispositions involving a
Subsidiary that is not a Loan Party shall be made in compliance with Section
6.09;


(c)           sales, transfers and dispositions of accounts receivable in
connection with the compromise, settlement or collection thereof;


(d)           sales, transfers and dispositions of investments permitted by
clauses (i) and (k) of Section 6.04;


(e)           dispositions resulting from any casualty or other insured damage
to, or any taking under power of eminent domain or by condemnation or similar
proceeding of, any property or asset of a Borrower or any Subsidiary thereof;


(f)           sales, transfers and other dispositions of assets (other than
Equity Interests in a Subsidiary of a Borrower unless all Equity Interests in
such Subsidiary are sold) that are not permitted by any other paragraph of this
Section, provided that the aggregate fair market value of all assets sold,
transferred or otherwise disposed of in reliance upon this paragraph (g) shall
not exceed $1,000,000 during any fiscal year of the Borrower;


(g)           licenses of Intellectual Property entered into by a Loan Party or
any Subsidiary of a Loan Party in the ordinary course of business; and


(h)           any sale or disposition made in accordance with Section 5.17;


provided that all sales, transfers, leases and other dispositions permitted
hereby (other than those permitted by paragraphs (b) and (e) above) shall be
made for fair value and for at least 75% cash consideration.
 
85

--------------------------------------------------------------------------------

Section 6.06.          Sale and Leaseback Transactions.  No Loan Party will, nor
will it permit any of its Subsidiaries (other than any Foreign Subsidiary) to,
enter into any arrangement, directly or indirectly, whereby it shall sell or
transfer any property, real or personal, used or useful in its business, whether
now owned or hereafter acquired, and thereafter rent or lease such property or
other property that it intends to use for substantially the same purpose or
purposes as the property sold or transferred, except with respect to assets
permitted to be sold pursuant to Section 6.05.
 
Section 6.07.          Swap Agreements.  No Loan Party will, nor will it permit
any of its Subsidiaries (other than any Foreign Subsidiary) to, enter into any
Swap Agreement, except (a) Swap Agreements entered into to hedge or mitigate
risks to which a Borrower or any Subsidiary thereof has actual exposure (other
than those in respect of Equity Interests of a Borrower or any of its
Subsidiaries), (b) Swap Agreements entered into in order to effectively cap,
collar or exchange interest rates (from fixed to floating rates, from one
floating rate to another floating rate or otherwise) with respect to any
interest-bearing liability or investment of a Borrower or any Subsidiary thereof
and (c) Swap Agreements entered into with any Lender with respect to foreign
currency exchange rates.
 
Section 6.08.          Restricted Payments; Certain Payments of Indebtedness.
 
(a)           No Loan Party will, nor will it permit any of its Subsidiaries to,
declare or make, or agree to pay or make, directly or indirectly, any Restricted
Payment, or incur any obligation (contingent or otherwise) to do so, except (i)
SYX may declare and pay dividends with respect to its common stock payable
solely in additional shares of its common stock, and, with respect to its
preferred stock, payable solely in additional shares of such preferred stock or
in shares of its common stock, (ii) SYX may declare and pay dividends, and make
other distributions, share repurchases and other payments in respect to its
common and/or preferred stock, if (x) at the time of the declaration of such
payment, no Default or Event of Default has occurred which is then continuing
and (y) no Default or Event of Default pursuant to clauses (a), (b), (h) or (i)
of Article VII exist at the time of such payment; provided that any such payment
shall be made no later than fifteen (15) Business Days after the declaration
thereof and (C) after giving effect thereto Borrowing Base Availability will not
be less than the greater of (I) 25% of the then applicable aggregate Commitment
or (II) $17,500,000 on a pro forma basis for the thirty (30) day period pre and
post such date of payment, (iii) Subsidiaries of SYX may declare and pay
dividends ratably with respect to their Equity Interests, and (iv) the Borrowers
may make Restricted Payments pursuant to and in accordance with stock
compensation plans or other benefit plans for management or employees of SYX and
its Consolidated Subsidiaries.


(b)           No Loan Party will, nor will it permit any of its Subsidiaries to,
make or agree to pay or make, directly or indirectly, any payment or other
distribution (whether in cash, securities or other property) of or in respect of
principal of or interest on any Indebtedness, or any payment or other
distribution (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any Indebtedness,
except:


(i)            payment of Indebtedness created under the Loan Documents;


(ii)           payment of regularly scheduled interest and principal payments as
and when due in respect of any Indebtedness permitted under Section 6.01, other
than payments in respect of Indebtedness, if any, prohibited by the
subordination provisions thereof;


(iii)           refinancings of Indebtedness to the extent permitted by Section
6.01; and
 
86

--------------------------------------------------------------------------------

(iv)          payment of secured Indebtedness that becomes due as a result of
the voluntary sale or transfer of the property or assets securing such
Indebtedness.


Section 6.09.          Transactions with Affiliates.  No Loan Party will, nor
will it permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) transactions that are at prices, and on payment terms and
other terms and conditions, not less favorable to such Loan Party or Subsidiary
thereof than could be obtained on an arm’s-length basis from unrelated third
parties, (b) transactions between or among any Borrower and any Subsidiary
thereof that is a Loan Party not involving any other Affiliate, (c) any
investment permitted by Sections 6.04(c), 6.04(d) or 6.04(e), (d) any
Indebtedness permitted under Section 6.01(c), (e) any Restricted Payment
permitted by Section 6.08, (f) loans or advances to employees permitted under
Section 6.04, (g) the payment of reasonable fees to directors of SYX who are not
employees of such Borrower or any Subsidiary thereof, and compensation and
employee benefit arrangements paid to, and indemnities provided for the benefit
of, directors, officers or employees of SYX or its Subsidiaries in the ordinary
course of business, (h) any issuances of securities or other payments, awards or
grants in cash, securities or otherwise pursuant to, or the funding of,
employment agreements, stock compensation and stock ownership plans approved by
the board of directors of SYX or its designated committees (or, as to any such
agreements or plans involving Subsidiaries of SYX, approved by the board of each
such Subsidiary) and (i) transactions disclosed on Schedule 6.09.
 
Section 6.10.          Restrictive Agreements.  No Loan Party will, nor will it
permit any of its Subsidiaries to, directly or indirectly, enter into, incur or
permit to exist any agreement or other arrangement that prohibits, restricts or
imposes any condition upon (a) the ability of such Loan Party or any of its
Subsidiaries (other than any Foreign Subsidiary) to create, incur or permit to
exist any Lien upon any of its property or assets, or (b) the ability of such
Subsidiary to pay dividends or other distributions with respect to any shares of
its Equity Interests or to make or repay loans or advances to a Borrower or any
other Subsidiary thereof or to Guarantee Indebtedness of a Borrower or any other
such Subsidiary; provided that (i) the foregoing shall not apply to restrictions
and conditions imposed by Requirement of Law or by any Loan Document, (ii) the
foregoing shall not apply to restrictions and conditions existing on the date
hereof identified on Schedule 6.10 (but shall apply to any extension or renewal
of, or any amendment or modification expanding the scope of, any such
restriction or condition), (iii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary pending such sale, provided such restrictions and conditions apply
only to the Subsidiary that is to be sold and such sale is permitted hereunder,
(iv) clause (a) of the foregoing shall not apply to restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by this
Agreement if such restrictions or conditions apply only to the property or
assets securing such Indebtedness and (v) clause (a) of the foregoing shall not
apply to customary provisions in leases restricting the assignment thereof.
 
Section 6.11.          Amendment of Material Documents.  No Loan Party will, nor
will it permit any of its Subsidiaries to, amend, modify or waive any of its
rights under (a) its certificate of incorporation, by-laws, operating,
management or partnership agreement or other organizational documents or (b) any
floorplanning arrangement with respect to the Inventory of any Borrower, to the
extent any such amendment, modification or waiver would be adverse to the
Lenders.
 
Section 6.12.          Intentionally Omitted.
 
Section 6.13.          Fixed Charge Coverage Ratio.  The Fixed Charge Coverage
Ratio shall not be less than the ratio of 1.15 to 1.00 as of the end of each
fiscal quarter.  Compliance with the Fixed Charge Coverage Ratio shall only be
tested during a Fixed Charge Coverage Ratio Compliance Period.
 
87

--------------------------------------------------------------------------------

Section 6.14.          Floorplanning. The Loan Parties shall not, nor will they
permit any of their Subsidiaries to, enter into any floorplanning arrangements
with respect to the Inventory of any Borrower which involves the granting of a
Lien on any Collateral unless the floorplan provider has entered into an
intercreditor agreement with the Administrative Agent on terms and conditions
satisfactory to Administrative Agent in its Permitted Discretion.
 
Section 6.15.          Intentionally Omitted.
 
Section 6.16.          Leases. No Loan Party will, nor will it permit any of its
Subsidiaries (other than any Foreign Subsidiary) to, enter as lessee into any
lease arrangement for real or personal property except:
 
(i)            leases which are capitalized and permitted under Sections 6.05;


(ii)           leases outstanding on the Third Restatement Date and reflected on
Schedule 6.16 and renewals and replacements thereof which do not materially
increase the obligations of the respective Borrowers (which, in the case of
leases, shall mean any increase in excess of 10% per annum); and


(iii)          operating leases entered into in the ordinary course of business.


Section 6.17.          Holding Companies.  Notwithstanding anything to the
contrary contained in this Agreement, none of Global Industrial Holdings LLC,
SYX North American Tech Holdings LLC, Rebate Holdings LLC, SYX S.A. Holdings
Inc. or SYX S.A. Holdings II Inc. will engage in any business or own any
significant assets or have any material liabilities other than (i) its ownership
of the Equity Interests of its wholly owned Subsidiaries and (ii) those
liabilities which it is responsible for under this Agreement and the Loan
Documents; provided that each such Person may engage in those activities that
are incidental to (x) the maintenance of its existence in compliance with
applicable law and (y) legal, tax and accounting matters in connection with any
of the foregoing activities.
 
Section 6.18.          Proceeds re: Anti-Corruption Laws and Sanctions.  No Loan
Party will, directly or indirectly, use the proceeds of the Borrowings or any
Letter of Credit, or lend, contribute or otherwise make available such proceeds
to any Subsidiary, joint venture partner or other Person, (i) to fund any
activities or business of or with any Sanctioned Person or in any Sanctioned
Country or (ii) in any other manner that would result in a violation of
Sanctions by any Person (including any Person participating in the Borrowing,
whether as underwriter, lender, advisor, investor or otherwise).   No part of
the proceeds of any Borrowing or any Letter of Credit will be used, directly or
indirectly, for any payments that could constitute a violation of any applicable
Anti-Corruption Laws.
 
ARTICLE VII.


Events of Default


If any of the following events (“Events of Default”) shall occur:


(a)           any Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
 
88

--------------------------------------------------------------------------------

(b)           any Borrower shall fail to pay any interest on any Loan or any fee
or any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement, when and as the same shall become due and
payable;


(c)           any representation or warranty made or deemed made by or on behalf
of any Borrower or any other Loan Party in or in connection with this Agreement
or any Loan Document or any amendment or modification thereof or waiver
thereunder, or in any report, certificate, financial statement or other document
furnished pursuant to or in connection with this Agreement or any other Loan
Document or any amendment or modification thereof or waiver thereunder, shall
prove to have been materially incorrect when made or deemed made;


(d)           any Loan Party shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.02(a), 5.03 (with respect to a
Loan Party’s existence) or 5.08 or in Article VI;


(e)           any Loan Party shall fail to observe or perform any covenant,
condition or agreement contained in this Agreement (other than those which
constitute a default under another Section of this Article), and such failure
shall continue unremedied for a period of (i) ten (10) days after the earlier of
the occurrence of such breach or receipt of notice of such breach from
Administrative Agent to the Borrower Representative (which notice will be given
at the request of any Lender) if such breach relates to terms or provisions of
Section 5.01, 5.02 (other than Section 5.02(a)), 5.03 through 5.07, 5.10, 5.11
or 5.13 of this Agreement or (ii) twenty (20) days after the earlier of the
occurrence of such breach or receipt of notice of such breach from
Administrative Agent (which notice will be given at the request of any Lender)
if such breach relates to terms or provisions of any other Section of this
Agreement;


(f)            any Loan Party or any Subsidiary thereof shall fail to make any
payment (whether of principal or interest and regardless of amount) in respect
of any Material Indebtedness, when and as the same shall become due and payable
and after any required notices have been given to such Loan Party or Subsidiary
and all grace and cure periods relating thereto have expired;


(g)           any event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (with or without the giving of notice, the lapse of time or both) the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (g) shall not apply to secured Indebtedness
that becomes due as a result of the voluntary sale or transfer of the property
or assets securing such Indebtedness;


(h)           an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of a Loan Party or any Subsidiary of any Loan Party or its debts, or
of a substantial part of its assets, under any Federal, state or foreign
bankruptcy, administrator, insolvency, receivership or similar law now or
hereafter in effect or (ii) the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for any Loan Party or any
Subsidiary of any Loan Party or for a substantial part of its assets, and, in
any such case, such proceeding or petition shall continue undismissed for sixty
(60) days or an order or decree approving or ordering any of the foregoing shall
be entered;


(i)            any Loan Party or any Subsidiary of any Loan Party shall (i)
voluntarily commence any proceeding or file any petition seeking liquidation,
reorganization or other relief under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect, (ii) consent
to the institution of, or fail to contest in a timely and appropriate manner,
any proceeding or petition described in clause (h) of this Article, (iii) apply
for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for such Loan Party or Subsidiary
of any Loan Party or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or (vi)
take any action for the purpose of effecting any of the foregoing;
 
89

--------------------------------------------------------------------------------

(j)            any Loan Party or any Subsidiary of any Loan Party shall become
unable, admit in writing its inability, or publicly declare its intention not
to, or fail generally to pay its debts as they become due, or the value of the
assets of any Loan Party or any Subsidiary of any Loan Party is less than its
liabilities or a moratorium is declared in respect of any indebtedness of such
party;


(k)           (i) one or more judgments for the payment of money in an aggregate
amount in excess of $1,500,000 (which is not covered (excluding any customary
deductible by insurance) shall be rendered against any Loan Party, any
Subsidiary of any Loan Party or any combination thereof, and the same shall
remain undischarged for a period of thirty (30) consecutive days during which
execution shall not be effectively stayed; (ii) any action shall be legally
taken by a judgment creditor to attach or levy upon any assets of any Loan Party
or any Subsidiary of any Loan Party to enforce any such judgment described in
subclause (i) of this clause (k); or (iii) any Loan Party or any Subsidiary of
any Loan Party shall fail within 30 days to discharge one or more non-monetary
judgments or orders which, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect, which judgments or orders, in any
such case, are not stayed on appeal or otherwise being appropriately contested
in good faith by proper proceedings diligently pursued;


(l)            an ERISA Event shall have occurred that, in the opinion of the
Required Lenders, when taken together with all other ERISA Events that have
occurred, could reasonably be expected to result in a Material Adverse Effect;


(m)          a Change in Control shall occur;


(n)           the occurrence of any “default”, as defined in any Loan Document
(other than this Agreement) or the breach of any of the terms or provisions of
any Loan Document (other than this Agreement), which default or breach continues
beyond any period of grace therein provided;


(o)           the Loan Guaranty shall fail to remain in full force or effect or
any action shall be taken to discontinue or to assert the invalidity or
unenforceability of the Loan Guaranty, or any Loan Guarantor shall fail to
comply with any of the terms or provisions of the Loan Guaranty to which it is a
party, or any Loan Guarantor shall deny that it has any further liability under
the Loan Guaranty to which it is a party, or shall give notice to such effect,
including, but not limited to notice of termination delivered pursuant to
Section 10.08;


(p)           any Collateral Document shall for any reason fail to create a
valid and (together with any required filings or actions) perfected first
priority security interest in any Collateral purported to be covered thereby,
except as permitted by the terms of any Collateral Document, or any Collateral
Document shall fail to remain in full force or effect or any action shall be
taken to discontinue or to assert the invalidity or unenforceability of any
Collateral Document, or any Loan Party shall fail to comply with any of the
terms or provisions of any Collateral Document;


(q)           any material provision of any Loan Document for any reason ceases
to be valid, binding and enforceable in accordance with its terms (or any Loan
Party shall challenge the enforceability of any Loan Document or shall assert in
writing, or engage in any action or inaction based on any such assertion, that
any provision of any of the Loan Documents has ceased to be or otherwise is not
valid, binding and enforceable in accordance with its terms);
 
90

--------------------------------------------------------------------------------

(r)            any Loan Party is convicted under any law that may reasonably be
expected to have a Material Adverse Effect on SYX or on the Borrowers taken as a
whole;


(s)           any other event or condition shall occur or exist which, in the
reasonable judgment of Administrative Agent, would reasonably be expected to
have a Material Adverse Effect on SYX or on the Borrowers taken as a whole, the
Collateral or the Administrative Agent’s Liens thereon or the practical
realization of the benefits of Administrative Agent’s and Lenders’ rights and
remedies hereunder; or


(t)           any material damage to, or loss, theft or destruction of, any
material Collateral, whether or not insured, or any strike, lockout, labor
dispute, embargo, condemnation, natural disaster or public enemy, or other
casualty which causes, for more than thirty (30) consecutive days beyond the
coverage period of any applicable business interruption insurance, the cessation
or substantial curtailment of revenue producing activities at any facility of
any Borrower if any such event or circumstance would reasonably be likely to
have a Material Adverse Effect on SYX or on the Borrowers taken as a whole, the
Collateral or the Administrative Agent’s Liens thereon or the practical
realization of the benefits of Administrative Agent’s and Lenders’ rights and
remedies hereunder;


then, and in every such event (other than an event with respect to a Borrower
described in clause (h), (i) or (s) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrowers, take either
or both of the following actions, at the same or different times:  (i) terminate
the Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrowers accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by each of the
Borrowers; and in case of any event with respect to the Borrower described in
clause (h) or (i) of this Article, the Commitments shall automatically terminate
and the principal of the Loans then outstanding, together with accrued interest
thereon and all fees and other obligations of the Borrowers accrued hereunder,
shall automatically become due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrowers. 
Upon the occurrence and during the continuance of an Event of Default,
Administrative Agent may, and at the request of the applicable Required Lenders
shall, exercise any rights and remedies provided to Administrative Agent under
the Loan Documents or at law or equity, including all remedies provided under
the UCC.


ARTICLE VIII.


The Administrative Agent


Section 8.01.          Appointment. Each of the Lenders and the Issuing Bank
hereby irrevocably appoints the Administrative Agent as its agent and authorizes
the Administrative Agent to take such actions on its behalf, including execution
of the other Loan Documents to which Administrative Agent is a party, and to
exercise such powers as are delegated to Administrative Agent, respectively, by
the terms of the Loan Documents, together with such actions and powers as are
reasonably incidental thereto. In addition, to the extent required under the
laws of any jurisdiction other than the U.S., each of the Lenders and the
Issuing Bank hereby grants to the Administrative Agent any required powers of
attorney to execute any Collateral Document governed by the laws of such
jurisdiction on such Lender’s or Issuing Bank’s behalf.  The provisions of this
Article are solely for the benefit of the Administrative Agent and the Lenders
(including the Swingline Lender and the Issuing Bank), and the Loan Parties
shall not have rights as a third party beneficiary of any of such provisions. 
It is understood and agreed that the use of the term “agent” as used herein or
in any other Loan Documents (or any similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law. 
Instead, such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between independent
contracting parties.
 
91

--------------------------------------------------------------------------------

Section 8.02.          Rights. Each bank serving as Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not Administrative
Agent, and such bank and its Affiliates may accept deposits from, lend money to
and generally engage in any kind of business with the Loan Parties or any
Subsidiary of a Loan Party or other Affiliate thereof as if it were not
Administrative Agent hereunder.
 
Section 8.03.          Duties and Obligations. Administrative Agent shall not
have any duties or obligations except those expressly set forth in the Loan
Documents.  Without limiting the generality of the foregoing, (a) Administrative
Agent shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing, (b) Administrative Agent
shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated by the Loan Documents that Administrative Agent is required to
exercise in writing as directed by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02), and (c) except as expressly set forth in the Loan
Documents, Administrative Agent shall not have any duty to disclose, and shall
not be liable for the failure to disclose, any information relating to any Loan
Party or any of its Subsidiaries that is communicated to or obtained by the bank
serving as Administrative Agent or any of its Affiliates in any capacity. 
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct as determined by a final nonappealable judgment of a court of
competent jurisdiction.  Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to
Administrative Agent by a Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into (i)
any statement, warranty or representation made in or in connection with any Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection with any Loan Document, (iii)
the performance or observance of any of the covenants, agreements or other terms
or conditions set forth in any Loan Document, (iv) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document, (v) the creation, perfection or priority of Liens on the
Collateral or the existence of the Collateral, or (vi) the satisfaction of any
condition set forth in Article IV or elsewhere in any Loan Document, other than
to confirm receipt of items expressly required to be delivered to Administrative
Agent.
 
Section 8.04.          Reliance. Administrative Agent shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing believed
by it to be genuine and to have been signed or sent by the proper Person. 
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person, and shall not
incur any liability for relying thereon.  Administrative Agent may consult with
legal counsel (who may be counsel for the Borrowers), independent accountants
and other experts selected by it, and shall not be liable for any action taken
or not taken by it in accordance with the advice of any such counsel,
accountants or experts.
 
92

--------------------------------------------------------------------------------

Section 8.05.          Actions through Sub-Agents. Administrative Agent may
perform any and all its duties and exercise its rights and powers by or through
any one or more sub-agents appointed by Administrative Agent.  Administrative
Agent and any such sub-agent may perform any and all its duties and exercise its
rights and powers through their respective Related Parties.  The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of (i) Administrative Agent and (ii) any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.
 
Section 8.06.          Resignation. Subject to the appointment and acceptance of
a successor Administrative Agent as provided in this paragraph, the
Administrative Agent may resign at any time by notifying the Lenders, the
Issuing Bank and the Borrower Representative.  Upon any such resignation, the
Required Lenders shall have the right, in consultation with the Borrowers, to
appoint a successor.  If no successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within thirty (30)
days after the retiring Administrative Agent gives notice of its resignation,
then the retiring Administrative Agent may, on behalf of the Lenders and the
Issuing Bank, appoint a successor Administrative Agent which shall be a bank
with an office in New York, New York, or an Affiliate of any such bank.  Upon
the acceptance of its appointment as Administrative Agent hereunder by its
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents.  The fees payable by
the Borrowers to a successor Administrative Agent shall be the same as those
payable to its predecessor, unless otherwise agreed by the Borrowers and such
successor.  Notwithstanding the foregoing, in the event no successor
Administrative Agent shall have been so appointed and shall have accepted such
appointment within thirty (30) days after the retiring Administrative Agent
gives notice of its intent to resign, the retiring Administrative Agent may give
notice of the effectiveness of its resignation to the Lenders, the Issuing Bank
and the Borrowers, whereupon, on the date of effectiveness of such resignation
stated in such notice, (a) the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder and under the other Loan Documents,
provided that, solely for purposes of maintaining any security interest granted
to the Administrative Agent under any Collateral Document for the benefit of the
Secured Parties, the retiring Administrative Agent shall continue to be vested
with such security interest as collateral agent for the benefit of the Secured
Parties and, in the case of any Collateral in the possession of the
Administrative Agent, shall continue to hold such Collateral, in each case until
such time as a successor Administrative Agent is appointed and accepts such
appointment in accordance with this paragraph (it being understood and agreed
that the retiring Administrative Agent shall have no duly or obligation to take
any further action under any Collateral Document, including any action required
to maintain the perfection of any such security interest), and (b) the Required
Lenders shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, provided that (i)
all payments required to be made hereunder or under any other Loan Document to
the Administrative Agent for the account of any Person other than the
Administrative Agent shall be made directly to such Person and (ii) all notices
and other communications required or contemplated to be given or made to the
Administrative Agent shall also directly be given or made to each Lender and the
Issuing Bank.  Following the effectiveness of the Administrative Agent’s
resignation from its capacity as such, the provisions of this Article, Section
2.17(d) and Section 9.03, as well as any exculpatory, reimbursement and
indemnification provisions set forth in any other Loan Document, shall continue
in effect for the benefit of such retiring Administrative Agent, its sub-agents
and their respective Related Parties in respect of any actions taken or omitted
to be taken by any of them while it was acting as Administrative Agent and in
respect of the matters referred to in the proviso under clause (a) above.
 
93

--------------------------------------------------------------------------------

Section 8.07.          Non-Reliance.
 
(a)           Each Lender acknowledges and agrees that the extensions of credit
made hereunder are commercial loans and letters of credit and not investments in
a business enterprise or securities.  Each Lender further represents that it is
engaged in making, acquiring or holding commercial loans in the ordinary course
of its business and has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement as a Lender, and to make, acquire or hold
Loans hereunder.  Each Lender shall, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information (which may contain material, non-public information within the
meaning of the United States securities laws concerning the Borrowers and their
Affiliates) as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document, any related agreement or any document furnished
hereunder or thereunder and in deciding whether or to the extent to which it
will continue as a Lender or assign or otherwise transfer its rights, interests
and obligations hereunder.


(b)           Each Lender hereby agrees that (i) it has requested a copy of each
Report prepared by or on behalf of the Administrative Agent; (ii) the
Administrative Agent (A) makes no representation or warranty, express or
implied, as to the completeness or accuracy of any Report or any of the
information contained therein or any inaccuracy or omission contained in or
relating to a Report and (B) shall not be liable for any information contained
in any Report; (iii) the Reports are not comprehensive audits or examinations,
and that any Person performing any field examination will inspect only specific
information regarding the Loan Parties and will rely significantly upon the Loan
Parties’ books and records, as well as on representations of the Loan Parties’
personnel and that the Administrative Agent undertakes no obligation to update,
correct or supplement the Reports; (iv) it will keep all Reports confidential
and strictly for its internal use, not share the Report with any Loan Party or
any other Person except as otherwise permitted pursuant to this Agreement; and
(v) without limiting the generality of any other indemnification provision
contained in this Agreement, (A) it will hold the Administrative Agent and any
such other Person preparing a Report harmless from any action the indemnifying
Lender may take or conclusion the indemnifying Lender may reach or draw from any
Report in connection with any extension of credit that the indemnifying Lender
has made or may make to the Borrower, or the indemnifying Lender’s participation
in, or the indemnifying Lender’s purchase of, a Loan or Loans; and (B) it will
pay and protect, and indemnify, defend, and hold the Administrative Agent and
any such other Person preparing a Report harmless from and against, the claims,
actions, proceedings, damages, costs, expenses, and other amounts (including
reasonable attorneys’ fees) incurred by the Administrative Agent or any such
other Person as the direct or indirect result of any third parties who might
obtain all or part of any Report through the indemnifying Lender.


Section 8.08.          Other Agency TitlesThe list Agent titles given to other
Lenders shall not have any right, power, obligation, liability, responsibility
or duty under this Agreement other than those applicable to all Lenders as
such.  Without limiting the foregoing, none of such Lenders shall have or be
deemed to have a fiduciary relationship with any Lender.  Each Lender hereby
makes the same acknowledgments with respect to the relevant Lenders in their
respective capacities as list Agent titles given to other Lenders, as
applicable, as it makes with respect to the Administrative Agent in the
preceding paragraph.
 
Section 8.09.          Not Partners or Co-Venturers; Administrative Agent as
Representative of the Secured Parties.


(a)           The Lenders are not partners or co-venturers, and no Lender shall
be liable for the acts or omissions of, or (except as otherwise set forth herein
in case of the Administrative Agent) authorized to act for, any other Lender. 
The Administrative Agent shall have the exclusive right on behalf of the Lenders
to enforce the payment of the principal of and interest on any Loan after the
date such principal or interest has become due and payable pursuant to the terms
of this Agreement.
 
94

--------------------------------------------------------------------------------

(b)           In its capacity, the Administrative Agent is a “representative” of
the Secured Parties within the meaning of the term “secured party” as defined in
the New York Uniform Commercial Code.  Each Lender authorizes the Administrative
Agent to enter into each of the Collateral Documents to which it is a party and
to take all action contemplated by such documents.  Each Lender agrees that no
Secured Party (other than the Administrative Agent) shall have the right
individually to seek to realize upon the security granted by any Collateral
Document, it being understood and agreed that such rights and remedies may be
exercised solely by the Administrative Agent for the benefit of the Secured
Parties upon the terms of the Collateral Documents.  In the event that any
Collateral is hereafter pledged by any Person as collateral security for the
Secured Obligations, the Administrative Agent is hereby authorized, and hereby
granted a power of attorney, to execute and deliver on behalf of the Secured
Parties any Loan Documents necessary or appropriate to grant and perfect a Lien
on such Collateral in favor of the Administrative Agent on behalf of the Secured
Parties.


Section 8.10.          Flood Laws. JPMCB has adopted internal policies and
procedures that address requirements placed on federally regulated lenders under
the National Flood Insurance Reform Act of 1994 and related legislation (the
"Flood Laws").  JPMCB, as administrative agent or collateral agent on a
syndicated facility, will post on the applicable electronic platform (or
otherwise distribute to each Lender in the syndicate) documents that it receives
in connection with the Flood Laws.  However, JPMCB reminds each Lender and
Participant in the facility that, pursuant to the Flood Laws, each federally
regulated Lender (whether acting as a Lender or Participant in the facility) is
responsible for assuring its own compliance with the flood insurance
requirements.
 
ARTICLE IX.


Miscellaneous


Section 9.01.          Notices.
 
(a)           Except in the case of notices and other communications expressly
permitted to be given by telephone or Electronic Systems (and subject in each
case to paragraph (b) below), all notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by facsimile, as
follows:



 
(i)
if to any Loan Party, to SYX at:
           
Systemax Inc.
   
11 Harbor Park Drive
   
Port Washington, New York 11050
   
Attention:
Lawrence P. Reinhold, CFO
   
Telephone:
516.608.3118
   
Facsimile:
516.625-2593
         
With a copy to:
         
Kramer Levin Naftalis & Frankel LLP
   
1177 Avenue of the Americas
   
New York, New York 10036
   
Attention:
Kenneth Chin
   
Telephone:
212.715.9459
   
Facsimile:
212.715.8278

 
95

--------------------------------------------------------------------------------

(ii)           if to the Administrative Agent, JPMCB in its capacity as an
Issuing Bank or the Swingline Lender:



 
JPMorgan Chase Bank, N.A.
 
277 Park Avenue, 22nd Floor
 
New York, New York 10172
 
Attention:
Systemax Account Executive
 
Telephone:
212.270.0303
 
Facsimile:
646.534.2274
     
With a copy to:
     
Hahn & Hessen LLP
 
488 Madison Avenue
 
New York, New York 10022
 
Attention:
Daniel J. Krauss, Esq.
 
Telephone:
212.478.7200
 
Facsimile:
212.478.7400



 (iii)          if to any other Lender or Issuing Bank, to it at its address or
facsimile number set forth in its Administrative Questionnaire.


All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received, (ii) sent by facsimile shall be deemed to have been given
when sent, provided that if not given during normal business hours of the
recipient, such notice or communication shall be deemed to have been given at
the opening of business on the next Business Day of the recipient, or (iii)
delivered through Electronic Systems to the extent provided in paragraph (b)
below shall be effective as provided in such paragraph.


(b)           Notices and other communications to the Lenders hereunder may be
delivered or furnished by Electronic Systems pursuant to procedures approved by
the Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender.  Each of the Administrative Agent and the Borrower
Representative (on behalf of the Loan Parties) may, in its discretion, agree to
accept notices and other communications to it hereunder by Electronic Systems
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.  Unless the
Administrative Agent otherwise proscribes, all such notices and other
communications (i) sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if not given during the normal business
hours of the recipient, such notice or communication shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient, and (ii) posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient, at its e-mail
address as described in the foregoing clause (i), of notification that such
notice or communication is available and identifying the website address
therefor; provided that, for both clauses (i) and (ii) above, if such notice,
e-mail or other communication is not sent during the normal business hours of
the recipient, such notice or communication shall be deemed to have been sent at
the opening of business on the next Business Day of the recipient.
 
96

--------------------------------------------------------------------------------

(c)           Any party hereto may change its address, facsimile number or
e-mail address for notices and other communications hereunder by notice to the
other parties hereto.


(d)           Electronic Systems.


(i)            Each Loan Party agrees that the Administrative Agent may, but
shall not be obligated to, make Communications (as defined below) available to
the Issuing Bank and the other Lenders by posting the Communications on Debt
Domain, Intralinks, Syndtrak, ClearPar or a substantially similar Electronic
System.


(ii)           Any Electronic System used by the Administrative Agent is
provided “as is” and “as available.”  The Agent Parties (as defined below) do
not warrant the adequacy of such Electronic Systems and expressly disclaim
liability for errors or omissions in the Communications.  No warranty of any
kind, express, implied or statutory, including any warranty of merchantability,
fitness for a particular purpose, non-infringement of third-party rights or
freedom from viruses or other code defects, is made by any Agent Party in
connection with the Communications or any Electronic System.  In no event shall
the Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Loan Parties, any Lender, the Issuing Bank
or any other Person or entity for damages of any kind, including direct or
indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise) arising out of any Loan Party’s or the
Administrative Agent’s transmission of communications through an Electronic
System.


Section 9.02.          Waivers; Amendments.
 
(a)           No failure or delay by Administrative Agent, an Issuing Bank or
any Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power.  The rights and remedies of
the Administrative Agent, the Issuing Bank and the Lenders hereunder and under
any other Loan Document are cumulative and are not exclusive of any rights or
remedies that they would otherwise have.  No waiver of any provision of any Loan
Document or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given.  Without limiting the generality
of the foregoing, the making of a Loan or issuance of a Letter of Credit shall
not be construed as a waiver of any Default, regardless of whether
Administrative Agent, any Lender or the Issuing Bank may have had notice or
knowledge of such Default at the time.
 
97

--------------------------------------------------------------------------------

(a)           Except as provided in the first sentence of Section 2.09(f) (with
respect to any commitment increase), neither this Agreement nor any other Loan
Document nor any provision hereof or thereof may be waived, amended or modified
except (i) in the case of this Agreement, pursuant to an agreement or agreements
in writing entered into by the Borrowers and the Required Lenders or, (ii) in
the case of any other Loan Document, pursuant to an agreement or agreements in
writing entered into by the Administrative Agent and the Loan Party or Loan
Parties that are parties thereto, in each case with the consent of the Required
Lenders; provided that no such agreement shall (i) increase the Commitment of
any Lender without the written consent of such Lender (including any such Lender
that is a Defaulting Lender), provided that the Administrative Agent may make
Protective Advances as set forth in Section 2.04, (ii) reduce or forgive the
principal amount of any Loan or LC Disbursement or reduce the rate of interest
thereon, or reduce or forgive any interest or fees payable hereunder, without
the written consent of each Lender (including any such Lender that is a
Defaulting Lender) directly affected thereby, (iii) postpone any scheduled date
of payment of the principal amount of any Loan or LC Disbursement, or any date
for the payment of any interest, fees or other Obligations payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender (including any such Lender that is a Defaulting Lender) directly
affected thereby, (iv) change Section 2.18(b) or (d) in a manner that would
alter the manner in which payments are shared, without the written consent of
each Lender (other than any Defaulting Lender), (v) increase the advance rates
set forth in the definition of Borrowing Base or add new categories of eligible
assets, without the written consent of each Lender (other than any Defaulting
Lender), (vi) change any of the provisions of this Section or the definition of
“Required Lenders” or any other provision of any Loan Document specifying the
number or percentage of Lenders (or Lenders of any Class) required to waive,
amend or modify any rights thereunder or make any determination or grant any
consent thereunder, without the written consent of each Lender (other than any
Defaulting Lender) directly affected thereby, (vii) change Section 2.20, without
the consent of each Lender (other than any Defaulting Lender), (viii) release
any Loan Guarantor from its obligation under its Loan Guaranty (except as
otherwise permitted herein or in the other Loan Documents), without the written
consent of each Lender (other than any Defaulting Lender), or (ix) except as
provided in clause (c) of this Section or in any Collateral Document, release
all or substantially all of the Collateral, without the written consent of each
Lender (other than any Defaulting Lender); provided further that no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent, the Issuing Bank or the Swingline Lender hereunder without
the prior written consent of the Administrative Agent, the Issuing Bank or the
Swingline Lender, as the case may be (it being understood that any amendment to
Section 2.20 shall require the consent of the Administrative Agent, the Issuing
Bank and the Swingline Lender).  The Administrative Agent may also amend the
Commitment Schedule to reflect assignments entered into pursuant to Section
9.04.  Any amendment, waiver or other modification of this Agreement or any
other Loan Document that by its terms affects the rights or duties under this
Agreement of the Lenders of one or more Classes (but not the Lenders of any
other Class), may be effected by an agreement or agreements in writing entered
into by the Borrower and the requisite number or percentage in interest of each
affected Class of Lenders that would be required to consent thereto under this
Section if such Class of Lenders were the only Class of Lenders hereunder at the
time.
                                     
(b)           The Lenders hereby irrevocably authorize the Administrative Agent,
at their option and in their sole discretion, to release any Liens granted to
the Administrative Agent by the Loan Parties on any Collateral (i) upon the
termination of the all Commitments, payment and satisfaction in full in cash of
all Secured Obligations (other than Unliquidated Obligations), and the cash
collateralization of all undrawn Letters of Credit in an amount equal to 105% of
the stated amount of each thereof in a manner satisfactory to each affected
Lender, (ii) constituting property being sold or disposed of if the Loan Party
disposing of such property certifies to the Administrative Agent that the sale
or disposition is made in compliance with the terms of this Agreement (and
Administrative Agent may rely conclusively on any such certificate, without
further inquiry), (iii) constituting property leased to a Loan Party under a
lease which has expired or been terminated in a transaction permitted under this
Agreement, or (iv) as required to effect any sale or other disposition of such
Collateral in connection with any exercise of remedies of the Administrative
Agent and the Lenders pursuant to Article VII.  Except as provided in the
preceding sentence, the Administrative Agent will not release any Liens on
Collateral without the prior written authorization of the Required Lenders;
provided that, the Administrative Agent may in their discretion, release their
Liens on Collateral valued in the aggregate not in excess of $2,500,000 during
any calendar year without the prior written authorization of the Required
Lenders (it being agreed that the Administrative Agent may rely conclusively on
one or more certificates of the Borrowers as to the value of any Collateral to
be so released, without further inquiry).  Any such release shall not in any
manner discharge, affect, or impair the Secured Obligations or any Liens (other
than those expressly being released) upon (or obligations of the Loan Parties in
respect of) all interests retained by the Loan Parties, including the proceeds
of any sale, all of which shall continue to constitute part of the Collateral. 
Any execution and delivery by the Administrative Agent of documents in
connection with any such release shall be without recourse to or warranty by the
Administrative Agent.
 
98

--------------------------------------------------------------------------------

(c)           If, in connection with any proposed amendment, waiver or consent
requiring the consent of “each Lender” or “each Lender affected thereby,” the
consent of the Required Lenders is obtained, but the consent of other necessary
Lenders is not obtained (any such Lender whose consent is necessary but not
obtained being referred to herein as a “Non-Consenting Lender”), then Borrower
Representative may elect to replace a Non-Consenting Lender as a Lender party to
this Agreement, provided that, concurrently with such replacement, (i) another
bank or other entity which is reasonably satisfactory to the Borrower
Representatives and the Administrative Agent shall agree, as of such date, to
purchase for cash the Loans and other Obligations due to the Non-Consenting
Lender pursuant to an Assignment and Assumption and to become a Lender for all
purposes under this Agreement and to assume all obligations of the
Non-Consenting Lender to be terminated as of such date and to comply with the
requirements of clause (b) of Section 9.04, and (ii) the Borrowers shall pay to
such Non-Consenting Lender in same day funds on the day of such replacement (1)
all interest, fees and other amounts then accrued but unpaid to such
Non-Consenting Lender by the Borrowers hereunder to and including the date of
termination, including without limitation payments due to such Non-Consenting
Lender under Sections 2.15 and 2.17, and (2) an amount, if any, equal to the
payment which would have been due to such Lender on the day of such replacement
under Section 2.16 had the Loans of such Non-Consenting Lender been prepaid on
such date rather than sold to the replacement Lender.


(d)           Notwithstanding anything to the contrary herein the Administrative
Agent may, with the consent of the Borrower Representative only, amend, modify
or supplement this Agreement or any of the other Loan Documents to cure any
ambiguity, omission, mistake, defect or inconsistency.


Section 9.03.          Expenses; Indemnity; Damage Waiver.
 
(a)           The Loan Parties shall, jointly and severally, pay all (i)
reasonable out of pocket expenses incurred by the Administrative Agent and its
Affiliates, including the reasonable and documented fees, charges and
disbursements of counsel for the Administrative Agent, in connection with the
syndication and distribution (including, without limitation, via the internet or
through an Electronic System) of the credit facilities provided for herein, the
preparation and administration of the Loan Documents and any amendments,
modifications or waivers of the provisions of the Loan Documents (whether or not
the transactions contemplated hereby or thereby shall be consummated), (ii)
reasonable out-of-pocket expenses incurred by the Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) out-of-pocket expenses incurred by
the Administrative Agent, the Issuing Bank or any Lender, including the fees,
charges and disbursements of any counsel for the Administrative Agent, the
Issuing Bank or any Lender, in connection with the enforcement, collection or
protection of its rights in connection with the Loan Documents, including its
rights under this Section, or in connection with the Loans made or Letters of
Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.  Expenses being reimbursed by the Loan Parties under this
Section include, without limiting the generality of the foregoing, fees, costs
and expenses incurred in connection with:


(i)            appraisals and insurance reviews;


(ii)           field examinations and the preparation of Reports based on the
fees charged by a third party retained by Administrative Agent or the internally
allocated fees for each Person employed by Administrative Agent with respect to
each field examination;
 
99

--------------------------------------------------------------------------------

(iii)          background checks regarding senior management and/or key
investors, as deemed necessary or appropriate in the sole discretion of the
Administrative Agent;


(iv)          Taxes, fees and other charges for (A) lien and title searches and
title insurance and (B) recording the Mortgages, filing financing statements and
continuations, and other actions to perfect, protect, and continue the
Administrative Agent’s Liens;


(v)           sums paid or incurred to take any action required of any Loan
Party under the Loan Documents that such Loan Party fails to pay or take; and


(vi)          forwarding loan proceeds, collecting checks and other items of
payment, and establishing and maintaining the accounts and lock boxes, and costs
and expenses of preserving and protecting the Collateral.


All of the foregoing fees, costs and expenses may be charged to the Borrowers as
Revolving Loans or to another deposit account, all as described in Section
2.18(c). The Lenders and the Administrative Agent each agree to be responsive to
inquiries of the Borrowers regarding any such fees.


(b)           The Loan Parties shall, jointly and severally, indemnify the
Administrative Agent, the Issuing Bank and each Lender, and each Related Party
of any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, penalties, incremental taxes, liabilities and related expenses,
including the reasonable and documented fees, charges and disbursements of any
counsel for any Indemnitee, incurred by or asserted against any Indemnitee
arising out of, in connection with, or as a result of (i) the execution or
delivery of the Loan Documents or any agreement or instrument contemplated
thereby, the performance by the parties hereto of their respective obligations
thereunder or the consummation of the Transactions or any other transactions
contemplated hereby, (ii) any Loan or Letter of Credit or the use of the
proceeds therefrom (including any refusal by the Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or Release of Hazardous Materials
on or from any property owned or operated by a Loan Party or a Subsidiary, or
any Environmental Liability related in any way to a Loan Party or a Subsidiary,
(iv) the failure of a Loan Party to deliver to the Administrative Agent the
required receipts or other required documentary evidence with respect to a
payment made by a Loan Party for Taxes pursuant to Section 2.17, or (v) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether or not such claim, litigation, investigation or
proceeding is brought by any Loan Party or their respective equity holders,
Affiliates, creditors or any other third Person and whether based on contract,
tort or any other theory and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, penalties,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and non-appealable judgment to have resulted from the
gross negligence or willful misconduct of such Indemnitee.  This Section 9.03(b)
shall not apply with respect to Taxes other than any Taxes that represent losses
or damages arising from any non-Tax claim.  The Lenders and the Administrative
Agent each agree to be responsive to inquiries of the Borrowers regarding any
such fees.


(c)           To the extent that any Loan Party fails to pay any amount required
to be paid by it to the Administrative Agent (or any sub-agent thereof), the
Swingline Lender or the Issuing Bank (or any Related Party of any of the
foregoing) under paragraph (a) or (b) of this Section, each Lender severally
agrees to pay to the Administrative Agent, the Swingline Lender or the Issuing
Bank (or any Related Party of any of the foregoing), as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount (it
being understood that the Loan Parties’ failure to pay any such amount shall not
relieve any Loan Party of any default in the payment thereof); provided that the
unreimbursed expense or indemnified loss, claim, damage, penalty, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent, the Swingline Lender or the Issuing Bank in its capacity
as such.
 
100

--------------------------------------------------------------------------------

(d)           To the extent permitted by applicable law, no Loan Party shall
assert, and each Loan Party hereby waives, any claim against any Indemnitee (i)
for any damages arising from the use by others of information or other materials
obtained through telecommunications, electronic or other information
transmission systems (including the Internet) or (ii) on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof; provided that, nothing in this paragraph (d)
shall relieve any Loan Party of any obligation it may have to indemnify an
Indemnitee against special, indirect, consequential or punitive damages asserted
against such Indemnitee by a third party.


(e)           All amounts due under this Section shall be payable promptly after
written demand therefor.


Section 9.04.          Successors and Assigns.
 
(a)          The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that (i) no Borrower may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by any Borrower without
such consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section.  Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby (including any Affiliate of the Issuing
Bank that issues any Letter of Credit), Participants (to the extent provided in
paragraph (c) of this Section) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the Issuing Bank and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.


(b)           (i)           Subject to the conditions set forth in paragraph
(b)(ii) below, any Lender may assign to one or more Persons (other than an
Ineligible Institution) all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment, participations in
Letters of Credit and the Loans at the time owing to it) with the prior written
consent (such consent not to be unreasonably withheld) of:


(A)          the Borrower Representative, provided that the Borrower
Representative shall be deemed to have consented to any such assignment unless
it shall object thereto by written notice to the Administrative Agent within
five (5) Business Days after having received notice thereof, and
provided further that no consent of the Borrower Representative shall be
required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund or, if an Event of Default has occurred and is continuing, any other
assignee; and


(B)          the Administrative Agent, the Issuing Bank and the Swingline
Lender.
 
101

--------------------------------------------------------------------------------

(ii)           Assignments shall be subject to the following additional
conditions:


(A)         except in the case of an assignment to a Lender or an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 unless each of the Borrower Representative and the Administrative
Agent otherwise consent, provided that no such consent of the Borrower
Representative shall be required if an Event of Default has occurred and is
continuing;


(B)          each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement, provided that this clause shall not be construed to prohibit the
assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of one Class of Commitments or Loans;


(C)          the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to a Platform as to which the Administrative Agent and the parties to
the Assignment and Assumption are participants, together with a processing and
recordation fee of $3,500; and


(D)          the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about SYX, the other Loan
Parties and their Related Parties or their respective securities) will be made
available and who may receive such information in accordance with the assignee’s
compliance procedures and applicable laws, including Federal and state
securities laws.


(iii)          Subject to acceptance and recordation in the Register pursuant to
paragraph (d) of this Section, from and after the effective date specified in
each Assignment and Assumption, which effective date shall be at least five
Business Days after the execution and recordation thereof, the assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.15, 2.16, 2.17 and 9.03).  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 9.04 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section.


(iv)          The Administrative Agent, acting for this purpose as a
non-fiduciary agent of the Borrowers, shall maintain at one of its offices a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive, and the Borrowers, the Administrative Agent,
the Issuing Bank and the Lenders shall treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Borrowers, the Issuing Bank
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.
 
102

--------------------------------------------------------------------------------

(v)           Upon its receipt of (x) a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to a Platform  as to which the Administrative Agent and the parties to
the Assignment and Assumption are participants, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register;
provided that if either the assigning Lender or the assignee shall have failed
to make any payment required to be made by it hereunder, the Administrative
Agent shall have no obligation to accept such Assignment and Assumption and
record the information therein in the Register unless and until such payment
shall have been made in full, together with all accrued interest thereon.  No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.


(c)            (i)             Any Lender may, without the consent of the
Borrowers, the Administrative Agent, the Issuing Bank or the Swingline Lender,
sell participations to one or more banks or other entities (a “Participant”)
other than an Ineligible Institution in all or a portion of such Lender’s rights
and obligations under this Agreement (including all or a portion of its
Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged; (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations; and (C) the Borrowers, the Administrative Agent, the Issuing
Bank and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.  Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant.  The Borrowers agree that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17
(subject to the requirements and limitations therein, including the requirements
under Section 2.17(f) and (g) (it being understood that the documentation
required under Section 2.17(f) shall be delivered to the participating Lender
and the information and documentation required under Section 2.17(g) will be
delivered to the Borrowers and the Administrative Agent)) to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section; provided that such Participant (A) agrees to be
subject to the provisions of Sections 2.18 and 2.19 as if it were an assignee
under paragraph (b) of this Section; and (B) shall not be entitled to receive
any greater payment under Section 2.15 or 2.17, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation.


(ii)            Each Lender that sells a participation agrees, at the Borrowers’
request and expense, to use reasonable efforts to cooperate with the Borrowers
to effectuate the provisions of Section 2.19(b) with respect to any
Participant.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.18(c) as though it were a
Lender.  Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrowers, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
this Agreement or any other Loan Document (the “Participant Register”); provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such Commitment, Loan, Letter of Credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.
 
103

--------------------------------------------------------------------------------

(d)           Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.


Section 9.05.          Survival.  All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated.  The provisions of
Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Commitments or the termination of this
Agreement or any other Loan Document or any provision hereof or thereof.
 
Section 9.06.          Counterparts; Integration; Effectiveness; Electronic
Execution. (a)  This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  This Agreement, the other Loan Documents and any separate letter
agreements with respect to fees payable to the Administrative Agent constitute
the entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof.  Except as provided in Section 4.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
 
(b)          Delivery of an executed counterpart of a signature page of this
Agreement by telecopy, emailed pdf. or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Agreement.  The words
“execution,” “signed,” “signature,” “delivery,” and words of like import in or
relating to any document to be signed in connection with this Agreement and the
transactions contemplated hereby or thereby shall be deemed to include
Electronic Signatures, deliveries or the keeping of records in electronic form,
each of which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that nothing herein shall require the Administrative
Agent to accept electronic signatures in any form or format without its prior
written consent
 
104

--------------------------------------------------------------------------------

Section 9.07.          Severability.  Any provision of any Loan Document held to
be invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
 
Section 9.08.          Right of Setoff.  If an Event of Default shall have
occurred and be continuing, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other obligations at any time
owing by such Lender or Affiliate to or for the credit or the account of any
Loan Party against any of and all the Secured Obligations held by such Lender,
irrespective of whether or not such Lender shall have made any demand under the
Loan Documents and although such obligations may be unmatured.  The applicable
Lender shall notify the Borrower Representative and the Administrative Agent of
such set-off or application, provided that any failure to give or any delay in
giving such notice shall not affect the validity of any such set-off or
application under this Section.  The rights of each Lender under this Section
are in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.
 
Section 9.09.          Governing Law; Jurisdiction; Consent to Service of
Process.
 
(a)           THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER THAN THOSE
CONTAINING A CONTRARY EXPRESS CHOICE OF LAW PROVISION) SHALL BE GOVERNED BY
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, BUT GIVING
EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.


(b)           Each Loan Party hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of any U.S. Federal
court or the Supreme Court of the State of New York sitting in New York County
and of the United States District Court of the Southern District of New York,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to any Loan Document, or for recognition or enforcement of
any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court.  Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Agreement or any other Loan Document shall
affect any right that Administrative Agent, an Issuing Bank or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Loan Document against any Loan Party or its properties in the courts
of any jurisdiction.


(c)           Each Loan Party hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section.  Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
 
105

--------------------------------------------------------------------------------

(d)           Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01.  Nothing in this
Agreement or any other Loan Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.


Section 9.10.         WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.
 
Section 9.11.          Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
 
Section 9.12.          Confidentiality.  Each of the Administrative Agent, the
Issuing Bank and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any Governmental Authority
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners), (c) to the extent required by any Requirement of Law
or by any subpoena or similar legal process, (d) to any other party to this
Agreement, (e) in connection with the exercise of any remedies under this
Agreement or any other Loan Document or any suit, action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Loan Parties and their obligations, (g) with the consent of the Borrower
Representative or (h) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section or (ii) becomes
available to the Administrative Agent, the Issuing Bank or any Lender on a
non-confidential basis from a source other than the Borrowers.  For the purposes
of this Section, “Information” means all information received from the Borrowers
relating to the Borrowers or their business, other than any such information
that is available to the Administrative Agent, the Issuing Bank or any Lender on
a non-confidential basis prior to disclosure by the Borrowers and other than
information pertaining to this Agreement provided by arrangers to data service
providers, including league table providers, that serve the lending industry;
provided that, in the case of information received from the Borrowers after the
date hereof, such information is clearly identified at the time of delivery as
confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
 
106

--------------------------------------------------------------------------------

EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12 FURNISHED
TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING SYX AND ITS AFFILIATES, THE OTHER LOAN PARTIES AND  THEIR RELATED
PARTIES OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED
COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND
THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES
LAWS.


ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWERS OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT SYX, THE LOAN PARTIES AND THEIR
RELATED PARTIES OR THEIR RESPECTIVE SECURITIES.  ACCORDINGLY, EACH LENDER
REPRESENTS TO THE BORROWERS AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED
IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION
THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS
COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES
LAWS.


Section 9.13.          Several Obligations; Nonreliance; Violation of Law.  The
respective obligations of the Lenders hereunder are several and not joint and
the failure of any Lender to make any Loan or perform any of its obligations
hereunder shall not relieve any other Lender from any of its obligations
hereunder.  Each Lender hereby represents that it is not relying on or looking
to any margin stock (as defined in Regulation U of the Board) for the repayment
of the Borrowings provided for herein.  Anything contained in this Agreement to
the contrary notwithstanding, neither the Issuing Bank nor any Lender shall be
obligated to extend credit to the Borrowers in violation of any Requirement of
Law.
 
Section 9.14.          USA PATRIOT Act.  Each Lender that is subject to the
requirements of the USA PATRIOT Act hereby notifies each Loan Party that
pursuant to the requirements of the USA PATRIOT Act, it is required to obtain,
verify and record information that identifies such Loan Party, which information
includes the name and address of such Loan Party and other information that will
allow such Lender to identify such Loan Party in accordance with the USA PATRIOT
Act.
 
Section 9.15.          Disclosure.  Each Loan Party and each Lender hereby
acknowledges and agrees that the Administrative Agent and/or its Affiliates from
time to time may hold investments in, make other loans to or have other
relationships with any of the Loan Parties and their respective Affiliates.
 
Section 9.16.          Appointment for Perfection.  Each Lender hereby appoints
each other Lender as its agent for the purpose of perfecting Liens, for the
benefit of the Administrative Agent and the Lenders, in assets which, in
accordance with Article 9 of the UCC or any other applicable law can be
perfected only by possession.  Should any Lender (other than the Administrative
Agent) obtain possession of any such Collateral, such Lender shall notify the
Administrative Agent thereof, and, promptly upon the Administrative Agent’s
request therefor shall deliver such Collateral to the Administrative Agent or
otherwise deal with such Collateral in accordance with the Administrative
Agent’s instructions.
 
107

--------------------------------------------------------------------------------

Section 9.17.          Interest Rate Limitation.  Notwithstanding anything
herein to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts which are treated as interest
on such Loan under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate the date of repayment,
shall have been received by such Lender.
 
Section 9.18.          Marketing Consent. The Loan Parties hereby authorize
JPMCB and its affiliates (including without limitation J.P. Morgan Securities
LLC) (collectively, the “JPMCB Parties”), at their respective sole expense, but
without any prior approval by the Loan Parties, to publish such tombstones and
give such other publicity to this Agreement as each may from time to time
determine in its sole discretion.  The foregoing authorization shall remain in
effect unless and until the Borrower Representative notifies JPMCB in writing
that such authorization is revoked.
 
Section 9.19.          Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:
 
(a)           the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and


(b)           the effects of any Bail-In Action on any such liability,
including, if applicable:


(i)            a reduction in full or in part or cancellation of any such
liability;


(ii)           a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or


(iii)          the variation of the terms of such liability in connection with
the exercise of the write-down and conversion powers of any EEA Resolution
Authority.
 
108

--------------------------------------------------------------------------------

ARTICLE X.


Loan Guaranty


Section 10.01.        Guaranty.  Each Loan Guarantor (other than those that have
delivered a separate Guaranty) hereby agrees that it is jointly and severally
liable for, and, as primary obligor and not merely as surety, absolutely,
unconditionally and irrevocably guarantees to the Secured Parties the prompt
payment when due, whether at stated maturity, upon acceleration or otherwise,
and at all times thereafter, of the Secured Obligations and all costs and
expenses including, without limitation, all court costs and attorneys’ and
paralegals’ fees (including allocated costs of in-house counsel and paralegals)
and expenses paid or incurred by Administrative Agent, the Issuing Bank and the
Lenders in endeavoring to collect all or any part of the Secured Obligations
from, or in prosecuting any action against, any Borrower, any Loan Guarantor or
any other guarantor of all or any part of the Secured Obligations (such costs
and expenses, together with the Secured Obligations, collectively the
“Guaranteed Obligations”; provided, however, that the definition of “Guaranteed
Obligations” shall not create any guarantee by any Loan Guarantor of (or grant
of security interest by any Loan Guarantor to support, as applicable) any
Excluded Swap Obligations of such Loan Guarantor for purposes of determining any
obligations of any Loan Guarantor).  Each Loan Guarantor further agrees that the
Guaranteed Obligations may be extended or renewed in whole or in part without
notice to or further assent from it, and that it remains bound upon its
guarantee notwithstanding any such extension or renewal.  All terms of this Loan
Guaranty apply to and may be enforced by Administrative Agent on behalf of any
Lender, any domestic or foreign branch or Affiliate of any Lender that extended
any portion of the Guaranteed Obligations.
 
Section 10.02.        Guaranty of Payment.  This Loan Guaranty is a guaranty of
payment and not of collection.  Each Loan Guarantor waives any right to require
Administrative Agent, the Issuing Bank or any Lender to sue any Borrower, any
Loan Guarantor, any other guarantor, or any other Person obligated for all or
any part of the Guaranteed Obligations (each, an “Obligated Party”), or
otherwise to enforce its payment against any collateral securing all or any part
of the Guaranteed Obligations.
 
Section 10.03.        No Discharge or Diminishment of Loan Guaranty.
 
(a)           Except as otherwise provided for herein, the obligations of each
Loan Guarantor hereunder are unconditional and absolute and not subject to any
reduction, limitation, impairment or termination for any reason (other than the
indefeasible payment in full in cash of the Guaranteed Obligations), including:
(i) any claim of waiver, release, extension, renewal, settlement, surrender,
alteration, or compromise of any of the Guaranteed Obligations, by operation of
law or otherwise; (ii) any change in the corporate existence, structure or
ownership of any of the any Borrower or any other Obligated Party liable for any
of the Guaranteed Obligations; (iii) any insolvency, bankruptcy, reorganization
or other similar proceeding affecting any Obligated Party, or their assets or
any resulting release or discharge of any obligation of any Obligated Party; or
(iv) the existence of any claim, setoff or other rights which any Loan Guarantor
may have at any time against any Obligated Party, Administrative Agent, the
Issuing Bank, any Lender, or any other Person, whether in connection herewith or
in any unrelated transactions.


(b)           The obligations of each Loan Guarantor hereunder are not subject
to any defense or setoff, counterclaim, recoupment, or termination whatsoever by
reason of the invalidity, illegality, or unenforceability of any of the
Guaranteed Obligations or otherwise, or any provision of applicable law or
regulation purporting to prohibit payment by any Obligated Party, of the
Guaranteed Obligations or any part thereof.


(c)           Further, the obligations of any Loan Guarantor hereunder are not
discharged or impaired or otherwise affected by: (i) the failure of
Administrative Agent, the Issuing Bank or any Lender to assert any claim or
demand or to enforce any remedy with respect to all or any part of the
Guaranteed Obligations; (ii) any waiver or modification of or supplement to any
provision of any agreement relating to the Guaranteed Obligations; (iii) any
release, non-perfection, or invalidity of any indirect or direct security for
the obligations of any Borrower for all or any part of the Guaranteed
Obligations or any obligations of any other Obligated Party liable for any of
the Guaranteed Obligations; (iv) any action or failure to act by Administrative
Agent, the Issuing Bank or any Lender with respect to any collateral securing
any part of the Guaranteed Obligations; or (v) any default, failure or delay,
willful or otherwise, in the payment or performance of any of the Guaranteed
Obligations, or any other circumstance, act, omission or delay that might in any
manner or to any extent vary the risk of such Loan Guarantor or that would
otherwise operate as a discharge of any Loan Guarantor as a matter of law or
equity (other than the indefeasible payment in full in cash of the Guaranteed
Obligations).
 
109

--------------------------------------------------------------------------------

Section 10.04.        Defenses Waived.  To the fullest extent permitted by
applicable law, each Loan Guarantor hereby waives any defense based on or
arising out of any defense of any Borrower or any Loan Guarantor or the
unenforceability of all or any part of the Guaranteed Obligations from any
cause, or the cessation from any cause of the liability of any Borrower or any
Loan Guarantor or any other Obligated Party, other than the indefeasible payment
in full in cash of the Guaranteed Obligations.  Without limiting the generality
of the foregoing, each Loan Guarantor irrevocably waives acceptance hereof,
presentment, demand, protest and, to the fullest extent permitted by law, any
notice not provided for herein, as well as any requirement that at any time any
action be taken by any Person against any Obligated Party, or any other Person. 
Each Loan Guarantor confirms that it is not a surety under any state law and
shall not raise any such law as a defense to its obligations hereunder. 
Administrative Agent may, at its election, foreclose on any Collateral held by
it by one or more judicial or nonjudicial sales, accept an assignment of any
such Collateral in lieu of foreclosure or otherwise act or fail to act with
respect to any collateral securing all or a part of the Guaranteed Obligations,
compromise or adjust any part of the Guaranteed Obligations, make any other
accommodation with any Obligated Party or exercise any other right or remedy
available to it against any Obligated Party, without affecting or impairing in
any way the liability of such Loan Guarantor under this Loan Guaranty except to
the extent the Guaranteed Obligations have been fully and indefeasibly paid in
cash.  To the fullest extent permitted by applicable law, each Loan Guarantor
waives any defense arising out of any such election even though that election
may operate, pursuant to applicable law, to impair or extinguish any right of
reimbursement or subrogation or other right or remedy of any Loan Guarantor
against any Obligated Party or any security.
 
Section 10.05.        Rights of Subrogation.  No Loan Guarantor will assert any
right, claim or cause of action, including, without limitation, a claim of
subrogation, contribution or indemnification that it has against any Obligated
Party, or any collateral, until the Loan Parties and the Loan Guarantors have
fully performed all their obligations to the Administrative Agent, the Issuing
Bank and the Lenders.
 
Section 10.06.        Reinstatement; Stay of Acceleration.  If at any time any
payment of any portion of the Guaranteed Obligations (including a payment
effected through exercise of a right of setoff) is rescinded, or must otherwise
be restored or returned upon the insolvency, bankruptcy or reorganization of any
Borrower or otherwise (including pursuant to any settlement entered into by a
Secured Party in its discretion), each Loan Guarantor’s obligations under this
Loan Guaranty with respect to that payment shall be reinstated at such time as
though the payment had not been made and whether or not the Administrative
Agent, the Issuing Bank and the Lenders are in possession of this Loan
Guaranty.  If acceleration of the time for payment of any of the Guaranteed
Obligations is stayed upon the insolvency, bankruptcy or reorganization of any
Borrower, all such amounts otherwise subject to acceleration under the terms of
any agreement relating to the Guaranteed Obligations shall nonetheless be
payable by the Loan Guarantors forthwith on demand by the Administrative Agent.
 
Section 10.07.        Information.  Each Loan Guarantor assumes all
responsibility for being and keeping itself informed of the Borrowers’ financial
condition and assets, and of all other circumstances bearing upon the risk of
nonpayment of the Guaranteed Obligations and the nature, scope and extent of the
risks that each Loan Guarantor assumes and incurs under this Loan Guaranty, and
agrees that none of the Administrative Agent, the Issuing Bank or any Lender
shall have any duty to advise any Loan Guarantor of information known to it
regarding those circumstances or risks.
 

--------------------------------------------------------------------------------

Section 10.08.        Termination.  Each of the Lenders and the Issuing Bank may
continue to make loans or extend credit to the Borrowers based on this Loan
Guaranty until five (5) days after it receives written notice of termination
from any Loan Guarantor.  Notwithstanding receipt of any such notice, each Loan
Guarantor will continue to be liable to the Lenders for any Guaranteed
Obligations created, assumed or committed to prior to the fifth day after
receipt of the notice, and all subsequent renewals, extensions, modifications
and amendments with respect to, or substitutions for, all or any part of such
Guaranteed Obligations.  Nothing in this Section 10.08 shall be deemed to
constitute a waiver of, or eliminate, limit, reduce or otherwise impair any
rights or remedies the Administrative Agent or any Lender may have in respect
of, any Default or Event of Default that shall exist under Article VII hereof as
a result of any such notice of termination.
 
Section 10.09.        Taxes.  Each payment of the Guaranteed Obligations will be
made by each Loan Guarantor without withholding for any Taxes, unless such
withholding is required by law.  If any Loan Guarantor determines, in its sole
discretion exercised in good faith, that it is so required to withhold Taxes,
then such Loan Guarantor may so withhold and shall timely pay the full amount of
withheld Taxes to the relevant Governmental Authority in accordance with
applicable law.  If such Taxes are Indemnified Taxes, then the amount payable by
such Loan Guarantor shall be increased as necessary so that, net of such
withholding (including such withholding applicable to additional amounts payable
under this Section), the Administrative Agent, Lender or Issuing Bank (as the
case may be) receives the amount it would have received had no such withholding
been made.
 
Section 10.10.        Maximum Liability.  Notwithstanding any other provision of
this Loan Guaranty, the amount guaranteed by each Loan Guarantor hereunder shall
be limited to the extent, if any, required so that its obligations hereunder
shall not be subject to avoidance under Section 548 of the Bankruptcy Code or
under any applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent
Conveyance Act or similar statute or common law.  In determining the
limitations, if any, on the amount of any Loan Guarantor’s obligations hereunder
pursuant to the preceding sentence, it is the intention of the parties hereto
that any rights of subrogation, indemnification or contribution which such Loan
Guarantor may have under this Loan Guaranty, any other agreement or applicable
law shall be taken into account.
 
Section 10.11.        Contribution.
 
(a)           To the extent that any Loan Guarantor shall make a payment under
this Loan Guaranty (a “Guarantor Payment”) which, taking into account all other
Guarantor Payments then previously or concurrently made by any other Loan
Guarantor, exceeds the amount which otherwise would have been paid by or
attributable to such Loan Guarantor if each Loan Guarantor had paid the
aggregate Guaranteed Obligations satisfied by such Guarantor Payment in the same
proportion as such Loan Guarantor’s “Allocable Amount” (as defined below) (as
determined immediately prior to such Guarantor Payment) bore to the aggregate
Allocable Amounts of each of the Loan Guarantors as determined immediately prior
to the making of such Guarantor Payment, then, following indefeasible payment in
full in cash of the Guarantor Payment and the Guaranteed Obligations (other than
Unliquidated Obligations that have not yet arisen), and all Commitments and
Letters of Credit have terminated or expired or, in the case of all Letters of
Credit, are fully collateralized on terms reasonably acceptable to the
Administrative Agent and the Issuing Bank, and this Agreement, the Swap
Agreement Obligations and the Banking Services Obligations have terminated, such
Loan Guarantor shall be entitled to receive contribution and indemnification
payments from, and be reimbursed by, each other Loan Guarantor for the amount of
such excess, pro rata based upon their respective Allocable Amounts in effect
immediately prior to such Guarantor Payment.


111

--------------------------------------------------------------------------------

(b)           As of any date of determination, the “Allocable Amount” of any
Loan Guarantor shall be equal to the excess of the fair saleable value of the
property of such Loan Guarantor over the total liabilities of such Loan
Guarantor (including the maximum amount reasonably expected to become due in
respect of contingent liabilities, calculated, without duplication, assuming
each other Loan Guarantor that is also liable for such contingent liability pays
its ratable share thereof), giving effect to all payments made by other Loan
Guarantors as of such date in a manner to maximize the amount of such
contributions.


(c)           This Section 10.11 is intended only to define the relative rights
of the Loan Guarantors, and nothing set forth in this Section 10.11 is intended
to or shall impair the obligations of the Loan Guarantors, jointly and
severally, to pay any amounts as and when the same shall become due and payable
in accordance with the terms of this Loan Guaranty.


(d)           The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Loan Guarantor or Loan
Guarantors to which such contribution and indemnification is owing.


(e)          The rights of the indemnifying Loan Guarantors against other Loan
Guarantors under this Section 10.11 shall be exercisable upon the full and
indefeasible payment of the Guaranteed Obligations in cash (other than
Unliquidated Obligations that have not yet arisen) and the termination or expiry
(or, in the case of all Letters of Credit, full cash collateralization), on
terms reasonably acceptable to the Administrative Agent and the Issuing Bank, of
the Commitments and all Letters of Credit issued hereunder and the termination
of this Agreement, the Swap Agreement Obligations and the Banking Services
Obligations.


Section 10.12.          Liability Cumulative.  The liability of each Loan Party
as a Loan Guarantor under this Article X is in addition to and shall be
cumulative with all liabilities of each Loan Party to the Administrative Agent,
the Issuing Bank and the Lenders under this Agreement and the other Loan
Documents to which such Loan Party is a party or in respect of any obligations
or liabilities of the other Loan Parties, without any limitation as to amount,
unless the instrument or agreement evidencing or creating such other liability
specifically provides to the contrary.
 
Section 10.13.          Keepwell.  Each Qualified ECP Guarantor hereby jointly
and severally absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support as may be needed from time to time by each other
Loan Party to honor all of its obligations under this Guarantee in respect of a
Swap Obligation (provided, however, that each Qualified ECP Guarantor shall only
be liable under this Section 10.13 for the maximum amount of such liability that
can be hereby incurred without rendering its obligations under this Section
10.13 or otherwise under this Loan Guaranty voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount).  Except as otherwise provided herein, the obligations of each
Qualified ECP Guarantor under this Section 10.13 shall remain in full force and
effect until the termination of all Swap Obligations.  Each Qualified ECP
Guarantor intends that this Section 10.13 constitute, and this Section 10.13
shall be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.
 
112

--------------------------------------------------------------------------------

ARTICLE XI.


The Borrower Representative


Section 11.01.        Appointment; Nature of Relationship .  SYX is hereby
appointed by each of the Borrowers as its contractual representative (herein
referred to as the “Borrower Representative”) hereunder and under each other
Loan Document, and each of the Borrowers irrevocably authorizes the Borrower
Representative to act as the contractual representative of such Borrower with
the rights and duties expressly set forth herein and in the other Loan
Documents.  The Borrower Representative agrees to act as such contractual
representative upon the express conditions contained in this Article XI. 
Additionally, the Borrowers hereby appoint the Borrower Representative as their
agent to receive all of the proceeds of the Loans in the Funding Account(s), at
which time the Borrower Representative shall promptly disburse such Loans to the
appropriate Borrower(s), provided that, in the case of a Revolving Loan, such
amount shall not exceed the Borrowing Base Availability.  The Administrative
Agent and the Lenders, and their respective officers, directors, agents or
employees, shall not be liable to the Borrower Representative or any Borrower
for any action taken or omitted to be taken by the Borrower Representative or
the Borrowers pursuant to this Section 11.01.


Section 11.02.        Powers.  The Borrower Representative shall have and may
exercise such powers under the Loan Documents as are specifically delegated to
the Borrower Representative by the terms of each thereof, together with such
powers as are reasonably incidental thereto.  Borrower Representative shall have
no implied duties to the Borrowers, or any obligation to the Lenders to take any
action thereunder except any action specifically provided by the Loan Documents
to be taken by the Borrower Representative.
 
Section 11.03.        Employment of Agents.  The Borrower Representative may
execute any of its duties as the Borrower Representative hereunder and under any
other Loan Document by or through authorized officers.
 
Section 11.04.        Notices.  Each Borrower shall immediately notify the
Borrower Representative of the occurrence of any Event of Default hereunder
referring to this Agreement describing such Event of Default and stating that
such notice is a “notice of default.”  In the event that the Borrower
Representative receives such a notice, the Borrower Representative shall give
prompt notice thereof to the Administrative Agent and the Lenders.  Any notice
provided to the Borrower Representative hereunder shall constitute notice to
each Borrower on the date received by the Borrower Representative.
 
Section 11.05.        Successor Borrower Representative.  Upon the prior written
consent of the Administrative Agent, the Borrower Representative may resign at
any time, such resignation to be effective upon the appointment of a successor
Borrower Representative.  The Administrative Agent shall give prompt written
notice of such resignation to the Lenders.
 
Section 11.06.       Execution of Loan Documents; Borrowing Base Certificate. 
The Borrowers hereby empower and authorize the Borrower Representative, on
behalf of the Borrowers, to execute and deliver to the Administrative Agent and
the Lenders the Loan Documents and all related agreements, certificates,
documents, or instruments as shall be necessary or appropriate to effect the
purposes of the Loan Documents, including without limitation, the Borrowing Base
Certificates and the Compliance Certificates.  Each Borrower agrees that any
action taken by the Borrower Representative or the Borrowers in accordance with
the terms of this Agreement or the other Loan Documents, and the exercise by the
Borrower Representative of its powers set forth therein or herein, together with
such other powers that are reasonably incidental thereto, shall be binding upon
all of the Borrowers.
 
Section 11.07.        Reporting.  Each Borrower hereby agrees that such Borrower
shall furnish promptly after each fiscal month to the Borrower Representative a
copy of its Borrowing Base Certificate and any other certificate or report
required hereunder or requested by the Borrower Representative on which the
Borrower Representative shall rely to prepare the Borrowing Base Certificates
and Compliance Certificates required pursuant to the provisions of this
Agreement.
 
(Signature Pages Follow)
 
113

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.



 
“BORROWERS”
     
SYSTEMAX INC.
     
By:
/s/ Lawrence Reinhold
 
Name:
 
Lawrence Reinhold
 
Title:
 
Chief Executive Officer and Chief Financial  Officer
       
GLOBAL EQUIPMENT COMPANY INC.
       
By:
/s/ Lawrence Reinhold
 
Name:
 
Lawrence Reinhold
 
Title:
 
Vice President
       
NEXEL INDUSTRIES, INC.
 
GLOBAL INDUSTRIAL DISTRIBUTION INC.
 
C&H DISTRIBUTORS, LLC
 
INDUSTRIALSUPPLIES.COM, LLC
 
PRODUCTS FOR INDUSTRY, LLC
     
By:
/s/ Lawrence Reinhold
 
Name:
 
Lawrence Reinhold
 
Title:
 
President

 
Signature Page to Third A&R Credit Agreement
 

--------------------------------------------------------------------------------

 
“GUARANTORS”
     
GLOBAL INDUSTRIAL HOLDINGS LLC
 
SYX NORTH AMERICAN TECH HOLDINGS LLC
 
REBATE HOLDINGS LLC
 
SYX S.A. HOLDINGS INC.
 
SYX S.A. HOLDINGS II INC.
 
GLOBAL INDUSTRIAL MARKETPLACE INC.
 
SYSTEMAX GLOBAL SOLUTIONS INC.
 
GLOBAL INDUSTRIAL SERVICES INC.
 
ONREBATE.COM INC.
 
C&H DISTRIBUTION HOLDINGS INC.
 
STREAK PRODUCTS INC.
 
NA TECH DIRECT INC.
 
SYX DISTRIBUTION INC.
 
NA TECH RETAIL SERVICES INC.




 
By:
/s/ Lawrence Reinhold
 
Name:
 
Lawrence Reinhold
 
Title:
 
President
         
AFLIGO MARKETING SERVICES INC.
         
By:
/s/ Lawrence Reinhold
 
Name:
 
Lawrence Reinhold
 
Title:
 
Vice President

 
Signature Page to Third A&R Credit Agreement
 

--------------------------------------------------------------------------------

 
JPMORGAN CHASE BANK, N.A., individually, as Administrative Agent, Issuing Bank,
Swingline Lender and a Lender
     
By:
/s/ Donna M. DiForio
 
Name:
 
Donna M. DiForio
 
Title:
 
Authorized Officer

 
Signature Page to Third A&R Credit Agreement

 
 

--------------------------------------------------------------------------------